             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 1 of 122




USABLE MUTUAL INSURANCE COMPANY,
d/b/a Arkansas Blue Cross and Blue Shield

       v.

ACE AMERICAN INSURANCE COMPANY                                                      DEFENDANT


    COMPLAINT FOR DECLARATORY RELIEF, BREACH OF CONTRACT, AND
        BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

       Plaintiff, USAble Mutual Insurance Company, d/b/a Arkansas Blue Cross and Blue Shield

("ABCBS"), complains of defendant, ACE American Insurance Company ("ACE"), and alleges

as follows:
                                                            Th::; case assigned to District Jud
                                         JURISDICTION                  .
                                                            8nd to Magistrate Judge _ _....,L~.ld.2:2:~:__-

        l.       This Court has subject-matter jurisdiction over this lawsuit pursuant to 28 U.S.C.

§ 1332(a)(l) because the amount in controversy, without interest and costs, exceeds $75,000 and

there is complete diversity between the parties to this action in that, for jurisdictional purposes,

plaintiff ABCBS is a citizen of the State of Arkansas, whereas defendant ACE American Insurance

Company is, upon information and belief, a citizen of the States of Pennsylvania and Delaware.

                                   NATURE OF THIS ACTION

       2.        ABCBS asserts claims for declaratory judgment, breach of contract, and breach of

the duty of good faith and fair dealing against ACE. ABCBS is a not-for-profit mutual insurance

company providing health and dental insurance coverage to individuals and families in Arkansas.

ABCBS asserts these claims because, in connection with underlying lawsuits filed against ABCBS

alleging antitrust claims, ACE has either wrongfully denied insurance coverage, reserved its right

to deny coverage on grounds that are not valid or in accordance with applicable law, or has

                                                  1
            Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 2 of 122



otherwise failed to honor its contractual obligations to ABCBS under the policy it sold to ABCBS.

These lawsuits, consolidated in the United States District Court for the Northern District of

Alabama, seek treble damages, injunctive relief and attorney's fees and costs. ABCBS seeks

declaratory relief and compensatory damages against ACE and is entitled to this relief because the

ACE policy provides for reimbursement for the costs ABCBS has incurred (and continues to incur)

in the defense of claims made against it in the underlying lawsuits.

       3.          The underlying primary and first-layer excess insurance issued by Travelers

Indemnity Company and BCS Insurance Company will be exhausted by the amounts claimed

against ABCBS in the underlying lawsuits, thus triggering ACE's immediate duties to reimburse

costs ABCBS has incurred and continues to incur in defense and in any settlement or other
'

resolution of the claims against ABCBS in the underlying lawsuits.

                                               PARTIES

       4.          ABCBS is a not-for-profit mutual insurance company organized under the laws of

Arkansas with its principal place of business in Little Rock, Arkansas, and with offices in seven

designated geographic areas of the State of Arkansas. ABCBS provides health insurance coverage

to clients in the State of Arkansas and health plan benefits administration services to clients in the

State of Arkansas and other states.

        5.         ACE is an insurance company that, upon information and belief, is incorporated

under the laws of Delaware, with a principal place of business in Philadelphia, PA.             Upon

information and belief, at all relevant times, ACE was authorized to do business, and is conducting

and transacting business, in the State of Arkansas.

                                                VENUE

        6.         Venue is proper in the District Court for the Eastern District of Arkansas pursuant

                                                    2

US2008 5243445 I
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 3 of 122



to 28 U.S.C. § 1391(b)(l) because ACE resides in the Eastern District under § 1391(c)(2) and

pursuant to 28 U.S.C. § 1391(b)(2) because ACE's liability and obligations arise in the Eastern

District and because ABCBS was injured in the Eastern District.

                                  THE UNDERLYING LAWSUIT

       7.          ABCBS has been named as a defendant in, and has tendered to ACE, various

individual actions that have been consolidated for pre-trial purposes into the following pending
'
consolidated class action lawsuit (the "Underlying Lawsuit") for defense and indemnity under one

or more of the Policies (as defined below): In Re: Blue Cross Blue Shield Antitrust Litigation,

MDL No. 2406, United States District Court for the Northern District of Alabama, Southern

Division.

                                   THE INSURANCE POLICIES

The ACE Second-Layer Excess Directors' & Officers' Liability Policy

        8.         ACE issued Excess Directors' and Officers' Liability policy no. DOX G24568416

003 to ABCBS for the policy period from January 1, 2012, to January 1, 2013 (the "ACE Policy").

A true and correct copy of the ACE Policy is attached as Exhibit A.

        9.         The ACE Policy is excess of a policy issued by BCS Insurance Company (the

"BCSI Policy"), which, in tum, is excess of Private Company Directors' and Officers' Liability

policy no. 105549106 issued to ABCBS by Travelers Indemnity Company of America for the

policy period from January 1, 2012, to January 1, 2013 (the "Travelers Underlying Policy"). A

true and correct copy of the Travelers Underlying Policy is attached as Exhibit B.

        10.        The limit of liability of the BCSI Policy is $15,000,000. The limit of liability of

the Underlying Travelers Policy is $15,000,000. The limit of liability of the ACE Policy is also

$15,000,000.

                                                    3

US2008 5243445 I
         Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 4 of 122




        11.        The ACE Policy provides as follows: "In consideration of the payment of the

premium and in reliance upon all statements made in the application including the information

furnished in connection therewith, and subject to all terms, definitions, conditions, exclusions and

limitations of this policy, the Insurer agrees to provide insurance coverage to the Insureds in

accordance with the terms, definitions, conditions, exclusions and limitations of the Followed

Policy, except as otherwise provided herein."

        12.        The "Followed Policy" referenced in the preceding paragraph is the Underlying

Travelers Policy.

         13.       The Underlying Travelers Policy (and, therefore, the ACE Policy) provides, in

 relevant part, as follows:

                   I.     INSURING AGREEMENTS

        The Company will pay on behalf of:

                   A.     the Insured Persons, Loss for Wrongful Acts, except for Loss
                          which the Insured Organization pays to or on behalf of the Insured
                          Persons as indemnification;

                   B.     the Insured Organization, Loss for Wrongful Acts which the
                          Insured Organization pays to or on behalf of the Insured Persons
                          as indemnification; and

                   C.     the Insured Organization, Loss for Wrongful Acts,

        resulting from any Claim first made during the Policy Period, or if exercised,
        during the Extended Reporting Period or Run-Off Extended Reporting Period.

        14.        "Loss" is defined as:

                   G.      Loss means Defense Expenses and money which an Insured is
                   legally obligated to pay as a result of a Claim ....

        15.        "Wrongful Act" is defined as:

                   M.     Wrongful Act means:

                                                   4

US2008 5243445 I
         Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 5 of 122




                          1. any actual or alleged act, error, om1ss1on, misstatement,
                             misleading statement or breach of duty or neglect by, or any
                             matter asserted against, an Insured Person in his or her capacity
                             as such;
                          2. any actual or alleged act, error, omission, misstatement,
                             misleading statement or breach of duty or neglect by, or any
                             matter asserted against, an Insured Person in his or her Outside
                             Position;
                          3. any actual or alleged act, error, omission, misstatement,
                             misleading statement or breach of duty or neglect by, or any
                             matter asserted against, the Insured Organization; or
                          4. any matter asserted against an Insured Person solely by reason
                             of his or her status as such.

                          All Related Wrongful Acts are a single Wrongful Act for purposes
                          of Liability Coverage, and all Related Wrongful Acts will be
                          deemed to have occurred at the time the first of such Related
                          Wrongful Acts occurred whether prior to or during the Policy
                          Period.

        16.        The Underlying Travelers Policy (and, therefore, the ACE Policy) specifically

provides coverage for Antitrust Claims, which it defines as:

       17.      Antitrust Claim means any Claim for any actual or alleged violation of any
law, rule or regulation relating to antitrust, the prohibition of monopolies, activities in
restraint of trade, unfair methods of competition or deceptive acts and practices in trade
and commerce, including any actual or alleged violation of the Sherman Act, the Clayton
Act, the Robinson-Patman Act, The Federal Trade Commission Act, the Hart-Scott-
Rodino Antitrust Improvements Act, or any regulation or rule promulgated under any such
Act.

                                     FACTUAL BACKGROUND

'A.     ACE's Coverage Positions

        18.        In a letter dated May 7, 2015, ACE reserved its right to deny coverage of the claims

made against ABCBS in the Underlying Lawsuit on the ground that the Underlying Travelers

Policy had not been exhausted and on the basis of various exclusions in the ACE Policy. A true

and correct copy of the May 7, 2015 letter is attached as Exhibit C.


                                                    5

US2008 5243445 I
         Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 6 of 122



B.     ACE's Breach of Its Contractual Obligations to ABCBS for the Underlying Lawsuit

        19.        The original complaint in the Underlying Lawsuit was filed in 2012. A consolidated

set of complaints for both a "Subscriber" and "Provider" track in the Underlying Lawsuit, asserting

covered claims against ABCBS was filed in 2013. ABCBS provided timely notice to ACE of all

of these actions and of the Underlying Lawsuit.

       20.         The Underlying Lawsuit alleges claims of antitrust violations and collusion in the

licensing and marketing of the Blue Cross and Blue Shield brand.

        21.        As acknowledged by Travelers, such claims fall within the coverage provided by

the Underlying Travelers Policy, as they assert claims against ABCBS that fall within the policies'

broadly-defined "Wrongful Act," which includes "any actual or alleged act ... asserted against,

the Insured Organization." Accordingly, the claims fall squarely within the coverage provided for

"Wrongful Acts" and for "Antitrust Claims" in the ACE Policy.

        22.        ABCBS has incurred and continues to incur damages, including defense costs and

other losses, in responding to and defending itself against the claims made in the Underlying

Lawsuit. ABCBS purchased insurance coverage from ACE to provide coverage for actual or

potential liability in connection with allegations of the kind asserted in the Underlying Lawsuit.

        23.        The allegations asserted against ABCBS in the Underlying Lawsuit are within the

coverage of the Travelers, BCSI, and ACE Policies and are neither excepted nor excluded. The

losses incurred and to be incurred by ABCBS in connection with the claims asserted in the

Underlying Lawsuit are all within the coverage of the ACE Policy, and ACE is obligated to pay

such amounts as set forth in the Policy.

        24.        ABCBS has complied with all conditions precedent to coverage in the subject ACE

Policy, including, without limitation, the payment of all premiums to ACE and the provision of

                                                    6

US2008 5243445 I
         Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 7 of 122



~ufficient and proper notice of the Underlying Lawsuit and the individual underlying cases

consolidated into the Underlying Lawsuit.

       25.         ACE is obligated to provide the full benefits and protections provided under the

ACE Policy, subject to a $15 million Limit of Liability and subject to a $250,000 retention, which

has been satisfied. The failure and refusal of ACE to acknowledge and affirm its clear coverage

obligations to ABCBS under the Policy risks impairing the ability of ABCBS to resolve the

Underlying Lawsuit, as the full extent of the ACE Policy is likely necessary to satisfy any

settlement or other resolution of the claims against ABCBS.

                               FIRST CAUSE OF ACTION
                       DECLARATORY RELIEF - DUTY TO REIMBURSE

        26.        ABCBS repeats and re-alleges the preceding allegations as if fully set forth here.

        27.        By denying coverage under the Policy, ACE has wrongfully denied coverage under

its Policy, which covers the Underlying Lawsuit.

        28.        A justiciable controversy exists between ACE, on the one hand, and ABCBS, on

the other, concerning interpretation of the Policy and ACE's obligations under the Policy to

reimburse ABCBS for costs incurred both in defense and indemnity of the Underlying Lawsuit.

ACE has a duty to reimburse ABCBS in full, and ACE has failed and refused to acknowledge and

comply with that duty, jeopardizing the ability of ABCBS to fund any settlement or other

resolution of the claims against ABCBS in the Underlying Lawsuit.

        29.        The controversy is of sufficient immediacy to justify the issuance of a declaratory

judgment. If ABCBS is unable to determine and settle the availability and extent of liability

insurance funds in the short term, such uncertainty could jeopardize its ability to fund any

settlement or other resolution of the claims against ABCBS in the Underlying Lawsuit.


                                                    7

US2008 5243445 I
           Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 8 of 122




        30.        The issuance of declaratory relief will terminate the existing controversy between

the parties.

        31.        ABCBS is entitled to a declaration of the rights and obligations of the parties,

including, but not limited to, a finding that ACE has a duty to reimburse ABCBS for all of the

costs incurred in defending and resolving the Underlying Lawsuit.

                              SECOND CAUSE OF ACTION
                       DECLARATORY RELIEF - DUTY TO INDEMNIFY

        32.        ABCBS repeats and re-alleges the preceding allegations as if fully set forth here.

        33.        ACE has wrongfully denied coverage or has reserved its right to deny coverage

under the ACE Policy for the costs incurred or to be incurred to settle or otherwise resolve the

Underlying Lawsuit.

        34.        A justiciable controversy exists between ACE, on the one hand, and ABCBS, on

the other, concerning interpretation of the ACE Policy and ACE's obligations under the ACE

Policy to indemnify ABCBS in the Underlying Lawsuit. ABCBS contends that ACE has a duty

to indemnify ABCBS in the Underlying Lawsuit, and ACE contends that there that there are policy

provisions that preclude such a duty for the underlying lawsuit.

        35.        The controversy is of sufficient immediacy to justify the issuance of a declaratory

judgment.

        36.        The issuance of declaratory relief will terminate the existing controversy between

the parties.

        37.        ABCBS is entitled to a declaration of the rights and obligations of the parties,

including, but not limited to, a finding that ACE has a duty to indemnify ABCBS in the Underlying

Lawsuit.


                                                    8

US2008 5243445 l
         Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 9 of 122



                               THIRD CAUSE OF ACTION
                       BREACH OF CONTRACT - DUTY TO INDEMNIFY

       38.      ABCBS repeats and re-alleges the preceding allegations as if fully set forth here.

       39.      ABCBS has fully and substantially complied with all the terms and conditions of

the ACE Policy, and has fulfilled each obligation on its part to be performed.

       40.      ACE has wrongfully denied coverage under the ACE Policy or has threatened to

do so, thus impairing ABC BS' s ability to fund any settlement or other resolution of the claims

against ABCBS in the Underlying Lawsuit.

       41.      By denying or threatening to deny its indemnity obligations, ACE has materially

breached and repudiated its obligations to ABCBS with respect to any liability that might result

from the Underlying Lawsuit.

       42.         As a direct and proximate cause of the breach of contract and failure to recognize

and abide by its duties to indemnify, ACE may injure ABCBS in the future and damage ABCBS
'
in an amount exceeding the jurisdictional minimum of this Court, to be proven at trial.

                           FOURTH CAUSE OF ACTION
              BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

       43.         ABCBS repeats and re-alleges the preceding allegations as if fully set forth here.

       44.         Implied in the ACE Policy is a duty of good faith and fair dealing, requiring ACE

to take no action that deprives ABCBS of the benefit of the bargain it made for coverage and peace

of mind when it purchased the ACE Policy.

       45.         The ACE Policy follows the form of the terms and conditions of the Underlying

Travelers Policy.

        46.        Accordingly, the scope of the coverage in the ACE Policy is co-extensive with the

coverage provided by the Underlying Travelers Policy.

                                                    9

US2008 5243445 1
         Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 10 of 122



        47.        Nevertheless, ACE has, without a good faith basis for doing so, taken positions on

coverage that are contrary to the position that Travelers has taken.

        48.        Irrespective of the position on coverage taken by Travelers, ACE does not have a

good faith basis for reserving its right to deny coverage for the liabilities ABCBS faces in the

Underlying Lawsuit.

        49.        For the foregoing reasons, and because ACE has forced ABCBS into filing this

coverage litigation to obtain the benefit of the bargain it made when it purchased the ACE Policy,

ACE has breached its duties of good faith and fair dealing to ABCBS.

                                      REQUEST FOR RELIEF

        WHEREFORE, ABCBS respectfully requests this Court enter a judgment as follows:

        1.         With respect to the First Cause of Action:

        a. A declaration that ACE has a duty to reimburse ABCBS for defense costs incurred in

defending and resolving the Underlying Lawsuit; and

        b. Attorneys' fees, interest, and statutory damages in accordance with Ark. Code Ann. §§

23-79-208 and -209.

        2.         With respect to the Second Cause of Action:

        a. A declaration that ACE has a duty to indemnify ABCBS in full in the Underlying

Lawsuit, up to the $15 million limit of liability in the ACE Policy.

        b. Attorneys' fees, interest, and statutory damages in accordance with Ark. Code Ann. §§

23-79-208 and -209.

        3.         With respect to the Third Cause of Action:

        a. For damages against ACE according to proof at the time of trial; and



                                                    10

US2008 5243445 I
         Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 11 of 122



        b. Attorneys' fees, interest, and statutory damages in accordance with Ark. Code Ann. §§

23-79-208 and-209.

        4.         With respect to the Fourth Cause of Action:

        a. For damages against ACE according to proof at the time of trial;

        b. For punitive damages on account of ACE's breach of the duty of good faith and fair

dealing, in an amount sufficient to punish and deter ACE in the future; and

        c. For an award of attorneys' fees.

        5.         With respect to all claims, ABCBS's costs of suit at the legally acceptable rate, and

such other relief as the Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

        ABCBS demands a jury trial on all issues triable by jury.

DATED: November 18, 2019.

                                                 SHULTS & ADAMS LLP
                                                 200 West Capitol Avenue, Suite 1600
                                                 Little Rock, AR 72201-3621
                                                 (501) 375-2301

                                                 By      ~W?k                 ~
                                                         Steven Shults
                                                         Arkansas Bar No. 78139
                                                         sshul ts!@shultslaw.com

                                                         John T. Adams
                                                         Arkansas Bar No. 2005014
                                                         jadams(@shultslaw.com


                                                 Attorneys for Plaintiff,
                                                 USAble Mutual Insurance Company,
                                                 d/bla Arkansas Blue Cross and Blue Shield




                                                    11

US2008 5243445 I
Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 12 of 122




          EXHIBIT A
               Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 13 of 122



                                                            ACE USA                         215-640-4603      tel
                                                            436 Walnut Street               215-640-5476      fax
                                                            Philadelphia, PA
                                                            19106                           www.ace-ina.com

         aceusa
                                                            Timothy O'Shaughnessy
                                                            Senior Underwriter - Professional Risk
January 27, 2012

Justin Stevens
Marsh USA, Inc.
1255 23rd Street, NW .
Suite400
Washington, DC 20037


RE:     Insured:             USAble Mutual Insurance Company
        Coverage:            Excess Directors' and Officers' Liability
        Policy No:           DOX G24568416 003
        Company Paper:       ACE American Insurance Company
        Policy Period:       01/01/2012 to 01/01/2013


Dear Justin,

We are pleased to enclose an original copy of the captioned policy.

As producer of record, you are responsible for collecting and filing all necessary surplus lines taxes, fees and
documentation in accordance with state surplus lines laws and/or regulations, if applicable.

Also, as a reminder, all claim notices under this policy should be provided in writing to the following address:

ACE USA
P.O. Box 5105
Scranton, PA 18505-0518
Fax: 877-746-4641
Email address for submitting Management Liability Claims, ManagementLiabilityFirstNotice@acegroup.com
Email address for all other correspondence, ApolloProRskACElncoming@acegroup.com

We have reviewed the policy and trust you will find it to be in order. Should you have any questions or concerns, please
advise us promptly.

Thank you for working with us on the placement of this risk. We appreciate your support and look forward to working with
you in the future.

Regards,

 ~/!w~
Shelley P. Weisberg, AIS
Underwriting Assistant




One of the ACE Group of Insurance & Reinsurance Companies




                                                                                               EXHIBIT A
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 14 of 122



                                                                      Excess Liability Insurance
           ACE American Insurance Company                                   Policy Declarations

              This Policy is issued by the stock insurance company listed above (herein "Insurer").

UNLESS OTHERWISE PROVIDED IN THE FOLLOWED POLICY, THIS POLICY IS A CLAIMS MADE POLICY
WHICH COVERS ONLY CLAIMS FIRST MADE AGAINST THE INSUREDS DURING THE POLICY PERIOD.
PLEASE READ THIS POLICY CAREFULLY.


 Policy No.    DOX G24568416 003

 Item 1.       Insured Company:         USAble Mutual Insurance Company

               Principal Address:       601 South Gaines Street, 8S FRAT
                                        Little Rock, AR 72201

 Item 2.       Coverages                Directors' and Officers' Liability
               Provided:

 Item 3.       Followed Policy:         Wrap+ Directors and Officers and Employment Practices Liability

               Insurer:                 Travelers Casualty and Surety Company of America

               Policy Number:           105549106

 Item 4.       Policy Period

                    From 12:01 A.M. 01/01/2012                    To 12:01 A.M. 01/01/2013
                    (Local time at the address shown in Item 1.)

 Items.        Aggregate Limit of Liability:
                    i15,000,000 for all Loss under all Coverages combined.

 Items.        Premium:                                                                      $37,947



                      Discoverv Period Premium:      100 % of the Policy Period Premium

 Item 7.       NOTICE TO INSURER
               A. Notice of Claim, Wrongful Act or Loss:
               ACE USA
               P.O. Box 5105
               Scranton, PA 18505-0518
               Fax: 877-746-4641
               Email address for submitting Management Liability Claims,
               ManaqementLiabilityFirstNotice@aceqroup.com
               Email address for all other correspondence, ApolloProRskACElncominq@acegroup.com
                8. All other notices:
                   ACE USA, Professional Risk
                   Attention: Chief Underwriting Officer
                   140 Broadway, 41st Floor
                   New York, NY 10005




XSDO-002b (02/2005)                                 © ACE USA, 2005
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 15 of 122




  Items.      Schedule of Underlying Policies:


                                        Policy                          Primary or       Policy
 Insurer                                Number            Limits        Excess           Period
 Travelers Casualty and        Surety   105549106         $15,000,000   Primary      01/01/2012- 01/01/2013
 Company of America
 BCS Insurance Company                  XS D/0 121-020    $15,000,000   Excess       01/01/2012 - 01/01/2013


THESE DECLARATIONS, TOGETHER WITH THE COMPLETED AND SIGNED APPLICATION AND THE POLICY
FORM ATTACHED HERETO, CONSTITUTE THE INSURANCE POLICY.




Date: January 27, 2012
                                                                              Authorized Representative




XSDO-002b (02/2005)                              © ACE USA, 2005
               Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 16 of 122




                                                                                                   Excess Liability
             ACE American Insurance Company
                                                                                                  Insurance Policy

I.     INSURING CLAUSE

       In consideration of the payment of the premium and in reliance upon all statements made in the application
       including the information furnished in connection therewith, and subject to all terms, definitions, conditions,
       exclusions and limitations of this policy, the Insurer agrees to provide insurance coverage to the Insureds in
       accordance with the terms, definitions, conditions, exclusions and limitations of the Followed Policy, except as
       otherwise provided herein.

II.    LIMIT OF LIABILITY

       A.   It is expressly agreed that liability for any covered Loss shall attach to the Insurer only after the insurers of the
            Underlying Policies shall have paid, in the applicable legal currency, the full amount of the Underlying Limit
            and the Insureds shall have paid the full amount of the uninsured retention, if any, applicable to the primary
            Underlying Policy. The Insurer shall then be liable to pay only covered Loss in excess of such Underlying
            Limit up to its Aggregate Limit of Liability as set forth in Item 5 of the Declarations, which shall be the
            maximum aggregate liability of the Insurer under this policy with respect to all Loss on account of all Claims in
            the Policy Period irrespective of the time of payment by the Insurer.

       B.   In the event and only in the event of the reduction or exhaustion of the Underlying Limit by reason of the
            insurers of the Underlying Policies paying, in the applicable legal currency, Loss otherwise covered hereunder,
            then this policy shall, subject to the Aggregate Limit of Liability set forth in Item 5 of the Declarations: (i) in the
            event of reduction, pay excess of the reduced Underlying Limit, and (ii) in the event of exhaustion, continue in
            force as primary insurance; provided always that in the latter event this policy shall only pay excess of the
            retention applicable to the exhausted primary Underlying Policy, which retention shall be applied to any
            subsequent Loss in the same manner as specified in such primary Underlying Policy.

       C.   Notwithstanding any of the terms of this policy which might be construed otherwise, this policy shall drop down
            only in the event of reduction or exhaustion of the Underlying Limit and shall not drop down for any other
            reason including, but not limited to, uncollectibility (in whole or in part) of any Underlying Limits. The risk of
            uncollectibility of such Underlying Limits (in whole or in part) whether because of financial impairment or
            insolvency of an underlying insurer or for any other reason, is expressly retained by the Insureds and is not in
            any way or under any circumstances insured or assumed by the Insurer.

Ill.   DEFINITIONS

       A.   The terms "Claim" and "Loss" have the same meanings in this policy as are attributed to them in the Followed
            Policy. The terms "Insurer", "Followed Policy", "Underlying Policies", "Policy Period" and "Aggregate Limit of
            Liability" have the meanings attributed to them in the Declarations.

       B.   The term "Insureds " means those individuals and entities insured by the Followed Policy.

       C.   The term "Policy Period" means the period set forth in Item 4 of the Declarations, subject to prior termination.

       D.   The term "Underlying Limit" means an amount equal to the aggregate of all limits of liability as set forth in Item
            8 of the Declarations for all Underlying Policies, plus the uninsured retention, if any, applicable to the
            Underlying Policy.




XSDO-001b (02/2005)                                        © ACE USA, 2005                                        Page 1 of2




                                                                                            EXHIBIT A
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 17 of 122




IV.   UNDERLYING INSURANCE

      A.   This policy is subject to the same representations as are contained in the Application for any Underlying
           Policy and the same terms, definitions, conditions, exclusions and limitations (except as regards the
           premium, the limits of liability, the policy period and except as otherwise provided herein) as are contained in
           or as may be added to the Followed Policy and, to the extent coverage is further limited or restricted thereby,
           to any other Underlying Policies. In no event shall this policy grant broader coverage than would be provided
           by any of the Underlying Policies.

      8.   It is a condition of this policy that the Underlying Policies shall be maintained in full effect with solvent
           insurers during the Policy Period except for any reduction or exhaustion of the aggregate limits contained
           therein by reason of Loss paid thereunder (as provided for in Section II (B) above). If the Underlying Policies
           are not so maintained, the Insurer shall not be liable under this policy to a greater- extent than it would have
           been had such Underlying Policies been so maintained.

      C.   If during the Policy Period or any Discovery Period the terms, conditions, exclusions or limitations of the
           Followed Policy are changed in any manner, the Insureds shall as a condition precedent to their rights to
           coverage under this policy give to the Insurer written notice of the full particulars thereof as soon as
           practicable but in no event later than 30 days following the effective date of such change. This policy shall
           become subject to any such changes upon the effective date of the changes in the Followed Policy, provided
           that the Insureds shall pay any additional premium reasonably required by the Insurer for such changes.

      D.   As a condition precedent to their rights under this policy, the Insureds shall give to the Insurer as soon as
           practicable written notice and the full particulars of (i) the exhaustion of the aggregate limit of liability of any
           Underlying Policy, (ii) any Underlying Policy not being maintained in full effect during the Policy Period, or (iii)
           an insurer of any Underlying Policy becoming subject to a receivership, liquidation, dissolution, rehabilitation
           or similar proceeding or being taken over by any regulatory authority.

V.    GENERAL CONDITIONS

      A.   Discovery Period Premium: If the Insureds elect a discovery period or extended reporting period ("Discovery
           Period") as set forth in the Followed Policy following the cancellation or non-renewal of this policy, the
           Insureds shall pay to the Insurer the additional premium set forth in Item 6 of the Declarations.

      B.   Application of Recoveries: All recoveries or payments recovered or received subsequent to a Loss
           settlement under this policy shall be applied as if recovered or received prior to such settlement and all
           necessary adjustments shall then be made between the Insureds and the Insurer, provided always that the
           foregoing shall not affect the time when Loss under this policy shall be payable.

      C.   Notice: All notices under this policy shall be given as provided in the Followed Policy and shall be properly
           addressed to the appropriate party at the respective address as shown in the Declarations.

      D.   Cooperation: The Insureds shall give the Insurer such information and cooperation as it may reasonably
           require.

      E.   Claim Participation: The Insurer shall have the right, but not the duty, and shall be given the opportunity to
           effectively associate with the Insureds in the investigation, settlement or defense of any Claim even if the
           Underlying Limit has not been exhausted.

      F.    Changes and Assignment: Notice to or knowledge possessed by any person shall not effect waiver or
            change in any part of this policy or stop the Insurer from asserting any right under the terms of this policy.
            The terms, definitions, conditions, exclusions, and limitations of this policy shall not be waived or changed,
            and no assignment of any interest under this policy shall bind the Insurer, except as provided by
            endorsement issued to form a part hereof, signed by the Insurer or its authorized representative.

      G.    Headings: The descriptions in the headings and sub-headings of this policy are inserted solely for
            convenience and do not constitute any part of the terms or conditions hereof.



XSDO-001 b (02/2005)                                    © ACE USA, 2005                                       Page 2 of2


                                                                                         EXHIBIT A
                Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 18 of 122




                                                            SIGNATURES

Named Insured                                                                                               Endorsement Number
USAble Mutual Insurance Company                                                                             1
Policy Symbol
DOX
                          I Policy Number
                            G24568416 003
                                                    I Policy Period
                                                      01/01/2012 to 01/01/2013
                                                                                                            Effective Date of Endorsement
                                                                                                            01/01/2012
Issued By (Name of Insurance Company)
ACE American Insurance Company



  THE ONLY SIGNATURES APPLICABLE TO THIS POLICY ARE THOSE REPRESENTING THE COMPANY
  NAMED ON THE FIRST
                  . PAGE OF THE DECLARATIONS.
                                     .


                           By signing and delivering the policy to you, we state that it is a valid contract.


                        INDEMNITY INSURANCE COMPANY OF NORTH AMERICA (A stock company)
                          BANKERS STANDARD FIRE AND MARINE COMPANY (A stock company)
                             BANKERS STANDARD INSURANCE COMPANY (A stock company)
                               ACE AMERICAN INSURANCE COMPANY (A stock company)
                        ACE PROPERTY AND CASUALTY INSURANCE COMPANY (A stock company)
                             INSURANCE COMPANY OF NORTH AMERICA (A stock company)
                             PACIFIC EMPLOYERS INSURANCE COMPANY (A stock company)
                           ACE FIRE UNDERWRITERS INSURANCE COMPANY (A stock company)
                             WESTCHESTER FIRE INSURANCE COMPANY (A stock company)

                            436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106-3703




    L~ CARMINE A. GIGANTI, Secretary




                                                                                           Authorized Representative



  CC-1K11g (01/11)




                                                                                              EXHIBIT A
                 Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 19 of 122




                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
 Named Insured                                                                                                   Endorsement Number
 USAble Mutual Insurance Company                                                                                 2
 Policy Symbol
 DOX
                          I Policy Number
                            G24568416 003
                                                      I Policy Period
                                                        01/01/2012 to 01/01/2013
                                                                                                                 Effective Date of Endorsement
                                                                                                                 01/01/2012
 Issued By (Name of Insurance Company)
 ACE American Insurance Company



                                    DISCLOSURE PURSUANT TO TERRORISM RISK
                                                INSURANCE ACT
Disclosure Of Premium
In accordance with the federal Terrorism Risk Insurance Act, we are required to provide you with a notice
disclosing the portion of your premium, if any, attributable to coverage for terrorist acts certified under the
Terrorism Risk Insurance Act. The portion of your premium attributable to such coverage is shown in this
endorsement or in the policy Declarations.

Disclosure Of Federal Participation In Payment Of Terrorism Losses
The United States Government, Department of the Treasury, will pay a share of terrorism losses insured under
the federal program. The federal share equals 85% of that portion of the amount of such insured losses that
exceeds the applicable insurer retention. However, if aggregate insured losses attributable to terrorist acts
certified under the Terrorism Risk Insurance Act exceed $100 billion in a Program Year (January 1 through
December 31 ), the Treasury shall not make any payment for any portion of the amount of such losses that
exceeds $100 billion.

Cap On Insurer Participation In Payment Of Terrorism Losses
If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed
$100 billion in a Program Year (January 1 through December 31) and we have met our insurer deductible under
the Terrorism Risk Insurance Act, we shall not be liable for the payment of any portion of the amount of such
losses that exceeds $100 billion, and in such case insured losses up to that amount are subject to pro rata
allocation in accordance with procedures established by the Secretary of the Treasury.

We are providing you with the terrorism coverage required by the Act. We have not established a separate price
for this coverage; however the portion of your annual premium that is reasonably attributable to such coverage is:
$Q..




                                                                                                  Authorized Agent



                              Includes copyrighted material of Insurance Services office, Inc., with its permission
 TRIA12b (1/08)




                                                                                                      EXHIBIT A
                Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 20 of 122



                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Named Insured                                                                                                  Endorsement Number
USAble Mutual Insurance Company                                                                                3
Policy Symbol
DOX
                         I Policy Number
                           G24568416 003
                                                    IPolicy Period
                                                     01/01/2012 to 01/01/2013
                                                                                                               Effective Date of Endorsement
                                                                                                               01/01/2012
Issued By (Name of Insurance Company)
ACE American Insurance Company



                          CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

It is agreed that Section II, Limit of Liability, is amended by adding the following: ·

•    Notwithstanding anything in this Policy to the contrary, if aggregate insured losses attributable to terrorist acts
     certified under the federal Terrorism Risk Insurance Act exceed $100 billion in a Program Year (January 1
     through December 31) and the Insurer has met its deductible under the Terrorism Risk Insurance Act, the
     Insurer shall not be liable for the payment of any portion of the amount of such losses that exceeds $100
     billion, and in such case insured losses up to that amount are subject to pro rata allocation in accordance with
     procedures established by the Secretary of the Treasury.

     "Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in concurrence with
     the Secretary of State and the Attorney General of the United States, to be an act of terrorism pursuant to the
     federal Terrorism Risk Insurance Act. The criteria contained in the Terrorism Risk Insurance Act for a
     "certified act of terrorism" include the following:

     1. The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of
        insurance subject to the Terrorism Risk Insurance Act; and

     2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
        committed by an individual or individuals as part of an effort to coerce the civilian population of the United
        States or to influence the policy or affect the conduct of the United States Government by coercion.


All other terms and conditions of this Policy remain unchanged.




                                                                                             Authorized Representative

PF-17479b (01/08) XS                                       © 2004, 2001, 200s   fa                                               Page 1of 1
                           Includes copyrighted material of Insurance Services Office, Inc., with its permission.


                                                                                                    EXHIBIT A
                Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 21 of 122



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Named Insured                                                                                 Endorsement Number
USAble Mutual Insurance Company                                                               4
Policy Symbol
DOX
                         I Policy Number
                           G24568416 003
                                           IPolicy Period
                                               01/01/2012 to 01/01/2013
                                                                                              Effective Date of Endorsement
                                                                                              01/01/2012
Issued By (Name of Insurance Company)
ACE American Insurance Company



                              TRADE OR ECONOMIC SANCTIONS ENDORSEMENT




This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations prohibit
us from providing insurance, including, but not limited to, the payment of claims. All other terms and conditions of
the policy remain unchanged.




                                                                                   Authorized Agent



 ALL-21101 (11/06) Ptd. in U.S.A.                                                                             Page 1 of 1




                                                                                     EXHIBIT A
                Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 22 of 122



                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Named Insured                                                                                   Endorsement Number
USAble Mutual Insurance Company                                                                 5
Policy Symbol
DOX
                         I Policy Number
                           G24568416 003
                                            IPolicy Period
                                             01/01/2012 to 01/01/2013
                                                                                                Effective Date of Endorsement
                                                                                                01/01/2012
Issued By (Name of Insurance Company)
ACE American Insurance Company



                                           EXCESS ENDORSEMENT

It is agreed that Section IV, Underlying Insurance, subsection C, is amended to add the following:

If the terms, definitions, conditions, exclusions or limitations of the Followed Policy are changed in any manner or
differ in any respect from the binder for such Followed Policy, the Insurer shall have 30 days after receipt of the
Followed Policy containing such changes to provide written objection to such changes. If such written objection is
provided, such changes shall not apply to this policy and no coverage related to such changes shall apply. If
such written objection is not provided within the time frame captioned above, such changes shall apply


All other terms and conditions of this policy remain unchanged.




                                                                                Authorized Representative

 PF-28734 (12/09)                                                                                                Page 1 of 1
                                                             ©2ooeCI
 XS


                                                                                      EXHIBIT A
                 Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 23 of 122



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 Named Insured                                                                                      Endorsement Number
 USAble Mutual Insurance Company                                                                    6
 Policy Symbol
 DOX
                          I Policy Number
                            G24568416 003
                                                I Policy Period
                                                  01/01/2012 to 01/01/2013
                                                                                                    Effective Date of Endorsement
                                                                                                    01/01/2012
 Issued By (Name of Insurance Company)
 ACE American Insurance Company

         PRIOR OR PENDING LITIGATION, SPECIFIED COVERAGE LA YER ENDORSEMENT

It is agreed that the policy is amended as follows:

1.   Section Ill, Definitions, is amended by adding the following to subsection A:

     The term "Wrongful Act." shall have the same meaning in this policy as is attributed to it in the Followed Policy.

2.   Section Ill, Definitions, is amended by adding the following:

     The term "Interrelated Wrongful Act" means all Wrongful Acts that have as a common nexus any fact, circumstance,
     situation, event, transaction, cause or series of related facts, circumstances, situations, events, transactions or
     causes.

3.   The following new Section is added:

     EXCLUSIONS

     The Insurer shall not be liable for Loss on account of any Claim:

     •    Prior or Pending Proceeding

          alleging, based upon, arising out of, or attributable to:

          A. With respect to the Limit of Liability of $10,000.000 excess of $30,000.000, (i) any prior or pending litigation,
             administrative, or regulatory proceeding filed on or before 01/01/2010, or the same or substantially the same
             Wrongful Act, fact, circumstance or situation underlying or alleged therein; or (ii) any other Wrongful Act
             whenever occurring which, together with a Wrongful Act underlying or alleged in such prior or pending
             proceeding, would constitute Interrelated Wrongful Acts.

          B. With respect to the Limit of Liability of $5,000,000 excess of $40,000,000, (i) any prior or pending litigation,
             administrative, or regulatory proceeding filed on or before 01/01/2011, or the same or substantially the same
             Wrongful Act, fact, circumstance or situation underlying or alleged therein; or (ii) any other Wrongful Act
             whenever occurring which, together with a Wrongful Act underlying or alleged in such prior or pending
             proceeding, would constitute Interrelated Wrongful Acts.

All other terms and conditions of this policy remain unchanged.




                                                                             Authorized Representative




PF-20258 (05/06) XS                                        ©2006&1                                            Page 1 of 1




                                                                                          EXHIBIT A
                Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 24 of 122



                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Named Insured                                                                                 Endorsement Number
USAble Mutual Insurance Company                                                               7
Policy Symbol
DOX
                         I Policy Number
                           G24568416 003
                                              IPolicy Period
                                               01/01/2012 to 01/01/2013
                                                                                              Effective Date of Endorsement
                                                                                              01/01/2012
Issued By (Name of Insurance Company)
ACE American Insurance Company


                                    NON-CONCURRENT EXCESS ENDORSEMENT
                                      (REDUCTION OF UNDERLYING LIMITS)

It is agreed that

1.   Section I, Insuring Clause, is amended by adding the following:

     However, the Insurer shall not provide insurance coverage to the Insureds in accordance with the following
     terms and conditions as set forth in the Followed Policy listed in Item 3 of the Declarations:

                a. Employment Practices Liability
                 b. Security Holder Derivative Demand Investigation Expense Sub-Limit
                 c. Supplemental Personal Indemnification
                 d. Regulatory Claims Sub-limit

2.   Section II, Limit of Liability, is amended by adding the following:

     Notwithstanding any provision to the contrary in subsections A, B, or C of this Section, this policy shall
     recognize reduction or exhaustion of the Underlying Limit by reason of the insurer of the Followed Policy
     providing insurance coverage in accordance with the following terms and conditions as set forth in the
     Followed Policy listed in Item 3 of the Declarations.

                a. Employment Practices Liability
                 b. Security Holder Derivative Demand Investigation Expense Sub-Limit
                 c. Supplemental Personal Indemnification
                 d. Regulatory Claims Sub-limit


All other terms and conditions of this policy remain unchanged.




                                                                              Authorized Representative

 PF-21887 (03/07) XS                                           ©2001&1                                        Page 1 of 1




                                                                                        EXHIBIT A
                Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 25 of 122




                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Named Insured                                                                                       Endorsement Number
USAble Mutual Insurance Company                                                                     8
Policy Symbol
DOX
                         I Policy Number
                           G24568416 003
                                              I Policy Period
                                                01/01/2012 to 01/01/2013
                                                                                                    Effective Date of Endorsement
                                                                                                    01/01/2012
Issued By (Name of Insurance Company)
ACE American Insurance Company


                UNDERLYING INSURER OR INSUREDS LIABLE TO PAY ENDORSEMENT

It is agreed that this Policy is amended as follows:

A. The first sentence of Section II, Limit of Liability, subsection A, is deleted in its entirety and the following is
   inserted:

     It is expressly agreed that liability for any covered Loss shall attach to the Insurer only after:

     1. the insurer(s) of the Underlying Policies; or
     2. the Insureds: (a) pursuant to an agreement with the insurer(s) of the Underlying Policies; or (b) because
           of the financial insolvency of the insurer(s) of the Underlying Policies;

     shall have paid, in the applicable legal currency, the full amount of the Underlying Limit and the Insureds shall
     have paid the full amount of the uninsured retention, if any, applicable to the primary Underlying Policy.
     Nothing in this subsection shall preclude the Insurer of this Policy from considering any of the other terms,
     conditions, limitations and exclusions of this Policy, the Followed Policy, or any Underlying Policy, in
     determining whether any Loss is covered under this Policy. Any payments by the Insureds shall be subject to
     the same terms and conditions for any such payments by the insurer(s) of the Underlying Policies. Any such
     payments by the Insureds in any Claim shall not be recognized as reducing or exhausting the Underlying
     Limits for any other Claim.

B. Section II, Limit of Liability, subsection B, is deleted in its entirety and the following is inserted:

     In the event and only in the event of the reduction or exhaustion of the Underlying Limit by reason of the
     insurer(s) of the Underlying Policy paying, or the Insureds, pursuant to subsection A above, paying, in the
     applicable legal currency, Loss otherwise covered hereunder, then this Policy shall, subject to the Aggregate
     Limit of Liability set forth in Item 5 of the Declarations: (i) in the event of reduction, pay excess of the reduced
     Underlying Limit, and (ii) in the event of exhaustion, continue in force as primary insurance; provided always
     that in the latter event this Policy shall only pay excess of the retention applicable to the exhausted primary
     Underlying Policy, which retention shall be applied to any subsequent Loss in the same manner as specified
     in such primary Underlying Policy. Nothing in this subsection shall preclude the Insurer of this Policy from
     considering any of the other terms, conditions, limitations and exclusions of this Policy, the Followed Policy, or
     any Underlying Policy, in determining whether any Loss is covered under this Policy. Any payments by the
     Insureds shall be subject to the same terms and conditions for any such payments by the insurer(s). of the
     Underlying Policies. Any such payments by the Insureds in any Claim shall not be recognized as reducing or
     exhausting the Underlying Limits for any other Claim.




PF-20593 (03/06) XS                                             ©200611                                             Page 1 of 2


                                                                                         EXHIBIT A
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 26 of 122




C. Section IV, Underlying Insurance, is amended by adding the following subsection:

   •   Notwithstanding anything in this Policy to the contrary, in the event any insurer of an Underlying Policy
       reaches an agreement with the Insureds for such insurer to pay covered Loss in an amount less than
       such insurer's limit of liability, the Insurer of this Policy shall not be liable for any greater percentage of
       Loss under this Policy than such insurer of such Underlying Policy is liable for, subject to the Aggregate
       Limit of Liability set forth in the Declarations and the remaining terms and conditions of this Policy. The
       Insureds agree to provide to the Insurer of this Policy a copy of such agreement. The Insurer of this
       Policy shall recognize payment by the Insureds pursuant to an agreement between the Insured and the
       insurer(s) of the Underlying Policies only if such agreement is limited to issues of coverage under such
       Underlying Policies, and no other coverage issues, premium amounts, terms or conditions of any other
       policy.


All other terms and conditions of this Policy remain unchanged.




                                                                              Authorized Representative

PF-20593 (03/06) XS                                 ©2006m                                                  Page 2 of2




                                                                                      EXHIBIT A
                Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 27 of 122



                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Named Insured                                                                                         Endorsement Number
USAble Mutual Insurance Company                                                                       9
Policy Symbol
DOX
                         I Policy Number
                           G24568416 003
                                                IPolicy Period
                                                 01/01/2012 to 01/01/2013
                                                                                                      Effective Date of Endorsement
                                                                                                      01/01/2012
Issued By {Name of Insurance Company)
ACE American Insurance Company


                                        WAIVER OF APPLICATION ENDORSEMENT


In consideration of the premium paid, it is agreed that the policy is amended by adding the following to
Section V, General Conditions, as follows:

          •     Any and all references to an application in this policy shall include the application or proposal
                described below. The Insurer has relied upon all statements, warranties and other
                information and documents contained in or submitted with such other application or proposal
                as if they were submitted directly to the Insurer using its own application form.


                     Type of Application/Proposal:               Wrap + Renewal            Coverage
                                                                 Application

                     Carrier:                                    Travelers Casualty and Surety
                                                                 Company of America

                     Date Signed:


All other terms and conditions remain unchanged.




                                                                             Authorized Representative




 PF-16284 (05/04) XS                                 © ACE USA, 2004                                                  Page 1 of 1




                                                                                            EXHIBIT A
            Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 28 of 122




                                      ACE Producer Compensation
                                          Practices & Policies

ACE believes that policyholders should have access to information about ACE's practices and policies related to
the payment of compensation to brokers and independent agents. You can obtain that information by accessing
our website at http://www.aceproducercompensation.com or by calling the following toll-free telephone number:
1-866-512-2862.




ALL-20887 (10/06) .




                                                                                 EXHIBIT A
        Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 29 of 122




                                            U.S. Treasury Department's Office
                                          Of Foreign Assets Control ("OFAC")
                                             Advisory Notice to Policyholders
         aceusa


This Policyholder Notice shall not be construed as part of your policy and no coverage is provided by this
Policyholder Notice nor can it be construed to replace any provisions of your policy. You should read your
policy and review your Declarations page for complete information on the coverages you are provided.

This Notice provides information concerning possible impact on your insurance coverage due to directives
issued by OFAC. Please read this Notice carefully.

The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency''. OFAC has identified and listed numerous:

       • Foreign agents;
       • Front organizations;
       • Terrorists;
       • Terrorist organizations; and
       • Narcotics traffickers;

as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States
Treasury's web site - http//www.treas.gov/ofac.

In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National
and Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and
all provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be
such a blocked or frozen contract, no payments nor premium refunds may be made without authorization from
OFAC. Other limitations on the premiums and payments also apply.




PF-17914 (2/05)                         Reprinted, in part, with permission of                       Page 1 of 1
                                                 ISO Properties, Inc.




                                                                                 EXHIBIT A
Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 30 of 122




          EXHIBITB
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 31 of 122


                     IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                                   BROKER COMPENSATION



For information on how Travelers compensates independent agents, brokers, or other insurance producers, please visit
this website: www.travelers.com/w3c/legal/Producer_Compensation_Disclosure.html

If you prefer, you can call the following toll-free number: 1-866-904-8348. Or you can write to us at Travelers, Enterprise
Development, One Tower Square, Hartford, CT 06183.




ACF-4004 Ed. 01-09 Printed in U.S.A.                                                                        Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved


                                                                                      EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 32 of 122



                                   ARKANSAS DEFENSE EXPENSES NOTICE



The Named Insured acknowledges that the applicable Limit of Liability shall be reduced, and may be completely
exhausted, by Defense Expenses. In no event shall the Company be obligated to make any payment with regard to a
Claim or to defend or continue to defend, or to pay Defense Expenses, after the applicable Limit of Liability has been
exhausted by payment or tender of payment with regard to Defense Expenses or Losses.


This notice does not change or alter any provision of your policy. If you have any questions concerning this notice or any
part of your policy, please contact your agent.

Policy Number: 105549106
Effective Date: 01/01/2012
Named Insured: USAble Mutual Insurance Company



By signing below, you acknowledge that you have read the above notice and retained a copy for your records.


Named Insured


Signature of Authorized Officer*


Name and Title of Authorized Officer


Date Signed


*If you are electronically signing this notice, apply your electronic signature to this form by checking the Electronic
Signature and Acceptance box below. By doing so, you hereby consent and agree that your use of a key pad, mouse, or
other device to check the Electronic Signature and Acceptance box constitutes your signature, acceptance, and
agreement as if actually signed by you in writing and has the same force and effect as a signature affixed by hand.


1   Electronic Signature and Acceptance



This notice is for information only and does not become a part or condition of the policy.




ACF-4000 Ed. 01-09 Printed in U.S.A.                                                                        Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved

                                                                                        EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 33 of 122


                                 TERRORISM POLICY DISCLOSURE NOTICE -
                                 TERRORISM RISK INSURANCE ACT OF 2002



On December 26, 2007, the President of the United States signed into law amendments to the Terrorism Risk Insurance
Act of 2002 (the "Act"), which, among other things, extend the Act and expand its scope. The Act establishes a program
under which the Federal Government may partially reimburse "Insured Losses" (as defined in the Act) caused by "acts of
terrorism". An "act of terrorism" is defined in Section 102(1) of the Act to mean any act that is certified by the Secretary of
the Treasury - in concurrence with the Secretary of State and the Attorney General of the United States - to be an act of
terrorism; to be a violent act or an act that is dangerous to human life, property, or infrastructure; to have resulted in
damage within the United States, or outside the United States in the case of certain air carriers or vessels or the premises
of a United States Mission; and to have been committed by an individual or individuals as part of an effort to coerce the
civilian population of the United States or to influence the policy or affect the conduct of the United States Government by
coercion.

The Federal Government's share of compensation for Insured Losses is 85% of the amount of Insured Losses in excess
of each Insurer's statutorily established deductible, subject to the "Program Trigger", (as defined in the Act). In no event,
however, will the Federal Government or any Insurer be required to pay any portion of the amount of aggregate Insured
Losses occurring in any one year that exceeds $100,000,000,000, provided that such Insurer has met its deductible. If
aggregate Insured Losses exceed $100,000,000,000 in any one year, your coverage may therefore be reduced.

Please note that no separate additional premium charge has been made for the terrorism coverage required by the Act.
The premium charge that is allocable to such coverage is inseparable from and imbedded in your overall premium, and
does not include any charge for the portion of losses covered by the Federal Government under the Act. The charge is
no more than one percent of your premium.




ACF-4018 Ed. 01-09 Printed in U.S.A.                                                                          Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved


                                                                                         EXHIBIT B
               Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 34 of 122


        .....
TRAVELERSJ
   One Tower Square
   Hartford, CT 06183
01/25/2012
USAble Mutual Insurance Company
601 South Gaines Street
PO Box 2181
LITTLE ROCK, AR 72203

RE: Risk Management PLUS+ Online® from Travelers Bond & Financial Products
(www.rmplusonline.com)

Thank you for choosing Travelers Bond & Financial Products for your insurance needs. Travelers is a
market leader in providing management liability coverage that is in-synch with your private company. As
your risks evolve, so do we through our ability to provide you with responsive risk management services.

Travelers Bond & Financial Products is pleased to provide you with Risk Management PLUS+ Online, the
industry's most comprehensive program for mitigating your management liability exposures. The site
includes risk management tools for the following coverage related exposures:
             •   Employment Practices Liability
             •   Fiduciary Liability
             •   Non-Profit Directors & Officers Liability
             •   Crime
             •   Kidnap and Ransom
             •   CyberRisk
             •   Identity Fraud Expense Reimbursement


Risk Management PLUS+ Online is a flexible, comprehensive loss prevention program specifically
designed for Travelers Bond & Financial Products customers and is available to you at no additional cost.
Included in the site is a library of articles, checklists and training on relevant risk mitigation topics for the
management liability areas mentioned above.

Highlights of Risk Management PLUS+ Online services include:
• Web-based risk management training
• Weekly articles on current issues
• Model policies and forms for downloading or printing that cover major risks associated with the
   workplace


The attached Risk Management PLUS+ Online Registration Instructions contain easy, step-by-step
instructions to register for this valuable tool. For more information, call 1-888-712-7667 and ask for your
Risk Management PLUS+ Online representative. It's that simple.

We strongly encourage you to take full advantage of this program. Once again, thank you for choosing
Travelers Bond & Financial Products.




LTR-4026 Rev. 08-10
                                                                                                              Page 1 of 2
©2010 The Travelers Indemnity Company All Rights Reserved




                                                                                            EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 35 of 122


Instructions for Registration & Orientation to Risk Management PLUS+ Online®

Registration for Site Administrators:
The Site Administrator is the person in your organization who will oversee Risk Management PLUS+
Online for the organization. The Site Administrator is typically a person who leads human resources and/
or financial functions or is responsible for legal matters pertaining to personnel. The Site Administrator
may add other Site Administrators later to assist with their responsibilities. To register:

1. Go to www.rmplusonline.com.
2. In the Sign-In box, click Register.
3. Enter the password/passcode: TRVP110000 (Please note there are 4 letters followed by 6 numbers in
the code)
4. Fill in the Registration Information and click Submit.
5. Your organization is registered, and you are registered as Site Administrator.

Learning to Navigate the Site:
1. Go to www.rmplusonline.com. On each page, you will see a box outlined in blue that contains the
instructions for use of that page.
2. If you have any questions, just click on Contact Us on the front page. Enter your question in the form
provided, and the System Administrator will get back to you quickly with the answer.
3. You can also schedule a live walk-through of the site by sending a request for a walk-through via the
contact link on the front page.




LTR-4026 Rev. 08-10
                                                                                                        Page 2 of 2
©2010 The Travelers Indemnity Company All Rights Reserved




                                                                                       EXHIBIT B
       Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 36 of 122


                    ~
TRAVELERSJ
 One Tower Square
 Hartford, CT 06183




     Employment Practices Liability Hotline
     As part of the services provided through Risk Management PLUS+ Online ®, Travelers Bond &
     Financial Products is pleased to provide its Employment Practices Liability policyholders with
     unlimited access to a toll-free hotline designed to provide quick, practical guidance on day-to-
     day workplace issues.

     To utilize the hotline, call 1-866-EPL-TRAV (1-866-375-8728).

     Through this hotline, policyholders are eligible to receive free general guidance from the
     national employment law firm of Jackson Lewis, LLP. The hotline is available toll-free from
     anywhere in the United States.

     We have developed this program in conjunction with Jackson Lewis LLP, one of the largest law
     firms in the country, exclusively dedicated to representing management on workplace issues.
     With more than 650 attorneys, in 46 offices countrywide, the firm has both a recognized
     expertise in workplace-related issues and a sensitivity to regional business environments.
     From reviewing the proper steps for a sexual harassment investigation to discussing general
     factors to consider before you make day-to-day employment decisions, the firm's attorneys are
     available to assist policyholders in managing their workplace risk and minimizing employment
     related claims. As part of this program, policyholders are also eligible to receive a 10 percent
     discount on Jackson Lewis' regular fees for matters beyond the scope of the hotline, such as
     those dealing with specific employees or areas not within the scope of their policy. Similarly, the
     hotline cannot be used to report a claim regardless of any disclosure made to Jackson Lewis.

     We encourage policyholders to take advantage of this no-cost hotline. For more information
     about the hotline, go to www.rmplusonline.com/EPLhotline.

     This material does not amend, or otherwise affect, the provisions or coverages of any insurance
     policy or bond issued by Travelers. It is not a representation that coverage does or does not exist
     for any particular claim or loss under any such policy or bond. Coverage depends on the facts
     and circumstances involved in the claim or loss, all applicable policy or bond provisions, and any
     applicable law. Availability of coverage referenced in this document can depend on underwriting
     qualifications and state regulations.
     Travelers Casualty and Surety Company of America, One Tower Square, Hartford, CT 06183




     LTR-4024 Rev. 04-11
     © 2011 The Travelers Indemnity Company. All rights reserved.                              Page 1 of 1


                                                                                 EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 37 of 122



TRAVELERSJ                ••
                                                                                                        Wrap.,.,_.®
                                                                                                     DECLARA T/ONS




                         Travelers Casualty and Surety Company of America
                                               Hartford, Connecticut
                              (A Stock Insurance Company, herein called the Company)
  THE LIABILITY COVERAGES AND THE THIRD PARTY LIABILITY INSURING AGREEMENTS ARE WRITTEN ON A
 CLAIMS-MADE BASIS. THE LIABILITY COVERAGES AND THE THIRD PARTY LIABILITY INSURING AGREEMENTS
 COVER ONLY CLAIMS FIRST MADE AGAINST INSUREDS DURING THE POLICY PERIOD. THE LIMIT OF LIABILITY
AVAILABLE TO PAY SETTLEMENTS OR JUDGMENTS WILL BE REDUCED BY DEFENSE EXPENSES, AND DEFENSE
 EXPENSES WILL BE APPLIED AGAINST THE RETENTION. THE COMPANY HAS NO DUTY TO DEFEND ANY CLAIM
            UNLESS DUTY-TO-DEFEND COVERAGE HAS BEEN SPECIFICALLY PROVIDED HEREIN.


ITEM 1          NAMED INSURED/INSURANCE REPRESENTATIVE:

                USAble Mutual Insurance Company


                D/B/A:
                Arkansas Blue Cross Blue Shield


                Principal Address:
                601 South Gaines Street
                PO Box 2181
                LITTLE ROCK, AR 72203
ITEM 2          POLICY PERIOD:
                Inception Date:      January 01, 2012                Expiration Date:         January 01, 2013
                12:01 AM. standard time both dates at the Principal Address stated in ITEM 1.
ITEM3           ALL NOTICES OF CLAIM OR LOSS MUST BE SENT TO THE COMPANY BY EMAIL, FACSIMILE, OR
                MAIL AS SET FORTH BELOW:

               Email:bfpclaims@travelers.com
               FAX:(888) 460-6622

               Mail:Travelers Bond & Financial Products Claim
                    385 Washington St. - Mail Code 9275-NB03F
                    St Paul, MN 55102
ITEM4           COVERAGE INCLUDED AS OF THE INCEPTION DATE IN ITEM 2:

                Liability Coverages

                ~ Private Company Directors and Officers Liability


                ~ Employment Practices Liability




 ACF-2001 Rev. 07-10                                                                                        Page 1 of 8
 © 2010 The Travelers Indemnity Company All Rights Reserved


                                                                                    EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 38 of 122


                D    Fiduciary Liability

                Crime Coverages


                D    Kidnap and Ransom

                Cyber Coverage

                0    CyberRisk

                Other Coverages

                D    Identity Fraud Expense Reimbursement

ITEM 5          Only those coverage features marked         "IZJ Applicable" are included in this policy.
                                           PRIVATE COMPANY DIRECTORS AND OFFICERS LIABILITY

                    Limit of Liability:                       $15,000,000                     for all Claims

                    Supplemental Personal
                    Indemnification Coverage:                181   Applicable                  0    Not Applicable

                    Supplemental Personal
                    Indemnification Limit of Liability:       $500,000                        for all Claims
                    Additional Defense Coverage:

                    Additional Defense Limit of
                                                             •     Applicable                  181 Not Applicable
                    Liability:                                Not Covered                      for all Claims

                    Investigation Expense Limit of
                    Liability:                                $100,000                         for all Claims
                    Retention:
                                                              $0                               for each Claim under Insuring
                                                                                               Agreement A.
                                                              $250,000                         for each Claim under Insuring
                                                                                               Agreement 8.
                                                              $250,000                         for each Claim under Insuring
                                                                                               Agreement C.
                    Prior and Pending Proceeding
                                                             January 01, 2008
                    Date:
                    Continuity Date:                         January 01, 1989



                                                   EMPLOYMENT PRACTICES LIABILITY

                    Limit of Liability:               $10,000,000                             for all Claims

                    Third Party Claim
                    Coverage:                         181      Applicable                     0        Not Applicable

                    Additional Defense
                    Coverage:                         0        Applicable                     181      Not Applicable

                    Additional Defense Limit of
                    Liability:                        Not Covered                             for all Claims



 ACF-2001 Rev. 07-10                                                                                                    Page 2 of 8
 © 2010 The Travelers Indemnity Company All Rights Reserved


                                                                                             EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 39 of 122

                 Retention:                         $250,000                       for each Claim under Insuring
                                                                                   Agreement A.
                                                    $250,000                       for each Claim under Insuring
                                                                                   Agreement B., if applicable

                 Prior and Pending Proceeding
                 Date:                        Claims for Wrongful Employment Practices: January 01, 2008
                                              Claims for Third Party Wrongful Acts:     January 01, 2008

                 Continuity Date:                   Claims for Wrongful Employment Practices: January 01, 1989
                                                    Claims for Third Party Wrongful Acts:     January 01, 2008



                                                             FIDUCIARY LIABILITY

                 Limit of Liability:                Not Covered                    for all Claims
                 Settlement Program Limit of
                 Liability:                         Not Covered                    for each Settlement Program
                                                                                   Notice, which amount is included
                                                                                   within, and not in addition to, any
                                                                                   applicable limit of liability
                 HIPAA Limit of Liability           Not Covered                    which amount is included within,
                                                                                   and not in addition to, any
                                                                                   applicable limit of liability
                 Additional Defense
                 Coverage:
                                                    0        Applicable            0      Not Applicable

                 Additional Defense Limit of
                 Liability:                         Not Covered                    for all Claims

                 Retention:                                                        for each Claim under Insuring
                                                                                   Agreement A.
                                                                                   for each Settlement Program
                                                                                   Notice under Insuring Agreement
                                                                                   B

                 Prior and Pending Proceeding
                 Date:
                 Continuity Date:



                                                         KIDNAP AND RANSOM

                                             Limit of Insurance                 Retention
                  Insuring Agreement A.      Not Covered for each Insured Event         for each Insured Event
                  Kidnap for Ransom
                  Insuring Agreement B.      Not Covered for each Insured Event             for each Insured Event
                  Extortion for Ransom
                  Insuring Agreement C.      Not Covered for each Insured Event             for each Insured Event
                  Detention and Hijack




ACF-2001 Rev. 07-10                                                                                         Page 3 of 8
© 2010 The Travelers Indemnity Company All Rights Reserved


                                                                                   EXHIBIT B
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 40 of 122

                  Insuring Agreement D.      Not Covered for each Insured Event                  for each Insured Event
                  In Transit/Delivery

                  Insuring Agreement E. Not Covered per Insured Person                           for each Insured Event
                  Rest and Rehabilitation
                  Expenses
                  Insuring Agreement F.      Not Covered per Insured Person,                     for each Insured Event
                  Personal Accident          subject to the BENEFIT SCHEDULE
                                              found in Section Ill. DEFINITIONS Y.,
                                              not to exceed Not Covered in the
                                            aggregate for the Policy Period
                 Insuring Agreement G.       Not Covered for each Insured Event                  for each Insured Event
                 Additional Expenses
                  Insuring Agreement H.      Not Covered for each Insured Event                  for each Insured Event
                  Legal Liability

                  Crisis Response Firm       Unlimited for each Insured Event
                  Fees and Expenses

                 If "Not Covered" is inserted above opposite any specified Insuring Agreement, or if no amount is
                 included in the Limit of Insurance, such Insuring Agreement and any other reference thereto is deemed
                 to be deleted from this Kidnap and Ransom Policy.

                  Policy Aggregate Limit of Insurance:
                                                                   •       Applicable
                                                                                        •     Not Applicable
                  If a Policy Aggregate Limit of Insurance is applicable, then the Policy Aggregate Limit
                  of Insurance for each Policy Period is:           Not Applicable
                  If a Policy Aggregate Limit of Insurance is not included, then this Kidnap and Ransom Policy is not
                  subject to a Policy Aggregate Limit of Insurance as set forth in Section V. CONDITIONS C. LIMIT OF
                  INSURANCE 1. Policy Aggregate Limit of Insurance.

                 Crisis Response Firm:                             Travelers Bond and Financial Products Claim
                 ASI Global                                        Contact Numbers:
                 2925 Briarpark Drive                              US Tel: +1 800 842-8496 (available 2417/365)
                 Suite 1100
                 Houston, TX 77042                                 See ITEM 3 of the Declarations for the Travelers Claim
                 UK Telephone: +44 (0)207 240 3237                 mailing address
                 USA Telephone: +1 713-918-6401
                 ASI Email: responders@asiglobalresponse.
                 com
                 ASI Website:
                 www.asiglobalresponse.com

                  Cancellation of Prior Insurance:
                  By acceptance of this Kidnap and Ransom Policy, the Named Insured gives the Company notice
                  canceling prior policies or bonds issued by the Company that are designated by policy or bond numbers
                           , such cancellation to be effective at the time this Kidnap and Ransom Policy becomes
                   effective.




                                                              CYBERRISK
                                             Third Party Liability Insuring Agreements
                 A. Network and Information
                    Security Limit of Liability              Not Covered                for each Claim


ACF-2001 Rev. 07-10                                                                                            Page4 of 8
© 2010 The Travelers Indemnity Company All Rights Reserved


                                                                                        EXHIBIT B
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 41 of 122

                 B. Communications and Media
                    Limit of Liability                   Not Covered                 for each Claim
                 C. Regulatory Defense
                    Expenses Limit of Liability          Not Covered                 for each Regulatory Claim
                Retention:                                                           for each Claim under Insuring
                                                                                     Agreement A.
                                                                                     for each Claim under Insuring
                                                                                     Agreement B.
                                                                                     for each Regulatory Claim under
                                                                                     Insuring Agreement C

                                                 First Party Insuring Agreements

                                                 Limit of Insurance                  Retention

                 D. Crisis Management            Not Covered for each Single First           for each Single First
                    Event Expenses               Party Insured Event                 Party Insured Event

                 E. Security Breach
                                                 Not Covered for each Single First           for each Single First
                    Remediation and
                    Notification Expenses        Party Insured Event                 Party Insured Event

                 F. Computer Program and
                                                 Not Covered for each Single First           for each Single First
                    Electronic Data
                    Restoration Expenses         Party Insured Event                 Party Insured Event

                                                 Not Covered for each Single First           for each Single First
                 G. Computer Fraud
                                                 Party Insured Event                 Party Insured Event

                                                 Not Covered for each Single First           for each Single First
                 H. Funds Transfer Fraud
                                                 Party Insured Event                 Party Insured Event

                                                 Not Covered for each Single First           for each Single First
                 I. E-commerce Extortion
                                                 Party Insured Event                 Party Insured Event

                 J. Business Interruption   Not Covered for each Single First
                    and Additional Expenses Party Insured Event

                If "Not Covered" is inserted opposite any specified Insuring Agreement above, or if no amount is included
                in the Limit of Insurance, such Insuring Agreement and any other reference thereto is deemed to be
                deleted from this CyberRisk Policy.

                CyberRisk Policy Aggregate Limit:            Not Applicable
                The CyberRisk Policy Aggregate Limit for each Policy Period is applicable to all Insuring Agreements.
                Prior and Pending
                Proceeding Date:
                Retroactive Date:
                Continuity Date:
                Waiting Period (hours): with respect to Insuring Agreement J:



                                             IDENTITY FRAUD EXPENSE REIMBURSEMENT


ACF-2001 Rev. 07-10                                                                                          Page 5 of 8
© 2010 The Travelers Indemnity Company All Rights Reserved


                                                                                     EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 42 of 122

                    Limit of Insurance:     Not Covered               per Insured Person for each Identity Fraud

                    Retention:                                        per Insured Person for each Identity Fraud



ITEM6           PREMIUM FOR THE POLICY PERIOD:
                $199,401.00                                    Policy Premium

ITEM 7          TYPE OF CLAIM DEFENSE:


                ~       Reimbursement

                D       Duty-to-Defend
                Only the type of CLAIM DEFENSE marked •~" is included in this policy.

ITEM 8          EXTENDED REPORTING PERIOD:

                Additional Premium Percentage:                 75%

                Additional Months:                             12
                (If exercised in accordance with sections Ill. CONDITIONS, 0. EXTENDED REPORTING PERIOD of the
                Liability Coverage Terms and Conditions or IV. CONDITIONS APPLICABLE TO ALL INSURING
                AGREEMENTS, T., 2. Extended Reporting Period of the CyberRisk Policy).
ITEM 9          RUN-OFF EXTENDED REPORTING PERIOD:

                Additional Premium Percentage:                 200%
                Additional Months:                             36
                (If exercised in accordance with sections Ill. CONDITIONS, K. CHANGE OF CONTROL of the Liability
                Coverage Terms and Conditions or IV. CONDITIONS APPLICABLE TO ALL INSURING AGREEMENTS,
                S. CHANGE OF CONTROL of the CyberRisk Policy).
ITEM 10         ANNUAL REINSTATEMENT OF THE LIABILITY COVERAGE LIMIT OF LIABILITY:

                0       Applicable

                ~       Not Applicable
                Only those coverage features marked "l:8] Applicable" are included in this policy.

ITEM 11         FORMS AND ENDORSEMENTS ATTACHED AT ISSUANCE:

                LIA-3001-0109; LIA-4003-0109; LIA-5003-1107; LIA-7013-0109; LIA-7059-0109; LIA-7097-0109;
                LIA-7106-0109; LIA-7335-0109; LIA-7340-0109; LIA-7343-0109; LIA-7305-011 O; ACF-7004-011 O;
                LIA-7336-0610; PDO-7030-0810; EPL-3001-0109; PDO-3001-0109; EPL-7055-0109; EPL-7059-0109;
                PDO-7029-0109; PDO-7034-0109; PDO-7061-0109; PDO-7064-0109; PDO-10004-0610;
                PDO-10007-0710; PDO-10006-0710; PDO-10009-1010; LIA-10018-1010; LIA-10001-0610;
                LIA-10002-0610; PDO-10016-0111; PDO-10017-1110; PDO-10002-0111; LIA-10049-0111;
                EPL-10035-0311; ACF-7006-0511; ACF-7007-0811; EPL-10053-0911; EPL-10053-0911
ITEM 12         LIABILITY COVERAGE SHARED LIMIT OF LIABILITY:


                Not Applicable                 for all Claims under the following Liability Coverages




 ACF-2001 Rev. 07-10                                                                                          Page 6 of 8
 © 2010 The Travelers Indemnity Company All Rights Reserved


                                                                                        EXHIBIT B
               Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 43 of 122

 ITEM 13         Wrap+® AGGREGATE LIMIT OF LIABILITY:



                 Not Applicable


                 0    Applicable      181   Not Applicable


                 If marked "IZI Applicable" above, the Company's maximum limit of liability in a single Policy Period for all
                 Claims under each purchased Liability Coverage and Cyber Coverage, and all loss under each purchased
                 Crime Coverage and all First Party Loss or Expenses under each purchased Cyber Coverage, as set forth
                 in ITEM 4 of these Declarations, shall not exceed the AGGREGATE LIMIT OF LIABILITY set forth above,
                 provided that any applicable Additional Defense Limit of Liability, Supplemental Personal Indemnification
                 Limit of Liability or Identity Fraud Expense Reimbursement Limit of Insurance are in addition to, and not part
                 of, such AGGREGATE LIMIT OF LIABILITY.
 ITEM 14         Wrap+® LIABILITY COVERAGES AND CYBER COVERAGE AGGREGATE LIMIT OF LIABILITY:



                 Not Applicable


                 D    Applicable      181   Not Applicable


                 If marked "IZJ Applicable" above, the Company's maximum limit of liability in a single Policy Period for all
                 Claims under each purchased Liability Coverage and Cyber Coverage, and all First Party Loss or
                 Expenses under each purchased Cyber Coverage, as set forth in ITEM 4 of these Declarations, shall not
                 exceed the LIABILITY COVERAGES AND CYBER COVERAGE AGGREGATE LIMIT OF LIABILITY set
                 forth above; provided that any applicable Additional Defense Limit of Liability or Supplemental Personal
                 Indemnification Limit of Liability are in addition to, and not part of, such LIABILITY COVERAGES AND
                 CYBER COVERAGE AGGREGATE LIMIT OF LIABILITY.



THE DECLARATIONS, THE APPLICATION, THE LIABILITY COVERAGE TERMS AND CONDITIONS, EACH
PURCHASED LIABILITY COVERAGE, EACH PURCHASED CRIME COVERAGE, EACH PURCHASED CYBER
COVERAGE AND EACH PURCHASED OTHER COVERAGE, AS SET FORTH IN ITEM 4 OF THE DECLARATIONS, AND
ANY ENDORSEMENTS ATTACHED THERETO, CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE COMPANY,
THE ENTITY NAMED IN ITEM 1 OF THE DECLARATIONS, AND ANY INSURED.




Countersigned By


IN WITNESS WHEREOF, the Company has caused this policy to be signed by its authorized officers.




  ACF-2001 Rev. 07-10                                                                                            Page 7 of 8
  © 2010 The Travelers Indemnity Company All Rights Reserved


                                                                                        EXHIBIT B
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 44 of 122

          Executive Vice President                           Corporate Secretary




ACF-2001 Rev. 07-10                                                                Page 8 of 8
© 2010 The Travelers Indemnity Company All Rights Reserved


                                                                     EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 45 of 122


                      ~
TRAVELERSJ                                                                                                       Wrap.-t"®




      THIS IS A CLAIMS-MADE COVERAGE WITH DEFENSE EXPENSES INCLUDED IN THE COVERAGE LIMITS.
                                PLEASE READ THE POLICY CAREFULLY.


CONSIDERATION CLAUSE
IN CONSIDERATION of the payment of the premium, in reliance on the statements in the Application, subject to the
Declarations, and pursuant to all the terms, conditions, exclusions and limitations of this Policy, the Company and the
Insureds agree as follows:


I.      GENERAL
These Liability Coverage Terms and Conditions apply to all Liability Coverages. Unless otherwise stated to the
contrary, the terms and conditions of each Liability Coverage apply only to that particular Liability Coverage. If any
provision in these Liability Coverage Terms and Conditions is inconsistent or in conflict with the terms and conditions of
any particular Liability Coverage, such Liability Coverage's terms, conditions, and limitations will control for purposes
of that Liability Coverage.


II.     DEFINITIONS
Wherever appearing in this Liability Policy, the following words and phrases appearing in bold type will have the
meanings set forth in this Section II. DEFINITIONS:

        A.      Additional Defense Limit of Liability means the amount set forth in ITEM 5 of the Declarations for each
                applicable Liability Coverage. If "Not Applicable" is shown as the amount of any Liability Coverage's
                Additional Defense Limit of Liability, then any reference to the Additional Defense Limit of Liability
                will be deemed to be deleted from such Liability Coverage.

        B.      Annual Reinstatement of the Liability Coverage Limit of Liability means, if included in ITEM 10 of the
                Declarations, the reinstatement of each applicable Liability Coverage Limit of Liability or, if applicable,
                the Liability Coverage Shared Limit of Liability for each applicable Liability Coverage for each Policy
                Year during the Policy Period.

        C.      Application means the application deemed to be attached to and forming a part of this Liability Policy,
                including any materials submitted and statements made in connection with that application. If the
                Application uses terms or phrases that differ from the terms defined in this Liability Policy, no
                inconsistency between any term or phrase used in the Application and any term defined in this Liability
                Policy will waive or change any of the terms, conditions and limitations of this Liability Policy.

        D.      Change of Control means:
                 1.       the acquisition of the Named Insured, or of all or substantially all of its assets, by another entity,
                          or the merger or consolidation of the Named Insured into or with another entity such that the
                          Named Insured is not the surviving entity; or
                2.        the obtaining by any person, entity or affiliated group of persons or entities the right to elect,
                          appoint or designate more than fifty percent (50%) of the board of directors, board of trustees,
                          board of managers, or functional equivalent thereof or to exercise a majority control of the board
                          of directors, board of trustees, board of managers, or a functional equivalent thereof of the
                          Named Insured.

        E.       Claim has the meaning set forth in the applicable Liability Coverage.


LIA-3001 Ed. 01-09 Printed in U.S.A.
©2009 The Travelers Companies, Inc. All Rights Reserved
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 46 of 122


        F.      Defense Expenses means reasonable and necessary legal fees and expenses incurred by the Company
                or the Insured, with the Company's consent, in the investigation, defense, settlement and appeal of a
                Claim, including but not limited to, cost of expert consultants and witnesses, premiums for appeal,
                injunction, attachment or supersedeas bonds (without the obligation to furnish such bonds) regarding
                such Claim; provided, that Defense Expenses will not include the salaries, wages, benefits or overhead
                of, or paid to, any Insured or any employee of such Insured.

        G.      Executive Officer has the meaning set forth in the applicable Liability Coverage.

        H.      Financial Insolvency means, with respect to the Insured Organization or any Outside Entity, the
                appointment of a receiver, conservator, liquidator, trustee, or similar official; or the inability of the Insured
                Organization or Outside Entity financially to indemnify the Insured Persons.

        I.      Foreign Parent Corporation means any entity incorporated outside the United States, which owns more
                than fifty percent (50%) of the outstanding securities or voting rights representing the right to vote for the
                election of, or to appoint the Named lnsured's board of directors, board of trustees or board of
                managers, or to exercise a majority control of the board of directors, board of trustees or board of
                managers of the Named Insured.

        J.      Insured has the meaning set forth in the applicable Liability Coverage.

        K.      Insured Organization has the meaning set forth in the applicable Liability Coverage.

        L.      Insured Person has the meaning set forth in the applicable Liability Coverage.

        M.      Liability Coverage means, individually or collectively, the Liability Coverages that have been
                purchased, as indicated in ITEM 4 of the Declarations.

        N.      Liability Coverage Limit of Liability means the amount set forth in ITEM 5 of the Declarations for each
                applicable Liability Coverage.

        O.      Liability Coverage Shared Limit of Liability means the amount set forth in ITEM 12 of the Declarations.
                If "Not Applicable" is shown in ITEM 12 of the Declarations or ITEM 4 of the Declarations indicates that
                only one Liability Coverage is included in this Liability Policy, any reference to either the Liability
                Coverage Shared Limit of Liability or ITEM 12 of the Declarations will be deemed to be deleted from
                this Liability Policy.

        P.      Liability Policy means, collectively, the Declarations, the Application, the Liability Coverage Terms and
                Conditions, each purchased Liability Coverage, and any endorsements attached thereto.

        Q.      LLC Manager means any natural person who was, is or becomes a manager, member of the board of
                managers, or a functionally equivalent executive of an Insured Organization that is a limited liability
                company.

        R.      Loss has the meaning set forth in the applicable Liability Coverage.

        S.      Named Insured means any entity named in ITEM 1 of the Declarations.

        T.      Policy Period means the period from the Inception Date to the Expiration Date set forth in ITEM 2 of the
                Declarations. In no event will the Policy Period continue past the effective date of cancellation or
                termination of this Liability Policy.

        U.      Policy Year means:
                1.     the period of one year following the Inception Date set forth in ITEM 2 of the Declarations or any
                       anniversary thereof;
                2.     the time between the Inception Date set forth in ITEM 2 of the Declarations or any anniversary
                       thereof and the effective date of cancellation or termination of this Liability Policy if such time
                        period is less than one year;


LIA-3001 Ed. 01-09 Printed in U.S.A.
©2009 The Travelers Companies, Inc. All Rights Reserved
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 47 of 122


                3.       with respect to a Liability Coverage added to this Liability Policy after the Inception Date set
                         forth in ITEM 2, the time between the inception date of such Liability Coverage and any
                         anniversary of this Liability Policy if the time between the inception date of such Liability
                         Coverage and any anniversary of this Liability Policy is less than one year; and
                4.       with respect to a Liability Coverage added to this Liability Policy after the Inception Date set
                         forth in ITEM 2, the time between the inception date of such Liability Coverage and the effective
                         date or cancellation or termination of this Liability Policy, if such time is less than one year.

        V.      Pollutant means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor,
                soot, fumes, acids, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned
                or reclaimed.

        W.      Potential Claim means any Wrongful Act that may subsequently give rise to a Claim.

        X.      Related Wrongful Act means all Wrongful Acts that have as a common nexus, or are causally
                connected by reason of, any fact, circumstance, situation, event or decision.

        Y.      Subsidiary has the meaning set forth in the applicable Liability Coverage.

        z.      Wage and Hour Law means any federal, state, or local law or regulation governing or related to the
                payment of wages including the payment of overtime, on-call time, minimum wages, meals, rest breaks or
                the classification of employees for the purpose of determining employees' eligibility for compensation
                under such law(s).

        AA.     Wrongful Act has the meaning set forth in the applicable Liability Coverage.


Ill.    CONDITIONS

        A.      TERRITORY

                This Liability Policy applies to Claims made or Wrongful Acts occurring anywhere in the world.

        B.      RETENTION

                The Insured shall bear uninsured at its own risk the amount of any applicable Retention, which amount
                must be paid in satisfaction of Loss.

                If any Claim gives rise to coverage under a single Liability Coverage, the Company has no obligation to
                pay Loss, including Defense Expenses, until the applicable Retention amount set forth in ITEM 5 of the
                Declarations has been paid by the Insured.

                If any Claim is subject to different Retentions under a single Liability Coverage, the applicable
                Retentions will be applied separately to each part of such Claim, but the sum of such Retentions will not
                exceed the largest applicable Retention under such Liability Coverage.

                If any Claim gives rise to coverage under two or more Liability Coverages, the Company shall have no
                obligation to pay Loss, including Defense Expenses, until the largest Retention that is applicable to such
                Claim under such Liability Coverages has been paid by the Insured.

                No Retention will apply to an Insured Person if indemnification by the Insured Organization is not
                permitted by law or if the Insured Organization is unable to make such indemnification solely by reason
                of its Financial Insolvency. The Insured Organization will be conclusively deemed to have indemnified
                all Insured Persons to the extent that the Insured Organization is permitted or required to indemnify
                them pursuant to law, common or statutory, or contract, or the charter or by-laws of the Insured
                Organization.

                 The Company, at its sole discretion, may pay all or part of the Retention amount on behalf of any
                 Insured, and in such event, the Insureds agree to repay the Company any amounts so paid.



LIA-3001 Ed. 01-09 Printed in U.S.A.                                                                               11
©2009 The Travelers Companies, Inc. All Rights Reserved                               EXHIBlfg~f
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 48 of 122


        C.      LIMITS OF LIABILITY


                1.       Liability Coverage Limit of Liability
                         Regardless of the number of persons or entities bringing Claims or the number of persons or
                         entities who are Insureds, and regardless of when payment is made by the Company or when an
                         lnsured's legal obligation with regard thereto arises or is established, and further subject to any
                         applicable Liability Coverage Shared Limit of Liability or Annual Reinstatement of the
                         Liability Coverage Limit of Liability:
                         a.        the Company's maximum limit of liability for all Loss, including Defense Expenses, for
                                   all Claims under each applicable Liability Coverage will not exceed the remaining
                                   Liability Coverage Limit of Liability stated in ITEM 5 of the Declarations for each
                                   applicable Liability Coverage; and
                         b.        in the event that a Claim triggers more than one Liability Coverage, the Company's
                                   maximum limit of liability for all Loss, including Defense Expenses, for any such Claim
                                   will not exceed the sum of the remaining Liability Coverage Limits of Liability of the
                                   applicable Liability Coverages.
                2.       Liability Coverage Shared Limit of Liability
                         Regardless of the number of persons or entities bringing Claims or the number of persons or
                         entities who are Insureds, and regardless of when payment is made by the Company or when an
                         lnsured's legal obligation with regard thereto arises or is established; and further subject to any
                         applicable Annual Reinstatement of the Liability Coverage Limit of Liability, if ITEM 4 of the
                         Declarations indicates that more than one Liability Coverage has been purchased and a
                         Liability Coverage Shared Limit of Liability is shown in ITEM 12 of the Declarations:
                         a.        the Company's maximum limit of liability for all Loss , including Defense Expenses, for
                                   all Claims under all Liability Coverages subject to the Liability Coverage Shared Limit
                                   of Liability, as set forth in ITEM 12 of the Declarations, will not exceed the remaining
                                   Liability Coverage Shared Limit of Liability; and
                         b.        if the Liability Coverage Shared Limit of Liability is exhausted by the payment of
                                   amounts covered under any Liability Coverage subject to the Liability Coverage
                                   Shared Limit of Liability, as set forth in ITEM 12 of the Declarations, the premium for all
                                   Liability Coverages subject to the Liability Coverage Shared Limit of Liability, as set
                                   forth in ITEM 12 of the Declarations, will be fully earned, all obligations of the Company
                                   under all Liability Coverages subject to the Liability Coverage Shared Limit of
                                   Liability, as set forth in ITEM 12 of the Declarations, will be completely fulfilled and
                                   exhausted, including any duty to defend, and the Company will have no further
                                   obligations of any kind or nature whatsoever under any Liability Coverage subject to the
                                    Liability Coverage Shared Limit of Liability, as set forth in ITEM 12 of the
                                    Declarations.
                3.       Annual Reinstatement of the Liability Coverage Limit of Liability
                         Regardless of the number of persons or entities bringing Claims or the number of persons or
                         entities who are Insureds, and regardless of when payment is made by the Company or when an
                         lnsured's legal obligation with regard thereto arises or is established, if ITEM 10 of the
                         Declarations includes an Annual Reinstatement of the Liability Coverage Limit of Liability:
                         a.        the Company's maximum limit of liability for all Loss, including Defense Expenses, for
                                   all Claims made during each Policy Year will not exceed the remaining Liability
                                   Coverage Limit of Liability stated in ITEM 5 of the Declarations for each applicable
                                    Liability Coverage or, if applicable, the remaining Liability Coverage Shared Limit of
                                    Liability; and
                         b.        with regard to the Extended Reporting Period or the Run-Off Extended Reporting Period,
                                    if applicable, the Company's maximum limit of liability for all Claims made during the
                                    Extended Reporting Period or the Run-Off Extended Reporting Period will not exceed the
                                    remaining Liability Coverage Limit of Liability or, if applicable, the Liability Coverage
                                    Shared Limit of Liability for the last Policy Year in effect at the time of the termination
                                    or cancellation of the Liability Coverage or the Change of Control.



LIA-3001 Ed. 01-09 Printed in U.S.A.                                                                                  11
©2009 The Travelers Companies, Inc. All Rights Reserved                                 EXHIBITe~
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 49 of 122


                4.       Other Provisions


                         Payment of Defense Expenses will reduce and may exhaust all applicable limits of liability. In
                         the event the amount of Loss exceeds the portion of the applicable limit of liability remaining after
                         prior payments of Loss, the Company's liability will not exceed the remaining amount of the
                         applicable limit of liability. In no event will the Company be obligated to make any payment for
                         Loss , including Defense Expenses , with regard to a Claim after the applicable limit of liability
                         has been exhausted by payment or tender of payment of Loss.
                         If a Liability Coverage Limit of Liability is exhausted by the payment of amounts covered under
                         such Liability Coverage, the premium for such Liability Coverage will be fully earned, all
                         obligations of the Company under such Liability Coverage will be completely fulfilled and
                         exhausted, including any duty to defend, and the Company will have no further obligations of any
                         kind or nature whatsoever under such Liability Coverage.


        D.      ADDITIONAL DEFENSE COVERAGE

                Regardless of the number of persons or entities bringing Claims or the number of persons or entities who
                are Insureds, and regardless of when payment is made by the Company or when an lnsured's legal
                obligation with regard thereto arises or is established, if ITEM 5 of the Declarations indicates that any
                Liability Coverage includes Additional Defense Coverage, Defense Expenses incurred by the Company
                or the Insured, with the Company's consent, in the defense of any Claim made during the Policy Period
                under any such Liability Coverage will apply first to and reduce the Additional Defense Limit of
                Liability. The Additional Defense Limit of Liability will be in addition to, and not part of, such Liability
                Coverage's applicable Liability Coverage Limit of Liability or Liability Coverage Shared Limit of
                Liability, if applicable. The Additional Defense Limit of Liability is applicable to Defense Expenses
                only. If the Annual Reinstatement of the Liability Coverage Limit of Liability is applicable, the
                Additional Defense Limit of Liability will be reinstated for each Policy Year.
                Upon exhaustion of the Additional Defense Limit of Liability:
                1.       Defense Expenses incurred by the Company or the Insured, with the Company's consent, in the
                         defense of a Claim are part of and not in addition to any applicable limit of liability; and
                2.       payment by the Company or the Insured , with the Company's consent, of Defense Expenses
                         reduces any applicable limit of liability.

        E.      CLAIM DEFENSE
                1.    If Duty-to-Defend coverage is provided with respect to this Liability Policy as indicated in ITEM 7
                      of the Declarations, the Company will have the right and duty to defend any Claim covered by a
                      Liability Coverage, even if the allegations are groundless, false or fraudulent, including the right
                      to select defense counsel with respect to such Claim; provided, that the Company will not be
                      obligated to defend or to continue to defend any Claim after the applicable limit of liability has
                      been exhausted by payment of Loss.
                2.    If Reimbursement coverage is provided with respect to this Liability Policy as indicated in ITEM
                      7 of the Declarations:
                      a.       the Company will have no duty to defend any Claim covered by a Liability Coverage. It
                               will be the duty of the Insured to defend such Claims; and the Company will have the
                               right to participate with the Insured in the investigation, defense and settlement,
                               including the negotiation of a settlement of any Claim that appears reasonably likely to
                               be covered in whole or in part by such Liability Coverage and the selection of
                               appropriate defense counsel; and
                      b.       upon written request, the Company will advance Defense Expenses with respect to
                               such Claim. Such advanced payments by the Company will be repaid to the Company
                               by the Insureds severally according to their respective interests in the event and to the
                               extent that the Insureds are not entitled to payment of such Defense Expenses under
                               such Liability Coverage. As a condition of any payment of Defense Expenses under
                               this subsection, the Company may require a written undertaking on terms and conditions
                               satisfactory to the Company guaranteeing the repayment of any Defense Expenses paid
                               to or on behalf of any Insured if it is finally determined that any such Claim or portion of
                               any Claim is not covered under such Liability Coverage.
LIA-3001 Ed. 01-09 Printed in U.S.A.
©2009 The Travelers Companies, Inc. All Rights Reserved
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 50 of 122


                3.       The Insured agrees to cooperate with the Company and, upon the Company's request, assist in
                         making settlements and in the defense of Claims and in enforcing rights of contribution or
                         indemnity against any person or entity which may be liable to the Insured because of an act or
                         omission insured under such Liability Coverage, will attend hearings and trials and assist in
                         securing and giving evidence and obtaining the attendance of witnesses.

        F.      INSURED'S DUTIES IN THE EVENT OF A CLAIM

                The lnsured's duty to report a Claim commences on the earliest date a written notice thereof is received
                by an Executive Officer. If an Executive Officer becomes aware that a Claim has been made against
                any Insured, the Insured, as a condition precedent to any rights under this Liability Policy, must give to
                the Company written notice of the particulars of such Claim, including all facts related to any alleged
                Wrongful Act, the identity of each person allegedly involved in or affected by such Wrongful Act, and
                the dates of the alleged events, as soon as practicable. The Insured agrees to give the Company such
                information, assistance and cooperation as it may reasonably require.
                All notices under this subsection must be sent by mail or prepaid express courier to the address set forth
                in ITEM 3 of the Declarations and will be effective upon receipt. The Insured agrees not to voluntarily
                settle any Claim, make any settlement offer, assume or admit any liability or, except at the lnsured's own
                cost, voluntarily make any payment, pay or incur any Defense Expenses, or assume any obligation or
                incur any other expense, without the Company's prior written consent, such consent not to be
                unreasonably withheld. The Company is not liable for any settlement, Defense Expenses, assumed
                obligation or admission to which it has not consented.

        G.      NOTICE OF POTENTIAL CLAIMS

                If an Insured becomes aware of a Potential Claim and gives the Company written notice of the
                particulars of such Potential Claim, including all facts related to the Wrongful Act, the identity of each
                person allegedly involved in or affected by such Wrongful Act , the dates of the alleged events, and the
                reasons for anticipating a Claim , as soon as practicable during the Policy Period, or if exercised, during
                the Extended Reporting Period or Run-Off Extended Reporting Period, any Claim subsequently made
                against any Insured arising out of such Wrongful Act will be deemed to have been made during the
                Policy Period.
                All notices under this subsection must be sent by mail or prepaid express courier to the address set forth
                in ITEM 3 of the Declarations and will be effective upon receipt.

        H.      RELATED CLAIMS
                All Claims or Potential Claims for Related Wrongful Acts will be considered as a single Claim or
                Potential Claim, whichever is applicable, for purposes of this Liability Policy. All Claims or Potential
                Claims for Related Wrongful Acts will be deemed to have been made at the time the first of such
                Claims or Potential Claims for Related Wrongful Acts was made whether prior to or during the Policy
                Period, or if exercised, during the Extended Reporting Period or Run-Off Extended Reporting Period.

        I.      SUBROGATION

                In the event of payment under this Liability Policy, the Company is subrogated to all of the lnsured's
                rights of recovery against any person or organization to the extent of such payment and the Insured
                agrees to execute and deliver instruments and papers and do whatever else is necessary to secure such
                rights. The Insured will do nothing to prejudice such rights.

        J.      RECOVERIES

                All recoveries from third parties for payments made under this Liability Policy will be applied, after first
                deducting the costs and expenses incurred in obtaining such recovery, in the following order of priority:
                1.      first, to the Company to reimburse the Company for any Retention amount it has paid on behalf of
                        any Insured;
                2.      second, to the Insured to reimburse the Insured for the amount it has paid which would have
                        been paid hereunder but for the fact that it is in excess of the applicable limits of liability
                        hereunder;

LIA-3001 Ed. 01-09 Printed in U.S.A.                                                                                11
©2009 The Travelers Companies, Inc. All Rights Reserved                               EXHIBlfg~f
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 51 of 122


                3.       third, to the Company to reimburse the Company for the amount paid hereunder; and
                4.       fourth, to the Insured in satisfaction of any applicable Retention;
                         provided, recoveries do not include any recovery from insurance, suretyship, reinsurance,
                         security or indemnity taken for the Company's benefit.


        K.      CHANGE OF CONTROL

                If, during the Policy Period, a Change of Control occurs, coverage will continue in full force and effect
                with respect to Claims for Wrongful Acts committed before such event, but coverage will cease with
                respect to Claims for Wrongful Acts committed after such event. No coverage will be available
                hereunder for Loss, including Defense Expenses, for any Claim based upon, alleging, arising out of, or
                in any way relating to, directly or indirectly any Wrongful Act committed or allegedly committed after
                such event. After any such event, the Liability Policy may not be canceled by the Named Insured and
                the entire premium for the Liability Policy will be deemed fully earned.
                Upon the occurrence of any Change of Control, the Named Insured will have the right to give the
                Company notice that it desires to purchase a Run-Off Extended Reporting Period for any Liability
                Coverage for the period set forth in ITEM 9 of the Declarations following the effective date of such
                Change of Control, regarding Claims made during such Run-Off Extended Reporting Period against
                persons or entities who at the effective date of the Change of Control are Insureds, but only for
                Wrongful Acts occurring wholly prior to such Change of Control and which otherwise would be covered
                by such Liability Coverage, subject to the following provisions:
                1.      such Run-Off Extended Reporting Period will not provide new, additional or renewed limits of
                        liability; and
                2.      the Company's total liability for all Claims made during such Run-Off Extended Reporting Period
                       will be only the remaining portion of the applicable limit of liability set forth in the Declarations as
                        of the effective date of the Change of Control.
                The premium due for the Run-Off Extended Reporting Period will equal the percentage set forth in ITEM
                9 of the Declarations of the annualized premium of the applicable Liability Coverage, including the fully
                annualized amount of any additional premiums charged by the Company during the Policy Period prior
                to the Change of Control. The entire premium for the Run-Off Extended Reporting Period will be
                deemed fully earned at the commencement of such Run-Off Extended Reporting Period.
                The right to elect the Run-Off Extended Reporting Period will terminate unless written notice of such
                election, together with payment of the additional premium due, is received by the Company within thirty
                (30) days of the Change of Control. In the event the Run-Off Extended Reporting Period is purchased,
                the option to purchase the Extended Reporting Period in Section Ill. CONDITIONS 0. EXTENDED
                REPORTING PERIOD of these Liability Coverage Terms and Conditions will terminate. In the event the
                Run-Off Extended Reporting Period is not purchased, the Named Insured will have the right to purchase
                the Extended Reporting Period under the terms of Section Ill. CONDITIONS 0. EXTENDED
                REPORTING PERIOD of these Liability Coverage Terms and Conditions.
                If, at any time during the Policy Period, the Insured Organization eliminates or reduces its ownership
                interest in, or control over a Subsidiary, such that it no longer meets the definition of a Subsidiary,
                coverage will continue for such entity but only with regard to Claims for Wrongful Acts which occurred
                wholly during the time that the entity was a Subsidiary.

        L.      ACQUISITIONS

                If, during the Policy Period, the Insured Organization acquires or forms a Subsidiary, this Liability
                Policy will provide coverage for such Subsidiary and its respective Insured Persons, subject to all other
                terms and conditions of this Liability Policy, provided written notice of such acquisition or formation has
                been given to the Company, and specific application has been submitted on the Company's form in use
                at the time, together with such documentation and information as the Company may require, all within
                ninety (90) days after the effective date of such formation or acquisition. Coverage for such Subsidiary
                will not be afforded following such 90-day period unless the Company has agreed to provide such
                coverage, subject to any additional terms and conditions as the Company may require, and the Named
                Insured has paid the Company any additional premium as may be required by the Company.

LIA-3001 Ed. 01-09 Printed in U.S.A.
©2009 The Travelers Companies, Inc. All Rights Reserved
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 52 of 122


                The 90-day notice requirement and the 90-day limitation of coverage will not apply provided that: (1) the
                assets of the acquired or formed Subsidiary do not exceed 30% of the total assets of the Insured
                Organization as reflected in the Insured Organization's most recent fiscal year-end financial statement;
                or (2) the acquisition or formation occurs less than 90 days prior to the end of the Policy Period.

        M.      SPOUSAL AND DOMESTIC PARTNER LIABILITY COVERAGE
                This Liability Policy will, subject to all of its terms, conditions, and limitations, be extended to apply to
                Loss resulting from a Claim made against a person who, at the time the Claim is made, is a lawful
                spouse or a person qualifying as a domestic partner under the provisions of any applicable federal, state
                or local law (a "Domestic Partner") of an Insured Person, but only if and so long as:
                1.       the Claim against such spouse or Domestic Partner results from a Wrongful Act actually or
                         allegedly committed by the Insured Person, to whom the spouse is married, or who is joined with
                         the Domestic Partner; and
                2.       such Insured Person and his or her spouse or Domestic Partner are represented by the same
                         counsel in connection with such Claim.

                No spouse or Domestic Partner of an Insured Person will, by reason of this subsection have any greater
                right to coverage under this Liability Policy than the Insured Person to whom such spouse is married,
                or to whom such Domestic Partner is joined.

                The Company has no obligation to make any payment for Loss in connection with any Claim against a
                spouse or Domestic Partner of an Insured Person for any actual or alleged act, error, omission,
                misstatement, misleading statement, neglect or breach of duty by such spouse or Domestic Partner.

        N.      FOREIGN PARENT CORPORATION COVERAGE

                This Liability Policy will, subject to all of its terms, conditions, and limitations, be extended to apply
                coverage for Defense Expenses resulting from any Claim made against a Foreign Parent Corporation,
                but only if and so long as:
                1.       such Claim results from a Wrongful Act actually or allegedly committed solely by any Insured;
                2.       such Insured and the Foreign Parent Corporation are represented by the same counsel in
                         connection with such Claim; and
                3.       such Insured is included as a co-defendant.

                No Foreign Parent Corporation will, by reason of this subsection, have any greater right to coverage
                under this Liability Policy than any Insured.

                The Company has no obligation to make any payment for Loss in connection with any Claim against a
                Foreign Parent Corporation for any actual or alleged act, error, omission, misstatement, misleading
                statement, neglect or breach of duty by such Foreign Parent Corporation or any member of the board
                of directors, officer, employee, or functional equivalent thereof.

        0.      EXTENDED REPORTING PERIOD
                At any time prior to or within 60 days after the effective date of termination or cancellation of any Liability
                Coverage for any reason other than nonpayment of premium, the Named Insured may give the
                Company written notice that it desires to purchase an Extended Reporting Period for the period set forth
                in ITEM 8 of the Declarations following the effective date of such termination or cancellation, regarding
                Claims made during such Extended Reporting Period against persons or entities who at or prior to the
                effective date of termination or cancellation are Insureds, but only for Wrongful Acts occurring wholly
                prior to the effective date of the termination or cancellation and which otherwise would be covered by
                such Liability Coverage, subject to the following provisions:
                1.       such Extended Reporting Period will not provide a new, additional or renewed limit(s) of liability;
                         and
                2.       the Company's maximum limit of liability for all Claims made during such Extended Reporting
                         Period will be only the remaining portion of the applicable limit of liability set forth in the
                         Declarations as of the effective date of the termination or cancellation;



LIA-3001 Ed. 01-09 Printed in U.S.A.                                                                                   11
©2009 The Travelers Companies, Inc. All Rights Reserved                                 EXHIBlfg~f
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 53 of 122


                The premium due for the Extended Reporting Period will equal the percentage set forth in ITEM 8 of the
                Declarations of the annualized premium of the applicable Liability Coverage, including the fully
                annualized amount of any additional premiums charged by the Company during the Policy Year prior to
                such termination or cancellation. The entire premium for the Extended Reporting Period will be deemed
                to have been fully earned at the commencement of such Extended Reporting Period.

                The right to elect the Extended Reporting Period will terminate unless written notice of such election,
                together with payment of the additional premium due, is received by the Company within 60 days of the
                effective date of the termination or cancellation.

        P.      ALLOCATION
                1.   If Duty-to-Defend coverage is indicated in ITEM 7 of the Declarations and there is a Claim under
                     any Liability Coverage in which the Insureds who are afforded coverage for such Claim incur
                     an amount consisting of both Loss that is covered by such Liability Coverage and also loss that
                     is not covered by such Liability Coverage because such Claim includes both covered and
                     uncovered matters or covered and uncovered parties, then such covered Loss and uncovered
                     loss will be allocated as follows:
                     a.        one hundred percent (100%) of Defense Expenses incurred by the Insureds who are
                               afforded coverage for such Claim will be allocated to covered Loss; and
                     b.        all loss other than Defense Expense will be allocated between covered Loss and
                               uncovered loss based upon the relative legal and financial exposures of, and relative
                               benefits obtained in connection with the defense and settlement of the Claim by the
                               Insured Persons, the Insured Organization, and others not insured under such
                               Liability Coverage. In making such a determination, the Insured Organization, the
                               Insured Persons and the Company agree to use their best efforts to determine a fair
                               and proper allocation of all such amounts. In the event that an allocation cannot be
                               agreed to, then the Company will be obligated to make an interim payment of the amount
                               of Loss which the parties agree is not in dispute until a final amount is agreed upon or
                               determined pursuant to the provisions of the applicable Liability Coverage and
                               applicable law.
                2.   If Reimbursement coverage is indicated in ITEM 7 of the Declarations and there is a Claim under
                     any Liability Coverage in which the Insureds who are afforded coverage for such Claim incur
                     an amount consisting of both Loss that is covered by such Liability Coverage and also loss that
                     is not covered by such Liability Coverage because such Claim includes both covered and
                     uncovered matters or covered and uncovered parties, the Insureds and the Company agree to
                     use their best efforts to determine a fair and proper allocation of all such amounts. In making
                     such a determination, the parties will take into account the relative legal and financial exposures
                     of, and relative benefits obtained in connection with the defense and settlement of the Claim by
                     the Insured Persons, the Insured Organization, and others not insured under the applicable
                     Liability Coverage. In the event that an allocation cannot be agreed to, then the Company will
                     be obligated to make an interim payment of the amount of Loss which the parties agree is not in
                     dispute until a final amount is agreed upon or determined pursuant to the provisions of the
                     applicable Liability Coverage and applicable law.

        Q.      CANCELLATION

                The Company may cancel this Liability Policy for failure to pay a premium when due, in which case
                twenty (20) days written notice will be given to the Named Insured, unless, payment in full is received
                within twenty (20) days of the Named lnsured's receipt of such notice of cancellation. The Company has
                the right to the premium amount for the portion of the Policy Period during which this Liability Policy
                was in effect.
                Subject to the provisions set forth in Section Ill. CONDITIONS K. CHANGE OF CONTROL, the Named
                Insured may cancel any Liability Coverage by mailing the Company written notice stating when,
                thereafter, not later than the Expiration Date set forth in ITEM 2 of the Declarations, such cancellation will
                be effective. In the event the Named Insured cancels, the earned premium will be computed in
                accordance with the customary short rate table and procedure. Premium adjustment may be made either
                at the time cancellation is effective or as soon as practicable after cancellation becomes effective, but
                payment or tender of unearned premium is not a condition of cancellation.

LIA-3001 Ed. 01-09 Printed in U.S.A.
©2009 The Travelers Companies, Inc. All Rights Reserved
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 54 of 122


                The Company will not be required to renew this Liability Policy upon its expiration. If the Company
                elects not to renew, it will provide to the Named Insured written notice to that effect at least thirty (30)
                days before the Expiration Date set forth in ITEM 2 of the Declarations.

        R.      ACTION AGAINST THE COMPANY

                 No action will lie against the Company unless there has been full compliance with all of the terms of this
                 Liability Policy.

                No person or organization has any right under this Liability Policy to join the Company as a party to any
                action against the Insured to determine the lnsured's liability, nor may the Company be impleaded by an
                Insured or said lnsured's legal representative. Bankruptcy or insolvency of any Insured or an
                lnsured's estate does not relieve the Company of any of its obligations hereunder.

        S.      CHANGES

                Only the Named Insured is authorized to make changes in the terms of this Liability Policy and solely
                with the Company's prior written consent. This Liability Policy's terms can be changed, amended or
                waived only by endorsement issued by the Company and made a part of this Liability Policy. Notice to
                any representative of the Insured or knowledge possessed by any agent or by any other person will not
                effect a waiver or change to any part of this Liability Policy, or estop the Company from asserting any
                right under the terms, conditions and limitations of this Liability Policy, nor may the terms, conditions
                and limitations hereunder be waived or changed, except by a written endorsement to this Liability Policy
                issued by the Company.

        T.      ASSIGNMENT

                This Liability Policy may not be assigned or transferred, and any such attempted assignment or transfer
                is void and without effect unless the Company has provided its prior written consent to such assignment
                or transfer.

        U.       REPRESENTATIONS

                By acceptance of the terms set forth in this Liability Policy, each Insured represents and agrees that the
                statements contained in the Application, which is deemed to be attached hereto, incorporated herein,
                and forming a part hereof, are said lnsured's agreements and representations, that such representations
                are material to the Company's acceptance of this risk, that this Liability Policy is issued in reliance upon
                the truth of such representations, and embodies all agreements existing between said Insured and the
                Company or any of its agents.

                If any statement or representation in the Application is untrue with respect to any Liability Coverage,
                such Liability Coverage is void and of no effect whatsoever, but only with respect to:
                1.       any Insured Person who knew, as of the Inception Date set forth in ITEM 2 of the Declarations,
                         that the statement or representation was untrue;
                2.       any Insured Organization, with respect to its indemnification coverage, to the extent it
                         indemnifies any Insured Person referenced in 1. above; and
                3.       any Insured Organization, if the person who signed the Application knew that the statement or
                         representation was untrue.

                Whether an Insured Person had such knowledge will be determined without regard to whether the
                Insured Person actually knew the Application, or any other application completed for this Liability
                Policy, contained any such untrue statement or representation.

        V.       LIBERALIZATION

                If, during the Policy Period, the Company is required, by law or by insurance supervisory authorities of
                the state in which this Liability Policy was issued, to make any changes in the form of this Liability
                Policy, by which the insurance afforded by this Liability Policy could be extended or broadened without
                increased premium charge by endorsement or substitution of form, then such extended or broadened
                insurance will inure to the benefit of the Insured as of the date the revision or change is approved for
                general use by the applicable department of insurance.

LIA-3001 Ed. 01-09 Printed in U.S.A.
©2009 The Travelers Companies, Inc. All Rights Reserved
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 55 of 122


       W.       AUTHORIZATION
                By acceptance of the terms herein, the Named Insured agrees to act on behalf of all Insureds with
                respect to the payment of premiums, the receiving of any return premiums that may become due
                hereunder, and the receiving of notices of cancellation, nonrenewal, or change of coverage, and the
                Insureds each agree that they have, individually and collectively, delegated such authority exclusively to
                the Named Insured; provided, that nothing herein will relieve the Insureds from giving any notice to the
                Company that is required under this Liability Policy.

        X.      ENTIRE AGREEMENT

                The Declarations, the Application, the Liability Coverage Terms and Conditions, each Liability
                Coverage, and any endorsements attached thereto, constitute the entire agreement between the
                Company and the Insured.

       Y.       HEADINGS

                The titles of the various paragraphs of this Liability Policy and its endorsements are inserted solely for
                convenience or reference and are not to be deemed in any way to limit or affect the provision to which
                they relate.




LIA-3001 Ed. 01-09 Printed in U.S.A.
©2009 The Travelers Companies, Inc. All Rights Reserved
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 56 of 122


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                      ARKANSAS CHANGES ENDORSEMENT

This endorsement modifies the following:

Liability Coverage Terms and Conditions



It is agreed that:


1.      Section Ill. CONDITIONS, 0. EXTENDED REPORTING PERIOD is amended by deleting provision 2. and
        replacing it with the following:

        2.      the Company's maximum limit of liability applicable to all Claims made during such Extended Reporting
                Period will be no less than the greater of the remaining portion of the applicable limit of liability or 50% of
                the applicable limit of liability as of the effective date of termination or cancellation;

2.      Section Ill. CONDITIONS, 0. EXTENDED REPORTING PERIOD is amended by the addition of the following:

        This Liability Policy provides an automatic 60 day Extended Reporting Period following the effective date of
        termination or cancellation, regarding Claims which may be made during such Extended Reporting Period against
        persons or entities who at the effective date of termination or cancellation are Insureds, but only for Wrongful
        Acts occurring wholly prior to the effective date of the termination or cancellation and which otherwise would be
        insured by this Liability Policy. This automatic 60 day Extended Reporting Period begins on the effective date of
        termination or cancellation, whether by the Named Insured or by the Company, and is subject to the provisions
        specified within this section. The following additional provisions apply to this additional provision:

                 1.      If the Named Insured chooses to purchase an Extended Reporting Period under the terms set
                         forth in the Declarations, this automatic 60 day Extended Reporting Period will be deemed part of
                         that Extended Reporting Period; and

                 2.      The automatic 60 day Extended Reporting Period will not provide a new, additional or renewed
                         applicable limit of liability, and the limit of liability applicable to all Claims made during such
                         automatic 60 day Extended Reporting Period will be only the remaining portion of the applicable
                         limit of liability as of the effective date of termination or cancellation.

        If the termination or cancellation of this Liability Policy is for nonpayment of premium, the Company shall be
        entitled to any premium due.

3.      Section II. DEFINITIONS, V. Pollutant is amended by deleting the phrase "any smoke" and replacing it with the
        phrase "any smoke except smoke from a hostile fire".

4.      Section Ill. CONDITIONS, C.3. is amended by deleting the phrase "the Extended Reporting Period or".

5.      Section Ill. CONDITIONS, C.3. is amended by the addition of the following:

        With regard to the Extended Reporting Period, if applicable, the Company's maximum limit of liability applicable to
        all Claims made during such Extended Reporting Period will be no less than the greater of the remaining portion of

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106

LIA-4003 Ed. 01-09 Printed in U.S.A.                                                                         Page 1 of 2
©2009 The Travelers Companies, Inc. All Rights Reserved

                                                                                        EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 57 of 122


       the applicable limit of liability or 50% of the applicable of the applicable limit of liability for the last Policy Year in
       effect at the time of the termination or cancellation of the Liability Coverage or the Change of Control.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.
LIA-4003 Ed. 01-09 Printed in U.S.A.                                                                                Page 2 of 2
©2009 The Travelers Companies, Inc. All Rights Reserved
                                                                                           EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 58 of 122



                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      ARKANSAS CANCELLATION AND NONRENEWAL ENDORSEMENT

This endorsement modifies insurance provided under the following if applicable:

Liability Policy
Kidnap and Ransom Policy
Identity Fraud Expense Reimbursement Policy


It is agreed that:

The CANCELLATION section of this policy is replaced by the following:

CANCELLATION

The Company may cancel this policy for failure to pay a premium when due, in which case
(Twenty) (20) days (number of days must equal or exceed twenty (20) days) written notice,
including the reason(s) for cancellation, shall be given to the Named Insured or Insurance Representative and to any
lienholder or loss payee named in the policy, unless payment in full is received within twenty (20) days of the Named
Insured or Insurance Representative's receipt of such notice of cancellation. The Company shall have the right to the
premium amount for the portion of the Policy Period during which this policy was in effect.

Subject to the provisions set forth in Liability Coverage Terms and Conditions Section Ill. CONDITIONS K. CHANGE OF
CONTROL, if applicable, the Named Insured or Insurance Representative may cancel any coverage by mailing the
Company written notice stating when, thereafter, not later than the Expiration Date set forth in ITEM 2 of the Declarations,
such cancellation will be effective. In the event the Named Insured or Insurance Representative cancels, the earned
premium will be computed in accordance with the customary short rate table and procedure. Premium adjustment may be
made either at the time cancellation is effective or as soon as practicable after cancellation becomes effective, but
payment or tender of unearned premium is not a condition of cancellation.

The Company will not be required to renew this policy upon its expiration. If the Company elects not to renew, it will
provide to the Named Insured or Insurance Representative written notice to that effect
(Thirty) (30) days (number of days must equal or exceed thirty (30) days) before the
Expiration Date set forth in ITEM 2 of the Declarations if we are nonrenewing for nonpayment of premium, or
(Sixty) (60) days (number of days must equal or exceed sixty (60) days) before such
date if we are nonrenewing for any other reason.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.
Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106

LIA-5003 Ed. 11-07 Printed in U.S.A.                                                                         Page 1 of 1
©2008 The Travelers Companies, Inc. All Rights Reserved

                                                                                        EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 59 of 122


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                  ABSOLUTE MEDICAL MALPRACTICE EXCLUSION ENDORSEMENT


This endorsement modifies the following:
Private Company Directors and Officers Liability


 It is agreed that:


The following is added to EXCLUSIONS APPLICABLE TO ALL LOSS:

The Company will have no liability for Loss for any Claim based upon or arising out of the rendering of, or failure to
render, any medical or professional services, including without limitation any Claim for medical or professional
malpractice.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions.exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106
LIA-7013 Ed. 01-09 Printed in U.S.A.                                                                        Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved

                                                                                        EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 60 of 122


                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        REDUCED LIMITS AND SEPARATE RETENTION FOR ANTITRUST CLAIMS ENDORSEMENT

This endorsement modifies the following:

Private Company Directors and Officers Liability



It is agreed that:

 1.   The following is added to section Ill. CONDITIONS, B. RETENTION of the Liability Coverage Terms and
      Conditions:

      The Retention for each Claim set forth in ITEM 5 of the Declarations will not apply to any Antitrust Claim under
      the Liability Coverage.and instead, the Retention for each Antitrust Claim will be the Antitrust Claims
      Retention for each Antitrust Claim set forth in ITEM 5 of the Declarations.


 2.   The following is added to section Ill. CONDITIONS, C. LIMITS OF LIABILITY, 1. of the Liability Coverage Terms
      and Conditions:

      However, the Company's maximum limit of liability for all Loss, including Defense Expenses, for all Antitrust
      Claims is further limited by the following:
               The Company's maximum limit of liability for all Loss, including Defense Expenses, for all Antitrust
               Claims under the Liability Coverage will not exceed the Antitrust Claims Limit of Liability for all
               Antitrust Claims set forth in ITEM 5 of the Declarations. The Antitrust Claims Limit of Liability for all
               Antitrust Claims is included within, and not in addition to, the applicable Liability Coverage Limit of
               Liability, and is further subject to any applicable limits of liability.

3.    The following is added to section Ill. CONDITIONS, D. ADDITIONAL DEFENSE COVERAGE of the Liability
      overage Terms and Conditions:

      The Company's maximum liability for Defense Expenses for all Antitrust Claims paid pursuant to the Additional
      Defense Limit of Liability will not exceed the Antitrust Claims Limit of Liability set forth for such Scheduled
      Matters in ITEM 5 of the Declarations. Such Defense Expenses will be part of, and not in addition to, the
      Antitrust Claims Limit of Liability set for in ITEM 5 of the Declarations and such Antitrust Claims Limit of Liability
      will be reduced and may be exhausted by payment of such Defense Expenses under the Additional
      Defense Limit of Liability.
4.    The following is added to section DEFINITIONS of the Liability Coverage:

      Antitrust Claim means any Claim for any actual or alleged violation of any law, rule or regulation relating to
      antitrust, the prohibition of monopolies, activities in restraint of trade, unfair methods ofcompetition or deceptive
      acts and practices in trade and commerce, including any actual or alleged violation of the Sherman Act, the
      Clayton Act, the Robinson-Patman Act, The Federal Trade Commission Act, the Hart-Scott-Rodino Antitrust
      Improvements Act, or any regulation or rule promulgated under any such Act.


5.    The following is added to ITEM 5. of the Declarations:




Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106

LIA-7059 Ed. 01-09 Printed in U.S.A.                                                                         Page 1 of 2
©2009 The Travelers Companies, Inc. All Rights Reserved


                                                                                       EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 61 of 122


      Antitrust Claims Limit of Liability:       $15,000,000.00 for all Antitrust Claims


      Antitrust Claims Limit of Liability:       $15,000,000.00 for each Antitrust Claim


      Antitrust Claims Retention:                $0.00 for each Antitrust Claim under Insuring Agreement A.


                                                 $250,000.00 for each Antitrust Claim under Insuring Agreement B.


                                                 $250,000.00 for each Antitrust Claim under Insuring Agreement C.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions,exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

LIA-7059 Ed. 01-09 Printed in U.S.A.                                                                        Page 2 of 2
©2009 The Travelers Companies, Inc. All Rights Reserved

                                                                                        EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 62 of 122


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     AMEND NUMBER OF DAYS FOR ELECTING EXTENDED REPORTING PERIOD ENDORSEMENT

This endorsement modifies the following:

Private Company Directors and Officers Liability, Employment Practices Liability



It is agreed that:


Solely with respect to the Liability Coverage(s) shown above, section Ill. CONDITIONS, 0. EXTENDED REPORTING
PERIOD of the Liability Coverage Terms and Conditions is replaced by the following:

        0.       EXTENDED REPORTING PERIOD

                  At any time prior to or within 90 days after the     effective date    of termination or cancellation
                 of any Liability Coverage for any reason other than nonpayment of premium, the Named Insured may
                 give the Company written notice that it desires to purchase an Extended Reporting Period for the period
                 set forth in ITEM 8 of the Declarations following the effective date of such termination or cancellation,
                 regarding Claims made during such Extended Reporting Period against persons or entities who at or
                 prior to the effective date of termination or cancellation are Insureds, but only for Wrongful Acts
                 occurring wholly prior to the effective date of the termination or cancellation and which otherwise would
                 be covered by such Liability Coverage, subject to the following provisions:
                 1.       such Extended Reporting Period will not provide a new, additional or renewed limit(s) of liability;
                          and
                 2.       the Company's maximum limit of liability for all Claims made during such Extended Reporting
                          Period will be only the remaining portion of the applicable limit of liability set forth in the
                          Declarations as of the effective date of the termination or cancellation;
                 The premium due for the Extended Reporting Period will equal the percentage set forth in ITEM 8 of the
                 Declarations of the annualized premium of the applicable Liability Coverage, including the fully
                 annualized amount of any additional premiums charged by the Company during the Policy Year prior to
                 such termination or cancellation. The entire premium for the Extended Reporting Period will be deemed
                 to have been fully earned at the commencement of such Extended Reporting Period.

                The right to elect the Extended Reporting Period will terminate unless written notice of such
                election,
                together with payment of the additional premium due, is received by the Company within 90 days of the
                effective date of the termination or cancellation.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions,exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106
LIA-7097 Ed. 01-09 Printed in U.S.A.                                                                        Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved

                                                                                        EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 63 of 122


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                            TIE-IN-LIMIT ENDORSEMENT

This endorsement modifies the following:


Private Company Directors and Officers Liability



It is agreed that:

Solely with respect to the Liability Coverage(s) shown above, section Ill. CONDITIONS, C. LIMITS OF LIABILITY of the
Liability Coverage Terms and Conditions is amended as follows:

If any Claim gives rise to coverage, either in whole or in part, under this Liability Policy and also policy number
105390600 issued by the Company or any of its affiliates, the maximum aggregate limit of liability of the Company and its
affiliates under both policies for such Claim will not exceed $15,000,000.00, subject to the remaining applicable limits of
liability of such policies.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions,exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106
LIA-7106 Ed. 01-09 Printed in U.S.A.                                                                        Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved

                                                                                        EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 64 of 122


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


               AMEND CONDUCT EXCLUSION FOR UNDERLYING ACTION ENDORSEMENT


This endorsement modifies the following:

Private Company Directors and Officers Liability


It is agreed that:

The following replaces section IV. EXCLUSIONS, B. EXCLUSIONS APPLICABLE TO LOSS, OTHER THAN DEFENSE
EXPENSES, 1. of the Liability Coverage:


       1.       The Company will not be liable for Loss, other than Defense Expenses, for any Claim based on or
                arising out of any Insured:
                a.       committing any intentionally dishonest or fraudulent act or omission;
                b.      committing any willful violation of any statute, rule, or law; or
                c.      gaining any profit, remuneration or advantage to which such Insured was not legally entitled;
                provided,that this exclusion will not apply unless a judgment or other final adjudication in the underlying
                action establishes that such Insured committed such intentionally dishonest or fraudulent act or omission,
                or willful violation of any statute,rule or law, or gained such profit,remuneration or advantage to which
                such Insured was not legally entitled.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions.exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106
LIA-7335 Ed. 01-09 Printed in U.S.A.                                                                        Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved

                                                                                            EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 65 of 122


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     ADDITION OF INSURANCE COMPANY ERRORS AND OMISSIONS EXCLUSION ENDORSEMENT


This endorsement modifies the following:

Private Company Directors and Officers Liability

It is agreed that:

1.      The following is added to section Ill. DEFINITIONS of the Liability Coverage:
        Insurance Contract means any policy of insurance, reinsurance, bond, or indemnity, including annuities,
        endowments, pension and risk management self-insurance programs, pools or similar programs.

2.      The following is added to section IV. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS of the
        Liability Coverage:
        The Company will not be liable for Loss for any Claim based upon or arising out of any:
        a.       failure or refusal to issue or renew, in whole or in part, any Insurance Contract,or the actual or
                 attempted rescission or cancellation, in whole or in part, of any Insurance Contract;
        b.      failure or refusal to pay, or delay in the payment of, benefits due or alleged to have been due under any
                Insurance Contract;
        c.      unfair dealing or lack of good faith in the handling of any claim or obligation under any Insurance
                Contract, or in the sale, brokering or underwriting of any Insurance Contract or risk; or
        d.      insolvency, conservatorship, or receivership of any other insurance company.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions.exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106
LIA-7340 Ed. 01-09 Printed in U.S.A.                                                                        Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved

                                                                                        EXHIBIT B
               Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 66 of 122


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     AMEND INSURED VERSUS INSURED EXCLUSION FOR SECURITY HOLDER DERIVATIVE CLAIM OR
                                 DEMAND ENDORSEMENT

This endorsement modifies the following:


Private Company Directors and Officers Liability


It is agreed that:


1.       The following is added to section Ill. DEFINITIONS of the Liability Coverage:
         Whistleblower Activity means activity protected under any whistleblower protection provision of any applicable
         federal, state, local or foreign securities law that affords protection to a natural person, other than the filing of a
         proceeding, causing a proceeding to be filed, or any other activity that is engaged in on a voluntary basis.


2.       The following replaces section IV. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS, 9., a. of the
         Liability Coverage:
         9.      The Company will not be liable for Loss for any Claim by or on behalf of, or in the name or right of, any
                 Insured; provided, that this exclusion will not apply to:

                 a.      any Security Holder Derivative Claim or any Security Holder Derivative Demand, provided
                         that if any Insured Person engages in any Whistleblower Activity.such activity alone will not be
                         considered to be brought.maintained, or asserted with the assistance, participation, or solicitation
                         of any member of the board of directors, officer, member of the board of trustees, member of the
                         board of managers, or a functional equivalent thereof;




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions.exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106
LIA-7343 Ed. 01-09 Printed in U.S.A.                                                                           Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved

                                                                                          EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 67 of 122


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


   INCREASED LIMIT OF LIABILITY- PRIOR AND PENDING PROCEEDING AND CONTINUITY DATES
                                      ENDORSEMENT

This endorsement modifies the following:

Employment Practices Liability


It is agreed that:

Solely with respect to that portion of the Liability Coverage Limit of Liability that is Limit 1 excess of Limit 2 as shown
below respectively in the Increased Limits Schedule, the corresponding dates in the Increased Limits Schedule replace
the Prior and Pending Proceeding Date and the Continuity Date set forth in ITEM 5 of the Declarations:
                                                 Increased Limits Schedule

Employment Practices Liability
        Limit 1                            Limit 2                  Prior and Pending                  Continuity
                                                                     Proceeding Date                     Date
$5,000,000.00                  $5,000,000.00                  01/01/2011                      01/01/2011




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions.exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106

LIA-7305 Ed. 01-10 Printed in U.S.A.                                                                        Page 1 of 1
©2010 The Travelers Companies, Inc. All Rights Reserved

                                                                                        EXHIBIT B
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 68 of 122


                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


               CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM ENDORSEMENT

This endorsement modifies the following:

Employment Practices Liability, Private Company Directors and Officers Liability



It is agreed that:
         1.      The following is added to the CONDITIONS section:
                CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

                If aggregate insured losses attributable to Certified Acts of Terrorism exceed $100 billion in a program
                year (January 1 through December 31) and the Company has met the deductible under the Terrorism
                Risk Insurance Act:

                a.       the Company will not be responsible for the payment of any portion of the amount of such losses
                         that exceeds $100 billion; and
                b.       insured losses up to $100 billion will be subject to pro rata allocation in accordance with
                         procedures established by the Secretary of the Treasury.


                The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism
                exclusion, do not serve to create coverage for any loss which would otherwise be excluded.
        2.      The following is added to the DEFINITIONS section:

                Certified Act of Terrorism means an act that is certified by the Secretary of the Treasury, in
                concurrence with the Secretary of State and the Attorney General of the United States, to be an act of
                terrorism pursuant to the federal Terrorism Risk Insurance Act. The criteria contained in the Terrorism
                Risk Insurance Act for a Certified Act of Terrorism include the following:

                a.        the act resulted in insured losses in excess of $5 million in the aggregate, attributable to all
                         types of insurance subject to the Terrorism Risk Insurance Act; and
                b.       the act is a violent act or an act that is dangerous to human life, property or infrastructure and is
                         committed by an individual or individuals as part of an effort to coerce the civilian population of
                         the United States or to influence the policy or affect the conduct of the United States
                         Government by coercion.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or
limitations of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106
ACF-7004 Ed. 01-10 Printed in U.S.A.                                                                          Page 1 of 1
©2010 The Travelers Companies, Inc. All Rights Reserved

                                                                                         EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 69 of 122


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     AMEND DEFINITION OF OUTSIDE ENTITY TO INCLUDE SPECIFIED ENTITY ON A TRIPLE EXCESS
                                   BASIS ENDORSEMENT

This endorsement modifies the following:
Private Company Directors and Officers Liability


It is agreed that:

1.      The following is added to section Ill. DEFINITIONS, Outside Entity of the Liability Coverage:

        Outside Entity also means any Specified Outside Entity as set forth in the Specified Outside Entity schedule
        below.


        Specified Outside Entity


        B.P. Informatics, LLC

        Med-Vantage, Inc.


2.      The following is added to section Ill. DEFINITIONS, Outside Position of the Liability Coverage:


        Outside Position does not include service by an Insured Person with any Specified Outside Entity as set forth
        in the Specified Outside Entity schedule, above, unless the Insured Organization agrees to indemnify such
        Insured Person for Claims for Wrongful Acts in connection with such service.



3.      The following is added to section VI. CONDITIONS, D. OTHER INSURANCE AND INDEMNIFICATION of the
        Liability Coverage:


        Provided, that with respect to any Claim against an Insured Person for a Wrongful Act in his or her Outside
        Position with any Specified Outside Entity as set forth in the Specified Outside Entity schedule, above, this
        Liability Coverage shall apply only as excess insurance over, and shall not contribute with: (1) any other valid
        and collectible insurance available to any Insured, including any insurance under which there is a duty to defend,
        unless such insurance is written specifically excess of this Liability Coverage by reference in such other policy
        to the Policy Number of this Liability Policy; (2) indemnification to which an Insured Person is entitled from any
        Outside Entity, including any Specified Outside Entity listed above; and (3) indemnification to which an Insured
        Person is entitled from the Insured Organization. This Liability Coverage will not be subject to the terms of
        any other insurance.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions.exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106
LIA-7336 Ed. 06-10 Printed in U.S.A.                                                                         Page 1 of 1
©2010 The Travelers Companies, Inc. All Rights Reserved

                                                                                        EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 70 of 122




                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                   DELETE RETENTION WAIVER ENDORSEMENT

This endorsement changes the following:
Private Company Directors and Officers Liability


It is agreed that:

Section VI. CONDITIONS, A. RETENTION of the Private Company Directors and Officers Liability Coverage is deleted.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.


Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106
PDO-7030 Ed. 08-10
© 2010 The Travelers Indemnity Company. All rights reserved.
                                                                                        EXHIBIT                   fsge1of1
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 71 of 122


                      ~
TRAVELERSJ                                                                                                     Wrap..,.,..®



      THIS IS A CLAIMS MADE COVERAGE WITH DEFENSE EXPENSES INCLUDED IN THE LIMIT OF LIABILITY.
                                PLEASE READ ALL TERMS CAREFULLY.



I.      INSURING AGREEMENT
        A.      The Company will pay on behalf of the Insured, Loss for any Employment Claim first made during the
                Policy Period, or if exercised, during the Extended Reporting Period or Run-Off Extended Reporting
                Period, for a Wrongful Employment Practice.

        B.      If ITEM 5 of the Declarations indicates that Third Party Claim Coverage is applicable, the Company will
                pay on behalf of the Insured, Loss for any Third Party Claim first made during the Policy Period, or if
                exercised, during the Extended Reporting Period or Run-Off Extended Reporting Period, for a Third
                Party Wrongful Act.


II.     DEFINITIONS
Wherever appearing in this Liability Coverage, the following words and phrases appearing in bold type will have the
meanings set forth in section II. DEFINITIONS:

        A.      Claim means an Employment Claim or, if ITEM 5 of the Declarations indicates that Third Party Claim
                Coverage is applicable, a Third Party Claim. A Claim is deemed to be made on the earliest date that
                any Executive Officer first receives written notice of such Claim. However, if any Insured Person who
                is not an Executive Officer first receives written notice of a Claim during the Policy Period, but no
                Executive Officer receives written notice of such Claim until after the Policy Period has expired, then
                such Claim will be deemed to have been made on the date such Insured Person first received written
                notice of the Claim.

         B.     Claimant means:

                1.        a past, present or future Employee of or applicant for employment with the Insured
                          Organization;

                2.        a governmental entity or agency, including the Equal Employment Opportunity Commission or
                          similar federal, state or local agency, when acting on behalf of or for the benefit of a past, present
                          or future Employee or applicant for employment with the Insured Organization; or

                3.        any Independent Contractor.

         C.     Discrimination means any actual or alleged:

                 1.       violation of any employment discrimination law; or

                2.        disparate treatment of, or the failure or refusal to hire a Claimant or Outside Claimant because
                          he or she is or claims to be a member of a class which is or is alleged to be legally protected.

         D.     Employee means a natural person whose labor or service is engaged by and directed by the Insured
                Organization and:

                 1.       who is on the payroll of the Insured Organization, including:

                          a.      any in-house general counsel of the Insured Organization; and

EPL-3001 Ed. 01-09 Printed in U.S.A.
©2009 The Travelers Companies, Inc. All Rights Reserved
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 72 of 122


                         b.      any other full-time, part-time, and seasonal worker;

                2.       who is a volunteer or temporary worker; or

                3.      whose services have been leased by the Insured Organization.

                Independent Contractors are not Employees. The status of an individual as an Employee will be
                determined as of the date of the alleged Wrongful Act.

        E.      Employment Agreement means any express or implied employment agreement regardless of the basis
                in which such agreement is alleged to exist, other than a collective bargaining agreement.

        F.      Employment Claim means:

                1.       a written demand for monetary damages or non-monetary relief;

                2.       a civil proceeding commenced by service of a complaint or similar pleading;

                3.       a criminal proceeding commenced by filing of charges;

                4.       a formal administrative or regulatory proceeding commenced by the filing of a notice of charges,
                         formal investigative order, service of summons or similar document, including a proceeding
                         before the Equal Employment Opportunity Commission or any similar governmental agency;
                         provided that in the context of an audit conducted by the Office of Federal Contract Compliance
                         Programs, Employment Claim will be limited to a Notice of Violation or Order to Show Cause or
                         written demand for monetary damages or non-monetary relief;

                5.       an arbitration, mediation or similar alternative dispute resolution proceeding if the Insured is
                         obligated to participate in such proceeding or if the Insured agrees to participate in such
                         proceeding, with the Company's written consent, such consent not to be unreasonably withheld;
                         or

                6.       a written request to toll or waive a statute of limitations relating to a potential civil or administrative
                         proceeding,

                against an Insured by or on behalf of or for the benefit of a Claimant, or against an Insured Person
                serving in an Outside Position by or on behalf of or for the benefit of an Outside Claimant, for a
                Wrongful Employment Practice; provided that Employment Claim does not include any labor or
                grievance arbitration or other proceeding pursuant to a collective bargaining agreement.

        G.      Executive Officer means an officer, member of the board of directors, natural person partner, principal,
                risk manager, LLC Manager, in-house general counsel, member of the staff of the human resources
                department of the Insured Organization or a functional equivalent thereof.

        H.      Independent Contractor means any natural person who is not an Employee but who performs labor or
                service for the Insured Organization pursuant to a written contract or agreement. The status of an
                individual as an Independent Contractor will be determined as of the date of the alleged Wrongful Act.

        I.       Insured means the Insured Persons and the Insured Organization.

        J.      Insured Organization means the Named Insured, any Subsidiary, and any such entity as a debtor in
                possession, as such term is used in Chapter 11 of the United States of America Bankruptcy Code, as
                amended, or the equivalent of a debtor in possession under any applicable foreign law.

        K.      Insured Person means any natural person who was, is or becomes an Employee, duly elected or
                appointed member of the board of directors, officer, member of the board of trustees, member of the
                board of regents, member of the board of governors, natural person partner, LLC Manager or a
                functional equivalent thereof of the Insured Organization for Wrongful Acts committed in the discharge
                of his or her duties as such, or while serving in an Outside Position.

EPL-3001 Ed. 01-09 Printed in U.S.A.                                                                               Page 2 of9
©2009 The Travelers Companies, Inc. All Rights Reserved
                                                                                            EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 73 of 122


                In the event of the death, incapacity or bankruptcy of an Insured Person, any Claim against the estate,
                heirs, legal representatives or assigns of such Insured Person for a Wrongful Act of such Insured
                Person will be deemed to be a Claim against such Insured Person.

        L.      Loss means Defense Expenses and money which an Insured is legally obligated to pay as a result of a
                Claim, including settlements; judgments; back and front pay; compensatory damages; punitive or
                exemplary damages or the multiple portion of any multiplied damage award if insurable under the
                applicable law most favorable to the insurability of punitive, exemplary, or multiplied damages;
                prejudgment and postjudgment interest; and legal fees and expenses of a Claimant or Outside
                Claimant awarded pursuant to a court order or judgment. "Loss" does not include:

                1.       civil or criminal fines; sanctions; liquidated damages other than liquidated damages awarded
                         under the Age Discrimination in Employment Act or the Equal Pay Act; payroll or other taxes; or
                         damages, penalties or types of relief deemed uninsurable under applicable law;

                2.       future compensation, including salary or benefits, for a Claimant or Outside Claimant who has
                         been or will be hired, promoted or reinstated to employment pursuant to a settlement, court order,
                         judgment, award or other resolution of a Claim; or that part of any judgment or settlement which
                         constitutes front pay, future monetary losses including pension and other benefits, or other future
                         economic relief or the value or equivalent thereof, if the Insured has been ordered, or has the
                         option pursuant to a judgment, order or other award or disposition of a Claim, to promote,
                         accommodate, reinstate, or hire the Claimant or Outside Claimant to whom such sums are to
                         be paid, but fails to do so;

                3.       medical, pension, disability, life insurance, Stock Benefit or other similar employee benefits,
                         except and to the extent that a judgment or settlement of a Claim includes a monetary
                         component measured by the value of:

                         a.        medical, pension, disability, life insurance, or other similar employee benefits; or

                         b.        Stock Benefits of an Insured Organization whose equity or debt securities are not
                                   publicly traded, including on a stock exchange or another organized securities market,

                         as consequential damages for a Wrongful Act; or

                4.       any amount allocated to non-covered loss pursuant to Section Ill. CONDITIONS P.
                         ALLOCATION of the Liability Coverage Terms and Conditions.

        M.       Outside Claimant means:

                 1.      a past, present or future Outside Employee of or applicant for employment with an Outside
                         Entity;

                2.       a governmental entity or agency, including the Equal Employment Opportunity Commission or
                         similar federal, state or local agency, when acting on behalf of or for the benefit of present or
                         former Outside Employees or applicants for employment; or

                 3.      any natural person independent contractor who performs labor or service for the Outside Entity
                         pursuant to a written contract or agreement, where such labor or service is under the exclusive
                         direction of the Outside Entity.

        N.       Outside Employee means a natural person whose labor or service is engaged by and directed by an
                 Outside Entity and:

                 1.      who is on the payroll of an Outside Entity, including:

                         a.        any in-house general counsel of the Outside Entity; and

                         b.        any other full-time, part-time, and seasonal worker;

EPL-3001 Ed. 01-09 Printed in U.S.A.                                                                            Page 3 of9
©2009 The Travelers Companies, Inc. All Rights Reserved
                                                                                           EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 74 of 122


                2.       who is a volunteer or temporary worker; or

                3.       whose services have been leased by the Outside Entity.

                The status of an individual as an Outside Employee will be determined as of the date of the alleged
                Wrongful Employment Practice.

        0.      Outside Entity means a corporation or organization:

                1.       other than the Insured Organization, which is exempt from federal income tax as an entity
                         described in Section 501 (c)(3), 501 (c)(4), or 501(c)(10) of the Internal Revenue Code of 1986, as
                         amended; or

                2.       specifically scheduled as an Outside Entity by endorsement to this Liability Policy.

        P.      Outside Position means service by an Insured Person as a member of the board of directors, officer,
                member of the board of trustees, member of the board of managers, member of the board of regents,
                member of the board of governors or a functional equivalent thereof with an Outside Entity, but only
                during such time that such service is with the knowledge, consent, and at the specific request of the
                Insured Organization.

        Q.      Retaliation means any actual or alleged Wrongful Termination or other adverse employment action
                against a Claimant or Outside Claimant on account of such Claimant's or Outside Claimant's exercise
                or attempted exercise of rights protected by law, refusal to violate any law, disclosure or threat to disclose
                to a superior or to any governmental agency alleged violations of the law, or on account of the Claimant
                or Outside Claimant having assisted or testified in or cooperated with a proceeding or investigation
                regarding alleged violations of law.

        R.      Sexual Harassment means any actual or alleged unwelcome sexual advances, requests for sexual
                favors or any other conduct of a sexual nature:

                1.       which is made a term or condition of a Claimant's or Outside Claimant's employment or
                         advancement;

                2.       which the submission to or rejection of is used as a basis for decisions affecting the Claimant or
                         Outside Claimant; or

                3.       which has the purpose or effect of creating an intimidating, hostile or offensive work environment.

        S.      Stock Benefit means compensation provided to Employees in the form of equity or debt securities or
                rights to purchase equity or debt securities or the value thereof, including any grant of stock, restricted
                stock, stock options or warrants, phantom stock, stock appreciation rights, or performance shares.

        T.      Subsidiary means:


                 1.      any corporation, partnership, limited liability company or other entity organized under the laws of
                         any jurisdiction in which, on or before the Inception Date set forth in ITEM 2 of the Declarations,
                         the Named Insured owns, directly or indirectly, more than fifty percent (50%) of the outstanding
                         securities or voting rights representing the present right to elect, appoint or exercise a majority
                         control over such entity's board of directors, board of trustees, board of managers, natural person
                         general partners, or functional equivalent;

                 2.      any non-profit entity over which, on or before the Inception Date set forth in ITEM 2 of the
                         Declarations, the Named Insured has the ability to exercise managerial control;

                 3.      any entity operated as a joint venture, in which, on or before the Inception Date set forth in ITEM
                         2 of the Declarations, the Named Insured owns, directly or indirectly, exactly fifty percent (50%)
                         of the issued and outstanding voting stock and whose management and operation the Insured

EPL-3001 Ed. 01-09 Printed in U.S.A.                                                                         Page 4 of9
©2009 The Travelers Companies, Inc. All Rights Reserved

                                                                                        EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 75 of 122


                         Organization solely controls, pursuant to a written agreement with the owner(s) of the remaining
                         issued and outstanding voting stock; or


                4.       subject to the provisions set forth in Section Ill. CONDITIONS L. ACQUISITIONS of the Liability
                         Coverage Terms and Conditions, any entity that the Insured Organization acquires or forms
                         during the Policy Period in which the Named Insured owns, directly or indirectly, more than fifty
                         percent (50%) of the outstanding securities or voting rights representing the present right to elect,
                         appoint or exercise a majority control over such entity's board of directors, board of trustees,
                         board of managers, natural person general partners, or functional equivalent, or, in the case of
                         any non-profit entity that does not issue securities, over which the Named Insured has the ability
                         to exercise managerial control.

        U.      Third Party Claim means:

                1.       a written demand for monetary damages or non-monetary relief;

                2.       a civil proceeding commenced by service of a complaint or similar pleading;

                3.       a formal administrative or regulatory proceeding commenced by the filing of a notice of charges,
                         formal investigative order, service of summons, or similar document;

                4.       an arbitration, mediation or similar alternative dispute resolution proceeding if the Insured is
                         obligated to participate in such proceeding or if the Insured agrees to participate in such
                         proceeding, with the Company's written consent, such consent not to be unreasonably withheld;
                         or

                5.       a written request to toll or waive a statute of limitations relating to a potential civil or administrative
                         proceeding,

                against an Insured by or on behalf of or for the benefit of any natural person other than a Claimant for a
                Third Party Wrongful Act; provided that Third Party Claim does not include any labor or grievance
                arbitration or other proceeding pursuant to a collective bargaining agreement or any type of criminal
                proceeding.

        V.      Third Party Wrongful Act means, with respect to any natural person other than a Claimant, any actual
                or alleged:

                 1.      violation of any federal, state or local law or statute or any common law prohibiting any kind of
                         discrimination; or

                2.       unwelcome sexual advances, requests for sexual favors or any other conduct of a sexual nature
                         which violates the civil rights of any such person.

        W.      Workplace Harassment means any actual or alleged harassment, other than Sexual Harassment,
                which creates a work environment that interferes with job performance, or creates an intimidating, hostile,
                or offensive work environment.

        X.       Wrongful Act means:

                 1.      a Wrongful Employment Practice occurring in the course of or arising out of a Claimant's
                         employment, application for employment or performance of services with the Insured
                         Organization;

                2.       a Wrongful Employment Practice by an Insured Person in his or her Outside Position
                         occurring in the course of or arising out of an Outside Claimant's employment, application for
                         employment or performance of services with an Outside Entity; or

                 3.      a Third Party Wrongful Act, if ITEM 5 of the Declarations indicates that Third Party Claim
                         Coverage has been purchased.

EPL-3001 Ed. 01-09 Printed in U.S.A.
©2009 The Travelers Companies, Inc. All Rights Reserved
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 76 of 122


                All Related Wrongful Acts are a single Wrongful Act for purposes of this Liability Coverage, and all
                Related Wrongful Acts will be deemed to have occurred at the time the first of such Related Wrongful
                Acts occurred whether prior to or during the Policy Period.

        Y.      Wrongful Employment Practice means any actual or alleged:

                 1.      Discrimination;

                2.       Retaliation;

                3.       Sexual Harassment;

                4.       Workplace Harassment;

                5.       Wrongful Termination;

                6.       breach of Employment Agreement;

                7.       violation of the Family Medical Leave Act;

                8.       employment-related misrepresentation;

                9.       employment-related defamation, including libel or slander, or invasion of privacy;

                 10.     failure or refusal to create or enforce adequate workplace or employment policies and
                         procedures, employ or promote, including wrongful failure to grant bonuses or perquisites, or
                         grant tenure;

                 11.     wrongful discipline, wrongful demotion, denial of training, deprivation of career opportunity, denial
                         or deprivation of seniority, or evaluation;

                 12.     employment-related wrongful infliction of emotional distress; or

                 13.     negligent hiring, supervision of others, training, or retention committed or allegedly committed by
                         any Insured, but only if such act is alleged in connection with a Wrongful Employment Practice
                         set forth in 1. through 12. above; provided that the Claim alleging the negligent hiring,
                         supervision of others, training, or retention is brought by or on behalf of any Claimant or Outside
                         Claimant.

        Z.      Wrongful Termination means the actual, alleged or constructive termination of an employment
                relationship between a Claimant and the Insured Organization, or the actual or constructive termination
                of an employment relationship between an Outside Claimant and an Outside Entity, in a manner or for
                a reason which is contrary to applicable law or public policy, or in violation of an Employment
                Agreement.


/II.    EXCLUSIONS

        A.      EXCLUSIONS APPLICABLE TO ALL LOSS

                1.       The Company will not be liable for Loss for any Claim for any damage to, or destruction of, loss
                         of, or loss of use of, any tangible property including damage to, destruction of, loss of, or loss of
                         use of, tangible property that results from inadequate or insufficient protection from soil or ground
                         water movement, soil subsidence, mold, toxic mold, spores, mildew, fungus, or wet or dry rot.

                2.       The Company will not be liable for Loss for any Claim for any bodily injury, sickness, disease,
                         death, or loss of consortium; provided that this exclusion will not apply to that portion of a Claim
                         seeking Loss for emotional distress, mental anguish, humiliation, or loss of reputation.

                3.       The Company will not be liable for Loss for any Claim:

EPL-3001 Ed. 01-09 Printed in U.S.A.                                                                          Page 6 of9
©2009 The Travelers Companies, Inc. All Rights Reserved
                                                                                        EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 77 of 122


                                 a. based upon or arising out of the actual, alleged or threatened discharge, dispersal,
                                    seepage, migration, release or escape of any Pollutant;

                                 b. based upon or arising out of any request, demand, order, or statutory or regulatory
                                    requirement that any Insured or others test for, monitor, clean up, remove, contain,
                                    treat, detoxify or neutralize, or in any way respond to, or assess the effects of, any
                                    Pollutant; or

                                 c. brought by or on behalf of any governmental authority because of testing for,
                                    monitoring, cleaning up, removing, containing, treating, detoxifying or neutralizing, or
                                    in any way responding to, or assessing the effects of, any Pollutant;

                         provided that this exclusion will not apply to Claims for Retaliation.

                 4.      The Company will not be liable for Loss for any Claim based upon or arising out of, any fact,
                         circumstance, situation, event or Wrongful Act underlying or alleged in any prior or pending civil,
                         criminal, administrative or regulatory proceeding, including audits initiated by the Office of
                         Federal Contract Compliance Programs, against any Insured as of or prior to the applicable Prior
                         and Pending Proceeding Date set forth in ITEM 5 of the Declarations for this Liability Coverage.

                5.       The Company will not be liable for Loss for any Claim for any fact, circumstance, situation or
                         event that is or reasonably would be regarded as the basis for a claim about which any
                         Executive Officer had knowledge prior to the applicable Continuity Date set forth in ITEM 5 of
                         the Declarations for this Liability Coverage.

                6.       The Company will not be liable for Loss for any Claim based upon or arising out of, any fact,
                         circumstance, situation, event or Wrongful Act which, before the Inception Date set forth in ITEM
                         2 of the Declarations, was the subject of any notice of claim or potential claim given by or on
                         behalf of any Insured under any policy of insurance of which this Liability Coverage is a direct
                         renewal or replacement or which it succeeds in time.

                7.       The Company will not be liable for Loss for any Claim for any violation of responsibilities, duties
                         or obligations under any law concerning Social Security, unemployment insurance, workers'
                         compensation, disability insurance, or any similar or related federal, state or local law or
                         regulation; or for any actual or alleged violation of the Worker Adjustment and Retraining
                         Notification Act (WARN), Occupational Safety and Health Act (OSHA), Consolidated Omnibus
                         Budget Reconciliation Act of 1985 (COBRA), National Labor Relations Act (NLRA) or
                         amendments thereto or regulations promulgated thereunder, or any similar or related federal,
                         state or local law or regulation; provided that this exclusion will not apply to Claims for
                         Retaliation.

                8.       The Company will not be liable for Loss for any Claim for any liability of others assumed by an
                         Insured under any contract or agreement, whether oral or written, except to the extent that the
                         Insured would have been liable in the absence of such contract or agreement.

                 9.      The Company will not be liable for Loss for any Claim for any violation of responsibilities, duties
                         or obligations under the Employee Retirement Income Security Act of 1974 (ERISA), including
                         amendments thereto and regulations promulgated thereunder, or any similar or related federal,
                         state or local law or regulation; or for an lnsured's failure or refusal to establish, contribute to,
                         pay for, insure, maintain, provide benefits pursuant to, or enroll or maintain the enrollment of an
                         Employee or Outside Employee or dependent in, any employee benefit plan, fund or program,
                         including contracts or agreements which are not subject to the provisions of ERISA; provided that
                         this exclusion will not apply to Claims for Retaliation.

                 10.     The Company will not be liable for Loss for any Claim based upon or arising out of, any
                         Wrongful Act by a Subsidiary or any related Insured Person occurring at any time during
                         which such entity was not a Subsidiary.

                 11.    The Company will not be liable for Loss for any Third Party Claim:

EPL-3001 Ed. 01-09 Printed in U.S.A.                                                                          Page 7 of9
©2009 The Travelers Companies, Inc. All Rights Reserved
                                                                                         EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 78 of 122


                                 a.       alleging price discrimination, or other violation of any antitrust or unfair trade
                                          practices law; or

                                 b.       against an Insured Person solely due to their service in an Outside Position.

                12.      The Company will not be liable for Loss for any Claim for any liability under any agreement
                         governing the terms of the labor or service of an Independent Contractor, temporary worker or
                         leased employee with the Insured Organization or for liability under any agreement governing
                         the terms of the labor or service of any natural person independent contractor who performs labor
                         or service solely for the Outside Entity on a full-time basis pursuant to a written contract or
                         agreement.

                13.      The Company will not be liable for Loss for any Claim for violation of responsibilities, duties or
                         obligations imposed on an Insured under any Wage and Hour Law; provided that this exclusion
                         will not apply to:

                                 a. Claims for Retaliation; or

                                 b. any actual or alleged violation of the Equal Pay Act.


        B.      EXCLUSIONS APPLICABLE TO LOSS, OTHER THAN DEFENSE EXPENSES

                1.       The Company will not be liable for Loss, other than Defense Expenses, for any Claim seeking
                         costs and expenses incurred or to be incurred to comply with an order, judgment or award of
                         injunctive or other equitable relief of any kind, or that portion of a settlement encompassing
                         injunctive or other equitable relief, including actual or anticipated costs and expenses associated
                         with or arising from an lnsured's obligation to provide reasonable accommodation under, or
                         otherwise comply with, the Americans With Disabilities Act or the Rehabilitation Act of 1973,
                         including amendments thereto and regulations promulgated thereunder, or any similar or related
                         federal, state or local law or regulation.

                2.       The Company will not be liable for Loss, other than Defense Expenses, for any Claim seeking
                         severance pay, damages or penalties under an express written Employment Agreement, or
                         under any policy or procedure providing for payment in the event of separation from employment;
                         or sums sought solely on the basis of a claim for unpaid services.



IV.     CONDITIONS


        A.      SETTLEMENT

                1.       The Company may, with the written consent of the Insured, make such settlement or
                         compromise of any Claim as the Company deems expedient. In the event that:

                         a.      the Insured and the party bringing a Claim hereunder consent to the first settlement offer
                                 recommended by the Company (the "Settlement Offer") within thirty (30) days of being
                                 made aware of such offer by the Company; and

                         b.      the amount of such Settlement Offer:

                                 i.       is less than the remaining applicable limit of liability available at the time; and

                                 ii.      combined with Defense Expenses incurred with respect to such Claim, exceeds
                                          the Retention;

                                 the Retention will be retroactively reduced by ten percent (10%) with respect to such
                                 Claim.

EPL-3001 Ed. 01-09 Printed in U.S.A.                                                                            Page 8 of9
©2009 The Travelers Companies, Inc. All Rights Reserved
                                                                                          EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 79 of 122


                2.       If the Insured does not consent to the Settlement Offer within thirty (30) days of being made
                         aware of such offer by the Company:

                         a.      the Retention will not be reduced as provided in paragraph 1. above even if consent is
                                 given to the same or subsequent Settlement Offer; and

                         b.      the Insured will be solely responsible for thirty percent (30%) of all Defense Expenses
                                 incurred or paid by the Insured after the date the Insured refused to consent to the
                                 Settlement Offer, and the Insured will also be responsible for thirty percent (30%) of all
                                 Loss, other than Defense Expenses, in excess of the Settlement Offer, provided that
                                 the Company's liability under this Liability Coverage for such Claim will not exceed the
                                 remaining applicable limit of liability.

        8.      OTHER INSURANCE

                1.       This Liability Coverage is primary, except as expressly stated otherwise in this Liability
                         Coverage.

                2.       Except as stated in paragraph 3. of section IV. CONDITIONS B., this Liability Coverage will
                         apply only as excess insurance over, and will not contribute with any insurance that applies to
                         any Claim:

                         a.      against any leased or temporary worker; or

                         b.      for a Third Party Wrongful Act.

                3.       With respect to Claims against Insured Persons for Wrongful Employment Practices in their
                         Outside Positions, this Liability Coverage will apply only as excess insurance over, and will not
                         contribute with:

                         a.      any other valid and collectible insurance available to any Insured, including any
                                 insurance under which there is a duty to defend, unless such insurance is written
                                 specifically excess of this Liability Coverage by reference in such other policy to the
                                 Policy Number of this Liability Policy; or

                         b.      indemnification to which an Insured Person is entitled from any Outside Entity other
                                 than the Insured Organization.


                4.       This Liability Coverage will not be subject to the terms of any other insurance.


        C.      OUTSIDE POSITIONS - LIMIT OF LIABILITY

        If any Claim against an Insured Person gives rise to an obligation both under this Liability Coverage and under
        any other coverage or policy of insurance issued by the Company or any of its affiliates to any Outside Entity,
        the Company's maximum aggregate limit of liability under all such policies for any Loss, for such Claim will not
        exceed the largest single available limit of liability under such coverage.




EPL-3001 Ed. 01-09 Printed in U.S.A.                                                                        Page 9 of9
©2009 The Travelers Companies, Inc. All Rights Reserved

                                                                                       EXHl·BIT B
               Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 80 of 122


                      ,.._
TRAVELERSJ                                                                                                Wrap,r®

                                                    PR/VA TE COMPANY DIRECTORS AND OFFICERS LIABILITY



       THIS IS A CLAIMS-MADE COVERAGE WITH DEFENSE EXPENSES INCLUDED IN THE LIMIT OF LIABILITY.
                                  PLEASE READ THE POLICY CAREFULLY.


I.        INSURING AGREEMENTS
The Company will pay on behalf of:

         A.     the Insured Persons, Loss for Wrongful Acts, except for Loss which the Insured Organization pays
                to or on behalf of the Insured Persons as indemnification;

          B.    the Insured Organization, Loss for Wrongful Acts which the Insured Organization pays to or on
                behalf of the Insured Persons as indemnification; and

          C.         the Insured Organization, Loss for Wrongful Acts,
resulting from any Claim first made during the Policy Period, or if exercised, during the Extended Reporting Period or
Run-Off Extended Reporting Period.
The Company will also pay on behalf of the Insured Organization, Investigation Expense resulting from any Security
Holder Derivative Demand first made during the Policy Period, or if exercised, during the Extended Reporting Period or
Run-Off Extended Reporting Period, against an Insured Organization for Wrongful Acts. The Company's maximum
limit of liability for all Investigation Expense will be the Investigation Expense Limit of Liability set forth in ITEM 5 of the
Declarations for this Liability Coverage.


II.       SUPPLEMENTAL PERSONAL INDEMNIFICATION
If ITEM 5 of the Declarations indicates that coverage for Supplemental Personal Indemnification Coverage has been
purchased, and if the Liability Coverage Limit of Liability under this Liability Coverage or a Liability Coverage
Shared Limit of Liability, if applicable, has been exhausted, the Company will provide the Insured Persons with an
additional Supplemental Personal Indemnification Limit of Liability under Insuring Agreement A. Such Supplemental
Personal Indemnification Limit of Liability will not exceed the amount set forth in ITEM 5 of the Declarations, which
amount is in addition to and not part of the Liability Coverage Limit of Liability or Liability Coverage Shared Limit of
Liability, if applicable. This Supplemental Personal Indemnification Limit of Liability applies solely to Loss resulting from
any Claim, other than a Claim for an employment-related Wrongful Act, against an Insured Person to which Insuring
Agreement A. is applicable.


/II.      DEFINITIONS
Wherever appearing in this Liability Coverage, the following words and phrases appearing in bold type will have the
meanings set forth in this Section Ill. DEFINITIONS:

          A.     Claim means:
                 1.     a written demand, other than a Security Holder Derivative Demand, for monetary damages or
                        non-monetary relief;
                 2.     a civil proceeding commenced by service of a complaint or similar pleading;
                 3.          a criminal proceeding commenced by filing of charges;
                 4.          a formal administrative or regulatory proceeding, commenced by a filing of charges, formal
                             investigative order, service of summons, or similar document;
                 5.          an arbitration, mediation or similar alternative dispute resolution proceeding if Insured is
                             obligated to participate in such proceeding or if the Insured agrees to participate in such
                             proceeding, with the Company's written consent, such consent not to be unreasonably withheld;

PDO-3001 Ed. 01-09 Printed in U.S.A.
©2009 The Travelers Companies, Inc. All Rights Reserved                                  EXHIBIT~                       10
                                                                                                                          ts
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 81 of 122


                6.       a Security Holder Derivative Demand solely with respect to Investigation Expenses and
                         subject to the Investigation Expense Limit of Liability set forth in ITEM 5 of the Declarations;
                7.       the service of a subpoena on an Insured Person identified by name if served upon such person
                         pursuant to a formal administrative or regulatory proceeding, or

                8.       a written request to toll or waive a statute of limitations relating to a potential civil or administrative
                         proceeding;
                against an Insured for a Wrongful Act, provided that Claim does not include any labor or grievance
                arbitration or other proceeding pursuant to a collective bargaining agreement.

                A Claim is deemed to be made on the earliest date that any Executive Officer first receives written
                notice of such Claim. However, if any Insured Person who is not an Executive Officer first receives
                written notice of a Claim during the Policy Period, but no Executive Officer receives written notice of
                such Claim until after the Policy Period has expired, then such Claim will be deemed to have been
                made on the date such Insured Person first received written notice of the Claim.

        B.      Executive Officer means the chairperson, chief executive officer, president, chief financial officer, in-
                house general counsel, or LLC Manager of the Insured Organization or a functional equivalent thereof.

        C.      Insured means the Insured Persons and the Insured Organization.

        D.      Insured Organization means the Named Insured, any Subsidiary, and any such entity as a debtor in
                possession, as such term is used in Chapter 11 of the United States of America Bankruptcy Code, as
                amended, or the equivalent of a debtor in possession under any applicable foreign law.

        E.      Insured Person means any natural person who was, is or becomes a duly elected or appointed member
                of the board of directors, officer, or a functional equivalent to a member of the board of directors or officer
                of the Insured Organization in the event the Insured Organization is incorporated or domiciled outside
                the United States, member of the board of managers, Executive Officer, employee, or member of a
                management committee or an advisory committee of the Insured Organization.

                In the event of the death, incapacity or bankruptcy of an Insured Person, any Claim against the estate,
                heirs, legal representatives or assigns of such Insured Person for Wrongful Act of such Insured
                Person will be deemed to be a Claim against such Insured Person.

        F.      Investigation Expense means reasonable and necessary fees, costs and expenses incurred by the
                Insured Organization, including its board of directors, board of managers or any duly constituted
                committee thereof, in connection with any investigation or evaluation by the Insured Organization of any
                Security Holder Derivative Demand.

        G.      Loss means Defense Expenses and money which an Insured is legally obligated to pay as a result of a
                Claim, including settlements, judgments, back and front pay, compensatory damages, punitive or
                exemplary damages or the multiple portion of any multiplied damage award if insurable under the
                applicable law most favorable to the insurability of punitive, exemplary, or multiplied damages,
                prejudgment and postjudgment interest, and legal fees and expenses awarded pursuant to a court order
                or judgment. Loss does not include:
                1.      civil or criminal fines, sanctions, liquidated damages other than liquidated damages awarded
                        under the Age Discrimination in Employment Act or the Equal Pay Act, payroll or other taxes, or
                        damages, penalties or types of relief deemed uninsurable under applicable law; or
                2.      any amount allocated to non-covered loss pursuant to Section Ill. CONDITIONS. P.
                        ALLOCATION of the Liability Coverage Terms and Conditions.

        H.       Outside Entity means a corporation or organization:
                 1.     other than the Insured Organization, which is exempt from federal income tax as an entity
                        described in Section 501 (c)(3), 501 (c)(4), or 501 (c)(10) of the Internal Revenue Code of 1986, as
                        amended; or
                 2.      specifically scheduled as an Outside Entity by endorsement to this Liability Policy.


PDO-3001 Ed. 01-09 Printed in U.S.A.
©2009 The Travelers Companies, Inc. All Rights Reserved                                     EXHIBIT lj                    9 2
                                                                                                                           e ofs
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 82 of 122


        I.      Outside Position means service by an Insured Person as a member of the board of directors, officer,
                member of the board of trustees, member of the board of managers, or a functional equivalent thereof
                with an Outside Entity, but only during such time that such service is with the knowledge, consent, and
                at the specific request of the Insured Organization.

        J.      Security Holder Derivative Claim means any Claim brought on behalf of, or in the name or right of, the
                Insured Organization by one or more security holders of the Insured Organization in their capacity(ies)
                as such, but only if such Claim is brought and maintained without the assistance, participation or
                solicitation of any member of the board of directors, officer, member of the board of managers, or a
                functional equivalent thereof.

        K.      Security Holder Derivative Demand means a written demand by one or more security holders of the
                Insured Organization in their capacity(ies) as such to bring a civil proceeding in a court of law on behalf
                of, or in the name or right of, the Insured Organization against any Insured Person for a Wrongful Act
                by an Insured Person, but only if such demand is asserted without the assistance, participation or
                solicitation of any member of the board of directors, officer, member of the board of managers, or a
                functional equivalent thereof.

        L.      Subsidiary means:
                1.     any corporation, partnership, limited liability company or other entity organized under the laws of
                       any jurisdiction in which, on or before the Inception Date set forth in ITEM 2 of the Declarations,
                       the Named Insured owns, directly or indirectly, more than 50% of the outstanding securities or
                       voting rights representing the present right to elect, appoint or exercise a majority control over
                       such entity's board of directors, board of trustees, board of managers, natural person general
                       partners, or functional equivalent;
                2.     any non-profit entity over which, on or before the Inception Date set forth in ITEM 2 of the
                       Declarations, the Named Insured has the ability to exercise managerial control;
                3.     any entity operated as a joint venture, in which, on or before the Inception Date set forth in ITEM
                       2 of the Declarations, the Named Insured owns, directly or indirectly, exactly 50% of the issued
                       and outstanding voting stock and whose management and operation the Insured Organization
                       solely controls, pursuant to a written agreement with the owner(s) of the remaining issued and
                       outstanding voting stock; or
                4.     subject to the provisions set forth in Section Ill. CONDITIONS L. ACQUISITIONS of the Liability
                       Coverage Terms and Conditions, any entity that the Insured Organization acquires or forms
                       during the Policy Period in which the Named Insured owns, directly or indirectly, more than
                       50% of the outstanding securities or voting rights representing the present right to elect, appoint
                       or exercise a majority control over such entity's board of directors, board of trustees, board of
                       managers, natural person general partners, or functional equivalent, or, in the case of any non-
                       profit entity that does not issue securities, over which the Named Insured has the ability to
                       exercise managerial control.

        M.      Wrongful Act means:
                1.    any actual or alleged act, error, omission, misstatement, misleading statement or breach of duty
                      or neglect by, or any matter asserted against, an Insured Person in his or her capacity as such;
                2.    any actual or alleged act, error, omission, misstatement, misleading statement or breach of duty
                      or neglect by, or any matter asserted against, an Insured Person in his or her Outside Position;
                3.    any actual or alleged act, error, omission, misstatement, misleading statement or breach of duty
                      or neglect by, or any matter asserted against, the Insured Organization; or
                4.       any matter asserted against an Insured Person solely by reason of his or her status as such.

                All Related Wrongful Acts are a single Wrongful Act for purposes of this Liability Coverage, and all
                Related Wrongful Acts will be deemed to have occurred at the time the first of such Related Wrongful
                Acts occurred whether prior to or during the Policy Period.




PDO-3001 Ed. 01-09 Printed in U.S.A.
©2009 The Travelers Companies, Inc. All Rights Reserved                               EXHIBIT lj e                9 3
                                                                                                                        ota
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 83 of 122


IV.     EXCLUSIONS

        A.      EXCLUSIONS APPLICABLE TO ALL LOSS
                1.   The Company will not be liable for Loss for any Claim for any damage to, destruction of, loss of,
                     or loss of use of any tangible property including damage to, destruction of, loss of, or loss of use
                     of tangible property that results from inadequate or insufficient protection from soil or ground
                     water movement, soil subsidence, mold, toxic mold, spores, mildew, fungus, or wet or dry rot.
                2.   The Company will not be liable for Loss for any Claim for any bodily injury, sickness, disease,
                     death, loss of consortium, emotional distress, mental anguish, humiliation, loss of reputation,
                     libel, slander, oral or written publication of defamatory or disparaging material, or invasion of
                     privacy; provided that this exclusion will not apply to:
                     a.        any Claim for emotional distress, mental anguish, or humiliation with respect to any
                               employment related Wrongful Act; or
                         b.      any Security Holder Derivative Claim.
                3.       The Company will not be liable for Loss for any Claim:
                         a.      based upon or arising out of the actual, alleged or threatened discharge, dispersal,
                                 seepage, migration, release or escape of any Pollutant;
                         b.      based upon or arising out of any request, demand, order, or statutory or regulatory
                                 requirement that any Insured or others test for, monitor, clean up, remove, contain, treat,
                                 detoxify or neutralize, or in any way respond to, or assess the effects of, any Pollutant;
                                 or
                         c.      brought by or on behalf of any governmental authority because of testing for, monitoring,
                                 cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way
                                 responding to, or assessing the effects of, any Pollutant,
                         provided this exclusion does not apply to any Security Holder Derivative Claim.

                4.       The Company will not be liable for Loss for any Claim based upon or arising out of any fact,
                         circumstance, situation, event, or Wrongful Act underlying or alleged in any prior or pending
                         civil, criminal, administrative or regulatory proceeding, including audits initiated by the Office of
                         Federal Contract Compliance Programs, against any Insured as of or prior to the applicable Prior
                         and Pending Proceeding Date set forth in ITEM 5 of the Declarations for this Liability Coverage.
                5.       The Company will not be liable for Loss for any Claim for any fact, circumstance, situation, or
                         event that is or reasonably would be regarded as the basis for a claim about which any
                         Executive Officer had knowledge prior to the applicable Continuity Date set forth in ITEM 5 of
                         the Declarations for this Liability Coverage.
                6.       The Company will not be liable for Loss for any Claim based upon or arising out of, any fact,
                         circumstance, situation, event, or Wrongful Act which, before the Inception Date set forth in
                         ITEM 2 of the Declarations, was the subject of any notice of claim or potential claim given by or
                         on behalf of any Insured under any policy of insurance of which this Liability Coverage is a
                         direct renewal or replacement or which it succeeds in time.
                7.       The Company will not be liable for Loss for any Claim for any violation of responsibilities, duties
                         or obligations under any law concerning Social Security, unemployment insurance, workers'
                         compensation, disability insurance, or any similar or related federal, state or local law or
                         regulation or for any violation of the Worker Adjustment and Retraining Notification Act (WARN),
                         Occupational Safety and Health Act (OSHA), Consolidated Omnibus Budget Reconciliation Act of
                         1985 (COBRA), the National Labor Relations Act (NLRA), Fair Labor Standards Act (FLSA)
                         (except the Equal Pay Act), or amendments thereto or regulations promulgated thereunder, or
                         any similar or related federal, state or local law or regulation.
                 8.      The Company will not be liable for Loss for any Claim for any violation of responsibilities, duties
                         or obligations under the Employee Retirement Income Security Act of 1974 (ERISA), including




PDO-3001 Ed. 01-09 Printed in U.S.A.                                                                           Page 4 of 8
©2009 The Travelers Companies, Inc. All Rights Reserved

                                                                                        EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 84 of 122


                         amendments thereto and regulations promulgated thereunder, or any similar or related federal,
                         state or local law or regulation; or for an lnsured's failure or refusal to establish, contribute to,
                         pay for, insure, maintain, provide benefits pursuant to, or enroll or maintain the enrollment of an
                         employee or dependent in, any employee benefit plan, fund or program, including contracts or
                         agreements which are not subject to the provisions of ERISA.
                9.       The Company will not be liable for Loss for any Claim by or on behalf of, or in the name or right
                         of, any Insured; provided that this exclusion will not apply to:
                         a.       any Security Holder Derivative Claim or any Security Holder Derivative Demand;
                         b.       any Claim in the form of a crossclaim, third party claim or other claim for contribution or
                                  indemnity by an Insured Person and which is part of or results directly from a Claim
                                  which is not otherwise excluded by the terms of this Liability Coverage;
                         c.       any Claim brought by a receiver, liquidator, bankruptcy trustee or similar official of the
                                  Insured Organization;
                         d.       any Claim brought or maintained by a natural person who was a member of the board of
                                  directors, officer, member of the board of trustees, member of the board of managers, or
                                  a functional equivalent thereof, but who has not served in such capacity for at least four
                                  (4) years preceding the date the Claim is first made; and who brings and maintains the
                                  Claim without the solicitation, assistance or participation of any current member of the
                                  board of directors, officer, member of the board of trustees, board of managers, or a
                                  functional equivalent thereof or anyone who has served in such capacity during the four
                                  (4) year period immediately preceding the date the Claim is first made;
                         e.       any Claim for an employment related Wrongful Act brought by an employee; or
                         f.       any Claim brought by an employee for a Wrongful Act in connection with an offer,
                                  purchase or sale of securities if:
                                  i.       the employee brings the Claim solely in his or her capacity as a security holder
                                           of the Insured Organization without the solicitation, assistance or participation
                                           of any current member of the board of directors, officer, member of the board of
                                           trustees, board of managers, or a functional equivalent thereof or anyone who
                                           has served in such capacity during the four (4) year period immediately
                                           preceding the date the Claim is first made; and
                                  ii.      the employee is not a member of the board of directors, officer, member of the
                                           board of trustees, board of managers, or a functional equivalent thereof and has
                                           not served in such capacity during the four (4) year period immediately preceding
                                           the date the Claim is first made.
                10.      The Company will not be liable for Loss for any Claim by or on behalf of, or in the name or right
                         of, any Outside Entity against an Insured Person for a Wrongful Act in his or her Outside
                         Position with respect to such Outside Entity; provided that this exclusion will not apply to any
                         Claim brought derivatively by a security holder of such Outside Entity in his or her capacity as
                         such.
                 11.     The Company will not be liable for Loss for any Claim based upon or arising out of:
                         a.       the public offer, sale, solicitation or distribution of securities issued by the Insured
                                  Organization; or
                         b.       the violation of any federal, state, local or provincial statute relating to securities,
                                  including the Securities Act of 1933 and the Securities and Exchange Act of 1934, or any
                                  rules or regulations promulgated thereunder.
                         provided that this exclusion will not apply to any offer, purchase or sale of securities, whether
                         debt or equity, in a transaction that is exempt from registration under the Securities Act of 1933
                         (an "Exempt Transaction").
                         In addition, if at least thirty (30) days prior to an offering of securities of the Insured
                         Organization, other than pursuant to an Exempt Transaction, the Company receives notice of
                         the proposed transaction and any additional information requested by the Company, the Insured
                         Organization may request a proposal for coverage subject to any additional terms and
                         conditions, and payment of any additional premium, described in such proposal.
                 12.     The Company will not be liable for Loss for any Claim based upon or arising out of any
                         Wrongful Act by an entity that is, or was a Subsidiary, or any Insured Person of such entity,
                         occurring at any time during which such entity was not a Subsidiary.

PDO-3001 Ed. 01-09 Printed in U.S.A.
©2009 The Travelers Companies, Inc. All Rights Reserved                                 EXHIBIT                  E3gesota
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 85 of 122


                 13.     The Company will not be liable for Loss for any Claim, with respect to Insuring Agreement C.
                         only:
                         a.    for any plagiarism;
                         b.    for any misappropriation, infringement or violation of copyright, patent, trademark, service
                               mark, trade name, trade secret or any other intellectual property rights;
                         c.    based upon or arising out of any malfunction of any product or failure of any product to
                               perform in any manner as a result of any defect, deficiency, inadequacy or dangerous
                               condition in such product or in its design or manufacture;
                         d.    based upon or arising out of any employment related Wrongful Act; or
                         e.    for any liability of the Insured Organization under any express contract or agreement.
                               For the purposes of this exclusion, an express contract or agreement is an actual
                               agreement among the contracting parties, the terms of which are openly stated in distinct
                               or explicit language, either orally or in writing, at the time of its making.

        B.      EXCLUSIONS APPLICABLE TO LOSS, OTHER THAN DEFENSE EXPENSES
                1.   The Company will not be liable for Loss, other than Defense Expenses, for any Claim based
                     upon or arising out of any Insured:
                     a.       committing any intentionally dishonest or fraudulent act or omission;
                     b.       committing any willful violation of any statute, rule or law; or
                     c.       gaining any profit, remuneration or advantage to which such Insured was not legally
                              entitled;
                     provided that this exclusion will not apply unless a final adjudication establishes that such
                     Insured committed such intentionally dishonest or fraudulent act or omission, or willful violation of
                     any statute, rule or law, or gained such profit, remuneration or advantage to which such Insured
                     was not legally entitled.
                2.   The Company will not be liable for Loss, other than Defense Expenses, for any Claim seeking
                     costs and expenses incurred or to be incurred to comply with an order, judgment or award of
                     injunctive or other equitable relief of any kind, or that portion of a settlement encompassing
                     injunctive or other equitable relief, including actual or anticipated costs and expenses associated
                     with or arising from an lnsured's obligation to provide reasonable accommodation under, or
                     otherwise comply with, the Americans With Disabilities Act or the Rehabilitation Act of 1973,
                     including amendments thereto and regulations thereunder, or any related or similar federal, state
                     or local law or regulation.


V.      SEVERABILITY OF EXCLUSIONS
No conduct of any Insured Person will be imputed to any other Insured Person to determine the application of any of
the exclusions set forth in Section IV. EXCLUSIONS above. Solely with respect to exclusion 8.1. set forth above, no
conduct of any Insured will be imputed to any other Insured to determine if coverage is available.


VI.     CONDITIONS

        A.       RETENTION

                This Section VI. CONDITIONS A. RETENTION will supplement, and not replace, Section Ill.
                CONDITIONS B. RETENTION of the Liability Coverage Terms and Conditions.

                No retention will apply to Defense Expenses resulting from any Claim, other than a Claim for an
                employment related Wrongful Act, and the Company will reimburse the Insured Organization for any
                such retention paid by the Insured Organization in connection with any such Claim, if:
                1.      with respect to such Claim, there is a final adjudication of no liability obtained prior to or during
                        trial, in favor of all Insureds, by reason of a motion to dismiss or a motion for summary judgment
                        or any similar motion or process, after exhaustion of all appeals, or a final judgment of no liability
                        obtained after trial, in favor of all Insureds, after exhaustion of all appeals; or



PDO-3001 Ed. 01-09 Printed in U.S.A.
©2009 The Travelers Companies, Inc. All Rights Reserved                                EXHIBIT                   ee   6
                                                                                                                          ota
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 86 of 122


                2.       such Claim is dismissed or there is a stipulation to dismiss such Claim with prejudice and without
                         the payment of any monetary consideration by the Insureds.

                In no event will a settlement of a Claim be considered a final adjudication of no liability for purposes of
                this subsection.

                As a condition of any reimbursement of the retention as set forth above, the Company may require a
                written undertaking on terms and conditions satisfactory to the Company guaranteeing the repayment of
                such amounts in the event that such Claim is reinstituted after payment by the Company.

        B.      SETTLEMENT

                The Company may, with the written consent of the Insured, make such settlement or compromise of any
                Claim as the Company deems expedient. In the event that the Company recommends an offer of
                settlement (a "Settlement Offer") of any Claim which is acceptable to the claimant(s), and if the Insured
                will refuse to consent to such Settlement Offer, the Insured will be solely responsible for thirty percent
                (30%) of all Defense Expenses incurred or paid by the Insured after the date the Insured refused to
                consent to the Settlement Offer, and the Insured will also be responsible for thirty percent (30%) of all
                Loss, other than Defense Expenses, in excess of the Settlement Offer, provided that the Company's
                liability under this Liability Coverage for such Claim does not exceed the remaining applicable limit of
                liability.

        C.      PRESUMPTION OF INDEMNIFICATION

                Regardless of whether Loss resulting from any Claim against Insured Persons is actually indemnified,
                Insuring Agreement 8. and the Retention set forth in the Declarations will apply to any Loss as to which
                indemnification by the Insured Organization or any Outside Entity is legally permissible, whether or not
                actual indemnification is made, unless such indemnification is not made by the Insured Organization or
                such Outside Entity solely by reason of its Financial Insolvency.

                The certificate of incorporation, charter, articles of association or other organizational documents of the
                Insured Organization and each Outside Entity, including by-laws and resolutions, will be deemed to
                have been adopted or amended to provide indemnification to the Insured Persons to the fullest extent
                permitted by law.

        D.      OTHER INSURANCE AND INDEMNIFICATION

                This Liability Coverage will apply only as excess insurance over, and will not contribute with: (1) any
                other valid and collectible insurance available to any Insured, including any insurance under which there
                is a duty to defend, unless such insurance is written specifically excess of this Liability Coverage by
                reference in such other policy to the Policy Number of this Liability Policy; or (2) indemnification to which
                an Insured Person is entitled from any Outside Entity other than the Insured Organization. This
                Liability Coverage will not be subject to the terms of any other insurance.

        E.      OUTSIDE POSITIONS - LIMIT OF LIABILITY

                If any Claim against the Insureds gives rise to an obligation both under this Liability Coverage and
                under any other coverage or policy of insurance issued by the Company or any of its affiliates to any
                Outside Entity, the Company's maximum aggregate limit of liability under all such policies for all Loss,
                including Defense Expenses, for such Claim will not exceed the largest single available limit of liability
                under any such coverage.

        F.      ORDER OF PAYMENTS

                If Loss, other than Defense Expenses, from any Claim exceeds the remaining applicable limit of liability
                as set forth in ITEM 5 of the Declarations:
                1.       the Company will first pay Loss for such Claim to which Insuring Agreement A. applies; then
                2.       to the extent that any amount of the applicable limit of liability will remain available, the Company
                         will pay Loss for such Claim to which Insuring Agreements 8. and C. apply.



PDO-3001 Ed. 01-09 Printed in U.S.A.
©2009 The Travelers Companies, Inc. All Rights Reserved                                 EXHIBIT                  ~e?ofB
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 87 of 122


                Upon written request of the Insured Organization by and through any Executive Officer, the Company
                will either pay or withhold payment of Loss from such Claim under Insuring Agreements B. and C., as
                applicable. In the event of a written request to withhold payment, the Company will make any future
                payment only for Loss from any such Claim to which Insuring Agreement A. applies, unless otherwise so
                instructed upon written request by and through an Executive Officer of the Insured Organization.




PDO-3001 Ed. 01-09 Printed in U.S.A.
©2009 The Travelers Companies, Inc. All Rights Reserved                           EXHIBIT                ~eBofB
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 88 of 122


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                            SEPARATE CONTINUITY DATES FOR INSURED PERSON
                               AND INSURED ORGANIZATION ENDORSEMENT

This endorsement modifies the following:

Employment Practices Liability



It is agreed that:


1.      The following replaces section Ill. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS, 5.:

        The Company will not be liable for Loss for any Claim:

                a.       made against the Insured Organization for any fact, circumstance, situation or event that is or
                         reasonably would be regarded as the basis for a claim about which any Executive Officer had
                         knowledge prior to the applicable Insured Organization Continuity Date set forth in ITEM 5 of the
                         Declarations for this Liability Coverage.

                 b.      made against any Insured Person for any fact, circumstance, situation or event that is or
                         reasonably would be regarded as the basis for a claim about which any Executive Officer had
                         knowledge prior to the applicable Insured Person Continuity Date set forth in ITEM 5 of the
                         Declarations for this Liability Coverage.

2.      The following is added to ITEM 5. of the Declarations:

        Insured Organization Continuity Date:             Claims for Wrongful Employment Practices: 01/01/2008
                                                          Claims for Third Party Wrongful Acts:            01/01/2008


        Insured Person Continuity Date:                   Claims for Wrongful Employment Practices: 01/01/1989
                                                          Claims for Third Party Wrongful Acts:            01/01/2008




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.
Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106

EPL-7055 Ed. 01-09 Printed in U.S.A.                                                                         Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved

                                                                                        EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 89 of 122



                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                     WAGE AND HOUR LAW ENDORSEMENT

This endorsement modifies the following:

Employment Practices Liability



It is agreed that:


1.      The following is added to section Ill. CONDITIONS, C. LIMITS OF LIABILITY, 1. of the Liability Coverage Terms
        and Conditions:

        However, the Company's maximum limit of liability for Defense Expenses for all Wage and Hour Law Claims is
        further limited by the following:

                The Company's maximum limit of liability for Defense Expenses for all Wage and Hour Law Claims
                under the Employment Practices Liability coverage will not exceed the Wage and Hour Law Claim Limit of
                Liability for all Wage and Hour Law Claims set forth in ITEM 5 of the Declarations, which amount is
                included within and not in addition to, any applicable limit of liability.

2.      The following is added to section Ill. CONDITIONS, D. ADDITIONAL DEFENSE COVERAGE of the Liability
        Coverage Terms and Conditions:

                 The Company's maximum limit of liability for Defense Expenses for all Wage and Hour Law Claims
                 under the Employment Practices Liability coverage that are paid pursuant to the Additional Defense
                 Limit of Liability will not exceed the Wage and Hour Law Claim Limit of Liability for all Wage and Hour
                 Law Claims set forth in ITEM 5 of the Declarations. Such Defense Expenses will be part of, and not in
                 addition to, the Wage and Hour Law Claim Limit of Liability for all Wage and Hour Law Claims set forth
                 in ITEM 5 of the Declarations and such Wage and Hour Law Claim Limit of Liability for all Wage and
                 Hour Law Claims will be reduced and may be exhausted by payment of such Defense Expenses under
                 the Additional Defense Limit of Liability.

3.      The following is added to ITEM 5. of the Declarations:

        Wage and Hour Law
        Claim Limit of Liability           $ 100,000      for all Wage and Hour Law Claims

4.      The following is added to section II. DEFINITIONS of the Employment Practices Liability coverage part:

        Wage and Hour Law Claim means any Employment Claim for an alleged violation of responsibilities, duties or
        obligations imposed on an Insured under any Wage and Hour Law; provided that Wage and Hour Law Claim
        will not include Claims for Retaliation or any actual or alleged violation of the Equal Pay Act.




Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106

EPL-7059 Ed. 01-09 Printed in U.S.A.                                                                    Page 1 of2
©2009 The Travelers Companies, Inc. All Rights Reserved

                                                                                       EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 90 of 122


5.     The following is added to section II. DEFINITIONS, Y. Wrongful Employment Practice of the Employment
       Practices Liability coverage part:

       Wrongful Employment Practice also means the violation of responsibilities, duties or obligations imposed on an
       Insured under any Wage and Hour Law.

6.     The following is deleted from section Ill. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS, of the
       Employment Practices Liability coverage part:

        13.     The Company will not be liable for Loss for any Claim for violation of responsibilities, duties or
                obligations imposed on an Insured under any Wage and Hour Law; provided that this exclusion will not
                apply to:

                 a. Claims for Retaliation; or

                 b. any actual or alleged violation of the Equal Pay Act.


7.     The following is added to section Ill. EXCLUSIONS, B. EXCLUSIONS APPLICABLE TO LOSS, OTHER THAN
       DEFENSE EXPENSES of the Employment Practices Liability coverage part:


       The Company will not be liable for Loss, other than Defense Expenses up to the Wage and Hour Law Claim
       Limit of Liability set forth in ITEM 5 of the Declarations, for any Claim for the violation of responsibilities, duties or
       obligations imposed on an Insured under any Wage and Hour Law; provided that this exclusion will not apply to:


                        a. Claims for Retaliation; or

                        b. any actual or alleged violation of the Equal Pay Act.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.
EPL-7059 Ed. 01-09 Printed in U.S.A.                                                                          Page 2 of2
©2009 The Travelers Companies, Inc. All Rights Reserved
                                                                                          EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 91 of 122


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    AMEND DEFINITION OF INSURED PERSON TO INCLUDE LEASED EMPLOYEES ENDORSEMENT

This endorsement modifies the following: Private

Company Directors and Officers Liability


It is agreed that:

The following is added to section Ill. DEFINITIONS, E. Insured Person of the Liability Coverage:

Insured Person also means any natural person whose labor or service is engaged and directed by the Insured
Organization and whose service has been leased to the Insured Organization.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.
Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106

PDO-7029 Ed. 01-09 Printed in U.S.A.                                                                          Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved

                                                                                        EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 92 of 122


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        AMEND DEFINITION OF INSURED PERSON TO INCLUDE VOLUNTEERS ENDORSEMENT

This endorsement modifies the following:

Private Company Directors and Officers Liability



It is agreed that:

The following is added to section Ill. DEFINITIONS, E. Insured Person of the Liability Coverage:

Insured Person also means any natural person who was, is, or becomes a volunteer of the Insured Organization.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106

PDO-7034 Ed. 01-09 Printed in U.S.A.                                                                         Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved

                                                                                        EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 93 of 122


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        AMEND DEFINITION OF INSURED PERSONS TO INCLUDE ADVISORY BOARD MEMBERS
                                     ENDORSEMENT

This endorsement modifies the following:

Private Company Directors and Officers Liability


It is agreed that:

The following is added to section Ill. DEFINTIONS, E. Insured Person of the Liability Coverage:


Insured Person also means any natural person who was, is, or becomes a duly elected or appointed member of an
advisory board of the Insured Organization.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.
Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106

PDO-7061 Ed. 01-09 Printed in U.S.A.                                                                         Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved

                                                                                        EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 94 of 122


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                           AMEND DEFINITION OF OUTSIDE ENTITY ENDORSEMENT

This endorsement modifies the following:


Private Company Directors and Officers Liability



It is agreed that:

The following replaces section Ill. DEFINITIONS, H. Outside Entity of the Liability Coverage:

H.      Outside Entity means any corporation or organization:
        1.       other than the Insured Organization, that is a non-profit entity;
        2.      an entity in which, on or prior to the Inception Date set forth in ITEM 2 of the Declarations, the Insured
                Organization owns or controls, directly or through one or more Subsidiaries, between 25% and 49% of
                 the outstanding securities or voting rights representing the right to vote for the election of, or to appoint
                 such organization's board of directors, board of managers or a functional equivalent thereof; or
         3.     any Specified Outside Entity as set forth in the Specified Outside Entity schedule below.
                 Specified Outside Entity
                Any non-profit




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions.exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106
PDO-7064 Ed. 01-09 Printed in U.S.A.                                                                         Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved

                                                                                         EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 95 of 122


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        INSURED VERSUS INSURED EXCLUSION ENDORSEMENT - EXCEPTION FOR CREDITORS'
                                       COMMITTEE

This endorsement modifies the following:

Private Company Directors and Officers Liability


It is agreed that:

The following replaces section IV. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS, 9., c.:

[9.     The Company will not be liable for Loss for any Claim by or on behalf of, or in the name or right of, any Insured;
        provided that this exclusion will not apply to:]

        c.      any Claim in brought by a receiver, liquidator, bankruptcy trustee, member of a creditors' committee, or
                any similar official, of the Insured Organization;




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106

                                                                                                             Page 1 of 1


PDO-10004 Ed. 06-10 Printed in U.S.A.
©2010 The Travelers Companies, Inc. All Rights Reserved
                                                                                        EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 96 of 122




                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


      REDUCED LIMITS AND SEPARATE RETENTION FOR REGULA TORY CLAIMS ENDORSEMENT


This endorsement changes the following:

Private Company Directors and Officers Liability


It is agreed that:

1.      The following is added to section Ill. CONDITIONS, B. RETENTION of the Liability Coverage Terms and
        Conditions:

        The Retention for each Claim set forth in ITEM 5 of the Declarations will not apply to any Regulatory Claim
        under the Liability Coverage, and instead, the Retention for each Regulatory Claim will be the Regulatory
        Claims Retention for each Regulatory Claim set forth in ITEM 5 of the Declarations.

2.      The following is added to section Ill. CONDITIONS, C. LIMITS OF LIABILITY, 1. of the Liability Coverage Terms
        and Conditions:

        However, the Company's maximum limit of liability for all Loss, including Defense Expenses, for all Regulatory
        Claims is further limited by the following:
                The Company's maximum limit of liability for all Loss, including Defense Expenses, for all Regulatory
                Claims under the Private Company Directors and Officers Liability coverage will not exceed the
                Regulatory Claims Limit of Liability for all Regulatory Claims set forth in ITEM 5 of the Declarations. The
                Regulatory Claims Limit of Liability for all Regulatory Claims is included within, and not in addition to, the
                applicable Liability Coverage Limit of Liability, and is further subject to any applicable limit of liability.

3.      The following is added to section Ill. CONDITIONS, D. ADDITIONAL DEFENSE COVERAGE of the Liability
        Coverage Terms and Conditions:
        The Company's maximum limit of liability for Defense Expenses for all Regulatory Claims under the Private
        Company Directors and Officers Liability coverage that are paid pursuant to the Additional Defense Limit of
        Liability will not exceed the Regulatory Claims Limit of Liability for all Regulatory Claims set forth in ITEM 5 of
        the Declarations. Such Defense Expenses will be part of, and not in addition to, the Regulatory Claims Limit of
        Liability for all Regulatory Claims set for in ITEM 5 of the Declarations and such Regulatory Claims Limit of
        Liability for all Regulatory Claims will be reduced and may be exhausted by payment of such Defense
        Expenses under the Additional Defense Limit of Liability.

4.      The following is added to section Ill. DEFINITIONS, G. Loss, 1. of the Private Company Directors and Officers
        Liability coverage:

        Provided, Loss also means any fines and penalties for a HIPAA Violation.

5.      The following is added to section Ill. DEFINITIONS of the Private Company Directors and Officers Liability
        coverage:

        HIPAA Violation means any act, error, omission, misstatement, misleading statement or breach of duty or
        neglect by an Insured in civil violation ofTitle II of the Health Insurance Portability and Accountability Act of 1996,
        as amended, or regulations promulgated under such law concerning privacy of health information.

        Regulatory Claim means any Claim for a Regulatory Wrongful Act.

        Regulatory Wrongful Act means

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106

PDO-10007 Ed. 07-10 Printed in U.S.A.
©2010 The Travelers Companies, Inc. All Rights Reserved
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 97 of 122




        1.      any actual or alleged act, error, omission, misstatement, misleading statement or breach of duty or
                neglect by, or any matter asserted against, an Insured in the performance or failure to perform any of the
                following activities under the Medicaid, Medicare, or Federal Employee Health Benefit or TriCare
                Programs: (i) procedure coding; (ii) bill, claim, cost report or data submissions; or (iii) the calculation of
                managed care payments;

        2.      any actual or alleged offer, acceptance, or payment by any Insured in exchange for any patient referrals
                in violation of any federal, state, or local law or regulation;

        3.      any actual or alleged offer, acceptance, or payment by any Insured in violation of any federal, state, or
                local anti-kickback law; or

        4.      any actual or alleged act, error, omission, misstatement, misleading statement or breach of duty or
                neglect, by an Insured in violation of Title II of the Health Insurance Portability and Accountability Act of
                1996, as amended, or regulations promulgated under such law concerning privacy of health information.

6.      The following is added to section IV. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS, 2.of the
        Private Company Directors and Officers Liability coverage:

        Provided this exclusion shall not apply to invasion of privacy based upon or arising out of a HIPAA Violation.

7.      The following is added to ITEM 5. of the Declarations:

        Regulatory Claims Limit of Liability: $1,000,000.00 for all Regulatory Claims, which amount is included within,
        and not in addition to, any applicable limit of liability

        Regulatory Claims Limit of Liability: $1,000,000.00 for each Regulatory Claim, which amount is included
        within, and not in addition to any applicable limit of liability.

        Regulatory Claims Retention:

        $0.00 for each Regulatory Claim under Insuring Agreement A.

        $250,000.00 for each Regulatory Claim under Insuring Agreement B.

        $250,000.00 for each Regulatory Claim under Insuring Agreement C.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.


PDO-10007 Ed. 07-10 Printed in U.S.A.
©2010 The Travelers Companies, Inc. All Rights Reserved
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 98 of 122




                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                            MANAGED CARE ACTIVITY EXCLUSION ENDORSEMENT

This endorsement changes the following:

Private Company Directors and Officers Liability


It is agreed that:

1.      The following are added to section Ill. DEFINITIONS of the Private Company Directors and Officers Liability
        Coverage:

        Managed Care Activity means any of the following services or activities performed by or on behalf of the
        Insured for or under any workers' compensation plan, life insurance plan, long-term or short-term disability plan,
        or health care plan, including any consumer directed health care plan, behavioral health plan, prescription drug
        plan, dental plan, or vision plan:

        1.       Provider Selection;

        2.       Utilization Review;

        3.      advertising, marketing, selling, enrollment, administration or management;

        4.      Claim Services;

        5.      establishing or maintaining health care provider networks;

        6.       reviewing, profiling or tiering quality or costs of, or providing quality assurance of, any provider of Medical
                 Services;

        7.      design or implementation of benefit plans or financial incentive plans, including pay for performance
                programs, that compensate providers of Medical Services;

        8.       Disease Management;

        9.       Health Care Plan Consulting;

        10.      risk management services to any provider of Medical Services;

        11.     Wellness Services;

        12.      development or implementation of clinical guidelines, practice parameters or protocols; or

        13.      triage for payment of Medical Services.

        Claim Services means the submission, handling, investigation, payment or adjustment of claims for benefits or
        coverages under any worker's compensation plan, life insurance plan, long-term or short-term disability plan, or
        health care plan, including any consumer directed health care plan, behavioral health plan, prescription drug plan,
        dental plan or vision plan, but only if performed by or on behalf of an Insured.

        Disease Management means is a coordinated system of preventative, diagnostic, and therapeutic measures
        intended to provide cost-effective, quality healthcare for a patient population who have or are at risk for a specific
        chronic illness or medical condition.


Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106

PDO-10006 Ed. 07-10 Printed in U.S.A.
©2010 The Travelers Companies, Inc. All Rights Reserved
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 99 of 122




        Health Care Plan Consulting means providing or rendering advice on, or comparisons of, eligibility
        requirements, processes or procedures for enrollment or changes in participant status, or coverage features,
        including terms, benefits or restrictions, of any workers' compensation plan, life insurance plan, short term or long
        term disability plan, or health care plan, including any consumer directed health care plan, behavioral health plan,
        prescription drug plan, dental plan or vision plan.

        Medical Services means health care, medical care, or treatment, including any medical, surgical, dental,
        ophthalmologic, optometric, podiatric, psychiatric, mental health, chiropractic, osteopathic, diagnostic imaging,
        nursing or other professional health care; the use, prescription, furnishing or dispensing of medications, drugs,
        blood, blood products, tissue or medical, surgical, dental, ophthalmologic, optometric or psychiatric supplies,
        equipment or appliances in connection with such care; the furnishing of food or beverages in connection with such
        care; counseling or other social services in connection with such care; and the handling of, or the performance of
        post-mortem examinations on, human bodies including autopsies and the harvesting of organs.
        Provider Selection means evaluating, selecting, credentialing, contracting with or performing peer review of any
        provider of Medical Services , but only if performed by or on behalf of an Insured.

        Utilization Review means the process of evaluating the appropriateness, necessity or cost of Medical Services
        for purposes of determining whether payment or coverage for such Medical Services will be authorized or paid
        for, including prospective review of proposed payment or coverage for Medical Services, concurrent review of
        ongoing Medical Services, retrospective review of already rendered Medical Services or already incurred costs,
        Disease Management, and case management; under any workers' compensation plan, life insurance plan,
        short-term or long-term disability plan, or health care plan, including any consumer directed health care plan,
        behavioral health plan, prescription drug plan, dental plan or vision plan, but only if performed by or on behalf of
        an Insured.
        Wellness Services means health promotion activities or education, including participation at health fairs,
        administration of flu shots and cholesterol or blood pressure tests.

2.      The following is added to section IV. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS of the
        Private Company Directors and Officers Liability Coverage:

        The Company will not be liable for Loss for any Claim based upon or arising out of the performance of or failure
        to perform any Managed Care Activity.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

PDO-10006 Ed. 07-10 Printed in U.S.A.
©2010 The Travelers Companies, Inc. All Rights Reserved
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 100 of 122




                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                             EXCESS BENEFIT TRANSACTION TAX ENDORSEMENT

This endorsement changes the following:

Private Company Directors and Officers Liability


It is agreed that:

1.      The following is added to section Ill. DEFINITIONS of the Private Company Directors and Officers Liability
        Coverage:

        Disqualified Person means a "disqualified person" as that term is defined in Section 4958 of the Internal
        Revenue Code of 1986, as amended.

        Excess Benefit Transaction means an "excess benefit transaction" as that term is defined in Section 4958 of the
        Internal Revenue Code of 1986, as amended.

        Excess Benefit Transaction Excise Tax means any excise tax imposed by the Internal Revenue Service on an
        Insured Person who is an Organization Manager as a result of such Insured Person's participation in an
        Excess Benefit Transaction.

        Organization Manager means an "organization manager" as the term is defined in Section 4958 of the Internal
        Revenue Code of 1986, as amended.

2.      The following is added to section Ill. DEFINITIONS , G. Loss of the Private Company Directors and Officers
        Liability Coverage:

        Notwithstanding the above and to the extent it is insurable under the law, Loss includes any Excess Benefit
        Transaction Excise Tax , that an Insured Person is obligated to pay as a result of a Claim ; provided that
        indemnification by the Insured Organization for any Excess Benefit Transaction Excise Tax is not expressly
        prohibited in the Insured Organization's board of director resolutions, articles of incorporation, bylaws, certificate
        of incorporation, charter, and other similar organizational documents.

3.      The following is added to section IV. EXCLUSIONS B. EXCLUSIONS APPLICALE TO LOSS, OTHER THAN,
        DEFENSE EXPENSES of the Private Company Directors and Officers Liability Coverage:

        The Company will not be liable for Loss, other than Defense Expenses , for any Claim for any excise tax
        imposed by the Internal Revenue Code of 1986, as amended, on any Disqualified Person who benefits directly
        or indirectly from any Excess Benefit Transaction.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106

PDO-10009 Ed. 10-10 Printed in U.S.A.
©2010 The Travelers Indemnity Company, Inc. All Rights Reserved
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 101 of 122




                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      AMEND SECTION Ill. CONDITIONS I. SUBROGATION ENDORSEMENT

This endorsement changes the following:
Private Company Directors and Officers Liability, Employment Practices Liability




It is agreed that:

The following replaces section Ill. CONDITIONS, I. SUBROGATION of the Liability Coverage Terms and Conditions:

     I.          SUBROGRA TION

                 In the event of payment under this Liability Policy, the Company is subrogated to all of the lnsured's
                 rights of recovery against any person or organization to the extent of such payment and the Insured
                 agrees to execute and deliver instruments and papers and do whatever else is necessary to secure such
                 rights. The Insured will do nothing to prejudice such rights.

                 In no event, however, will the Company exercise its rights of subrogation against an Insured Person
                 under this Liability Policy unless a final non-appealable judgment or adjudication adverse to such
                 Insured Person establishes that such Insured Person committed:

                 1.      a deliberate criminal act, or

                 2.      a deliberate fraudulent act, or has gained any profit or financial advantage to which such Insured
                         was not legally entitled.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.


Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106
LIA-10018 Ed. 10-10
© 2010 The Travelers Indemnity Company. All rights reserved.
                                                                                        EX I II BIT llge                 1 of 1
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 102 of 122




                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                       SETTLEMENT CONDITION ENDORSEMENT

This endorsement modifies the following when indicated below by 18j:


It is agreed that:

  [R]    Private Company Directors and Officers Liability



         The following replaces B. SETTLEMENT of the CONDITIONS section of the Liability Coverage:

         B.     SETTLEMENT

                The Company may, with the written consent of the Insured, make such settlement or compromise of any
                Claim as the Company deems expedient. In the event that the Company recommends an offer of
                settlement (a "Settlement Offer'') of any Claim which is acceptable to the claimant(s), and if the Insured
                will refuse to consent to such Settlement Offer, the Insured will be solely responsible for twenty percent
                (20%) of all Defense Expenses incurred or paid by the Insured after the date the Insured refused to
                consent to the Settlement Offer, and the Insured will also be responsible for twenty percent (20%) of all
                Loss , other than Defense Expenses, in excess of the Settlement Offer, provided that the Company's
                liability under this Liability Coverage for such Claim does not exceed the remaining applicable limit of
                liability.

   [R]   Employment Practices Liability

         The following replaces section IV. CONDITIONS, A. SETTLEMENT of the Liability Coverage:

         A.     SETTLEMENT

                 1.      The Company may, with the written consent of the Insured, make such settlement or
                         compromise of any Claim as the Company deems expedient. In the event that:

                         a.      the Insured and the party bringing a Claim hereunder consent to the first settlement offer
                                 recommended by the Company (the "Settlement Offer") within thirty (30) days of being
                                 made aware of such offer by the Company; and

                         b.      the amount of such Settlement Offer:

                                 i.       is less than the remaining applicable limit of liability available at the time; and

                                 ii.      combined with Defense Expenses incurred with respect to such Claim, exceeds
                                          the Retention;

                                 the Retention will be retroactively reduced by ten percent (10%) with respect to such
                                 Claim.

                 2.      If the Insured does not consent to the Settlement Offer within thirty (30) days of being made
                         aware of such offer by the Company:

                         a.      the Retention will not be reduced as provided in paragraph 1. above even if consent is
                                 given to the same or subsequent Settlement Offer; and


Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106

LIA-10001 Ed. 06-10 Printed in U.S.A.
©2010 The Travelers Companies, Inc. All Rights Reserved
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 103 of 122




                         b.      the Insured will be solely responsible for twenty percent (20%) of all Defense Expenses
                                 incurred or paid by the Insured after the date the Insured refused to consent to the
                                 Settlement Offer, and the Insured will also be responsible for twenty percent (20%) of all
                                 Loss , other than Defense Expenses, in excess of the Settlement Offer, provided that
                                 the Company's liability under this Liability Coverage for such Claim will not exceed the
                                 remaining applicable limit of liability.

 D      Fiduciary Liability

        The following replaces section V. CONDITIONS, A. SETTLEMENT of the Liability Coverage:

        A.      SETTLEMENT

                The Company may, with the written consent of the Insured, make such settlement or compromise of any
                Claim as the Company deems expedient. In the event that the Company recommends an offer of
                settlement of any Claim which is acceptable to the claimant(s) (a "Settlement Offer"), and if the Insured
                refuses to consent to such Settlement Offer, the Insured will be solely responsible for twenty percent
                (20%) of all Defense Expenses incurred or paid by the Insured after the date the Insured refused to
                consent to the Settlement Offer, and the Insured will also be responsible for twenty percent (20%) of all
                Loss , other than Defense Expenses, in excess of the Settlement Offer, provided that the Company's
                liability under this Liability Coverage for such Claim will not exceed the remaining applicable limit of
                liability.

 D      Miscellaneous Professional Liability

        The following replaces section V. CONDITIONS, B. SETTLEMENT of the Liability Coverage:

        B.      SETTLEMENT

                The Company may, with the written consent of the Insured, make such settlement or compromise of any
                Claim as the Company deems expedient. In the event that the Company recommends an offer of
                settlement (a "Settlement Offer") of any Claim which is acceptable to the claimant(s), and if the Insured
                refuses to consent to such Settlement Offer, the Insured will be solely responsible for twenty percent
                (20%) of all Defense Expenses incurred or paid by the Insured after the date the Insured refused to
                consent to the Settlement Offer, and the Insured will also be responsible for twenty percent (20%) of all
                Loss, other than Defense Expenses, in excess of the Settlement Offer, provided that the Company's
                liability under this Liability Coverage for such Claim will not exceed the remaining applicable limit of
                liability.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.




LIA-10001 Ed. 06-10 Printed in U.S.A
©2010 The Travelers Companies, Inc. All Rights Reserved
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 104 of 122




                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                         NON-RESCISSION ENDORSEMENT

This endorsement modifies the following:




It is agreed that:

The following replaces section Ill. CONDITIONS, U. REPRESENTATIONS of the Liability Coverage Terms and
Conditions:

U.      REPRESENTATIONS

        By acceptance of the terms set forth in this Liability Policy, each Insured represents and agrees that the
        statements contained in the Application, which is deemed to be attached hereto, incorporated herein, and
        forming a part hereof, are said lnsured's agreements and representations, that such representations are material
        to the Company's acceptance of this risk, that this Liability Policy is issued in reliance upon the truth of such
        representations, and embodies all agreements existing between said Insured and the Company or any of its
        agents.

        With respect to all the statements contained in the Application, no knowledge possessed by any one Insured
        Person will be imputed to any other Insured Person.

        The Company will not, under any circumstance, rescind this Liability Coverage with respect to any Insured.
        However, the Company and the Insureds agree that If any statement or representation in the Application is
        untrue or inaccurate with respect to such Liability Coverage, then no coverage shall be afforded under such
        Liability Coverage for any Claim based upon, arising out of, or attributable to the subject matter of any such
        untrue or inaccurate statement or representation with respect to:

        1.       any Insured Person who knew, as of the Inception Date set forth in ITEM 2 of the Declarations, that the
                 statement or representation was untrue;

        2.       any Insured Organization, with respect to its indemnification coverage, to the extent it indemnifies any
                 Insured Person referenced in 1. above; and

        3.       any Insured Organization, if the person who signed the Application knew that the statement or
                 representation was untrue.

        Whether an Insured Person had such knowledge will be determined without regard to whether the Insured
        Person actually knew the Application, or any other application completed for this Liability Policy, contained any
        such untrue statement or representation.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.



Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106

LIA-10002 Ed. 06-10 Printed in U.S.A.
©2010 The Travelers Companies, Inc. All Rights Reserved
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 105 of 122



                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                               EMTALA ENDORSEMENT

This endorsement changes the following:

Private Company Directors and Officers Liability


It is agreed that:

1.      The following is added to section Ill. DEFINITIONS of the Private Company Directors and Officers Liability
        Coverage:

        EMTALA means Emergency Medical Treatment and Active Labor Act defined in 42 U.S.C. A. Section 1 395dd et
        seq., as amended.

2.      The following is added to section Ill. DEFINITIONS, G. Loss of the Private Company Directors and Officers
        Liability Coverage:

        Notwithstanding the above, Loss includes any fines and penalties that an Insured is obligated to pay as a result
        of a Claim for an actual or alleged violation of EMTALA.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106

PDO-10016 Ed. 01-11
©2011 The Travelers Companies, Inc. All Rights Reserved
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 106 of 122


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                     POLLUTANT EXCLUSION ENDORSEMENT


This endorsement changes the following:

Private Company Directors and Officers Liability Coverage


It is agreed that:

The following replaces section IV. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS, 3. of the Private
Company Directors and Officers Liability Coverage:

3.      The Company will not be liable for Loss for any Claim:

        a.       based upon or arising out of the actual, alleged or threatened discharge, dispersal, seepage, migration,
                 release or escape of any Pollutant;

        b.      based upon or arising out of any request, demand, order, or statutory or regulatory requirement that any
                Insured or others test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way
                respond to, or assess the effects of, any Pollutant; or

        c.      brought by or on behalf of any governmental authority because of testing for, monitoring, cleaning up,
                removing, containing, treating, detoxifying or neutralizing, or in any way responding to, or assessing the
                effects of, any Pollutant,

        provided this exclusion does not apply to any: (i) Security Holder Derivative Claim; or (ii) Claim brought directly
        against any Insured Person by a security holder of the Insured Organization in his or her capacity as such, but
        only if such Claim is brought and maintained without the assistance, participation or solicitation of any other
        Insured Person.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.



Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106
PDO-10017 Ed. 11-10
© 2010 The Travelers Indemnity Company. All rights reserved.                             EX AIBIT B3                  9e 1 of 1
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 107 of 122


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        INSURED VERSUS INSURED EXCLUSION ENDORSEMENT - EXCEPTIONS FOR FORMER
                         DIRECTORS AND OFFICERS AND EMPLOYEES


This endorsement modifies the following:

Private Company Directors and Officers Liability


It is agreed that:

1.      The following replaces section IV. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS, 9., d.:

        [9.     The Company will not be liable for Loss for any Claim by or on behalf of, or in the name or right of, any
                Insured; provided, that this exclusion shall not apply to:]

                         d.       any Claim brought or maintained by a natural person who was a member of the board of
                                  directors, officer, member of the board of trustees, member of the board of managers, or
                                  a functional equivalent thereof, but who has not served in such capacity for at least years
                                  preceding the date the Claim is first made; and who brings and maintains the Claim
                                  without the solicitation, assistance or participation of any current member of the board of
                                  directors, officer, member of the board of trustees, board of managers, or a functional
                                  equivalent thereof or anyone who has served in such capacity during the year period
                                  immediately preceding the date the Claim is first made;


2.      The following replaces section IV. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS, 9., f., i. and ii:

        [9.      The Company will not be liable for Loss for any Claim by or on behalf of, or in the name or right of, any
                 Insured; provided, that this exclusion shall not apply to:

                         f.       any Claim brought by an employee for a Wrongful Act in connection with an offer,
                                  purchase or sale of securities if:]

                                  i.       the employee brings the Claim solely in his or her capacity as a security holder
                                           of the Insured Organization without the solicitation, assistance or participation
                                           of any current member of the board of directors, officer, member of the board of
                                           trustees, board of managers, or a functional equivalent thereof or anyone who
                                           has served in such capacity during the year period immediately preceding the
                                           date the Claim is first made; and

                                  ii.      the employee is not a member of the board of directors, officer, member of the
                                           board of trustees, board of managers, or a functional equivalent thereof and has
                                           not served in such capacity during the year period immediately preceding the
                                           date the Claim is first made.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.



Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106

PDO-10002 Ed. 01-11                                                                                          Page 1 of 1
© 2011 The Travelers Indemnity Company. All rights reserved.


                                                                                        EXHIBIT B
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 108 of 122



                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                     PRIOR ACTS EXCUSION APPLICABLE ONLY TO ENTITY COVERAGE

This endorsement changes the following:
Private Company Directors and Officers Liability



It is agreed that:

The following is added to section EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS:

The Company will not be liable for Loss for any Claim based upon or arising out of any Wrongful Act committed or
alleged to have been committed, in whole or in part, prior to the Specified Retroactive Date scheduled below; provided,
this exclusion only applies to Insuring Agreement C.

Specified Retroactive Date

January 01, 2008




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations of the
above- mentioned policy, except as expressly stated herein. This endorsement is part of such policy and incorporated therein.


Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106
LIA-10049 Ed.01-11                                                                                                       Page 1 of 1
© 2011 The Travelers Indemnity Company. All rights reserved.

                                                                                             EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 109 of 122



                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      OTHER INSURANCE -VALID AND COLLECTIBLE ENDORSEMENT


This endorsement changes the following:

Employment Practices Liability


It is agreed that:

The following replaces section IV. CONDITIONS, B. Other Insurance, 2.:

Except as stated in paragraph 3. of section IV. CONDITIONS B., this Liability Coverage will apply only as excess
insurance over, and will not contribute with any valid and collectible insurance that applies to any Claim:

a.      against any leased or temporary worker; or

b.      for a Third Party Wrongful Act.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations of the
above- mentioned policy, except as expressly stated herein. This endorsement is part of such policy and incorporated therein.




Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106
EPL-10035 Ed. 03-11                                                                                                      Page 1 of 1
© 2011 The Travelers Indemnity Company. All rights reserved.

                                                                                              EXHIBIT B
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 110 of 122


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                        REMOVAL OF SHORT-RATE CANCELLATION ENDORSEMENT

This endorsement changes the following:
Employment Practices Liability, Private Company Directors and Officers Liability




It is agreed that:

In any cancellation, termination or non-renewal provision, any reference to computing a premium on a short rate basis is
replaced with a reference to computing such premium on a pro-rata basis.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.
Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106
ACF-7006 Ed. 05-11                                                                                                Page 1 of 1
© 2011 The Travelers Indemnity Company. All rights reserved.
                                                                                        EXHIBIT B
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 111 of 122


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    CROSS-COVERAGE NOTICE ENDORSEMENT

This endorsement changes the following:
Employment Practices Liability, Private Company Directors and Officers Liability



It is agreed that:

Notice provided to the Company of any:

1.      Claim, Potential Claim, Settlement Program Notice, or circumstances which may give rise to a Claim under
        any Management Coverage or Liability Coverage; or

2.      loss or situation that may result in loss, Insured Event, or Identity Fraud under any Crime Coverage or Other
        Coverage;

shall be deemed to have been provided under the Policy in its entirety.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106
ACF-7007 Ed. 08-11                                                                                                 Page 1 of 1
© 2011 The Travelers Indemnity Company. All rights reserved.
                                                                                        EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 112 of 122



                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                          LEADERS PREFERRED ENDORSEMENT
                                               REIMBURSEMENT POLICY

This endorsement changes the following:

Employment Practices Liability



It is agreed that:

1.      The following replaces section Ill. CONDITIONS, E. CLAIM DEFENSE, 2.b. of the Liability Coverage Terms and
        Conditions:

        b.       upon written request, the Company will advance Defense Expenses with respect to such Claim with
                 payment being made for Defense Expenses exceeding the Retention within 90 days from the date the
                 Company receives copies of invoices for Defense Expenses. Such advanced payments by the Company
                 will be repaid to the Company by the Insureds severally according to their respective interests in the
                 event and to the extent that the Insureds are not entitled to payment of such Defense Expenses under
                 such Liability Coverage. As a condition of any payment of Defense Expenses under this subsection,
                 the Company may require a written undertaking on terms and conditions satisfactory to the Company
                 guaranteeing the repayment of any Defense Expenses paid to or on behalf of any Insured if it is finally
                 determined that any such Claim or portion of any Claim Is not covered under such Liability Coverage.


                 Unless otherwise agreed, Defense Expenses will be subject to an attorney hourly rate of up to $325 per
                 hour and a paralegal hourly rate of up to $150 per hour.

2.      The following is added to section Ill. CONDITIONS, U. REPRESENTATIONS of the Liability Coverage Terms and
        Conditions:

        With respect to all of the statements and representations contained in the Application, no knowledge possessed
        by any one Insured Person will be imputed to any other Insured Person.

3.      The following replaces section II. DEFINITIONS, A. Claim of the Liability Coverage:

        A.       Claim means an Employment Claim or, if ITEM 5 of the Declarations indicates that Third Party Claim
                 Coverage is applicable, a Third Party Claim. A Claim is deemed to be made on the earliest date that
                 any Executive Officer first receives written notice of such Claim.

4.      The following replaces section It. DEFINITIONS, B. Claimant, 1. of the Liability Coverage:

                 1.      a past, present or future Employee of or applicant for employment with the Insured
                         Organization or a natural person alleging status as an employee of the Insured Organization
                         who is judicially determined to be an employee of the Insured Organization;

5.      The following replaces section II. DEFINITIONS, D. Employee, 1.of the Liability Coverage:

                 1.       who is or was on the payroll of the Insured Organization, including:

                          a.      any in-house general counsel of the Insured Organization; and

                          b.      any other full-time, part-time, and seasonal worker;


Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106
EPL-10053 Ed. 09-11                                                                                           Page 1 of4
© 2011 The Travelers Indemnity Company. All rights reserved.
                                                                                         EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 113 of 122


6.      The following replaces section II. DEFINITIONS, F. Employment Claim of the Liability Coverage:

        F.       Employment Claim means:

                 1.      a written demand for monetary damages or non-monetary relief;

                 2.      a civil proceeding commenced by service of a complaint or similar pleading;

                 3.      a criminal proceeding commenced by the receipt of a notice of filed charges;

                 4.      an administrative or regulatory proceeding commenced by the receipt of a notice of filed charges,
                         investigative order, service of summons or similar document, including a proceeding before the
                         Equal Employment Opportunity Commission or any similar governmental agency; provided that in
                         the context of an audit conducted by the Office of Federal Contract Compliance Programs,
                         Employment Claim will be limited to a Notice of Violation or Order to Show Cause or written
                         demand for monetary damages or non-monetary relief;

                 5.      an arbitration, mediation or similar alternative dispute resolution proceeding commenced by the
                         lnsured's receipt of a written demand for monetary damages or non-monetary relief, a complaint,
                         notice of charges, arbitration petition, or similar document; or

                 6.      a written request to toll or waive a statute of limitations relating to a potential civil or administrative
                         proceeding,

                 against an Insured by or on behalf of or for the benefit of a Claimant, or against an Insured Person
                 serving in an Outside Position by or on behalf of or for the benefit of an Outside Claimant, for a
                 Wrongful Employment Practice; provided that Employment Claim does not include any labor or
                 grievance arbitration or other proceeding pursuant to a collective bargaining agreement.

7.      The following replaces section//. DEFINITIONS, K. Insured Person of the Liability Coverage:

        K.       Insured Person means any natural person who was, is or becomes an Employee, duly elected or
                 appointed member of the board of directors, officer, member of the board of trustees, member of the
                 board of regents, member of the board of governors, natural person partner, LLC Manager or a
                 functional equivalent thereof of the Insured Organization for Wrongful Acts committed in the discharge
                 of his or her duties as such, or while serving in an Outside Position.

                 Insured Person also means any Independent Contractor of the Insured Organization for Wrongful
                 Acts committed in the discharge of his or her duties as such, but only if and to the extent the Insured
                 Organization provides indemnification to such natural person in the same manner as that provided to
                 Employees.

                 In the event of the death, incapacity or bankruptcy of an Insured Person, any Claim against the estate,
                 heirs, legal representatives or assigns of such Insured Person for a Wrongful Act of such Insured
                 Person will be deemed to be a Claim against such Insured Person.

8.      The following replaces the lead-in paragraph and subsection 1. of section II. DEFINITIONS, L. Loss of the
        Liability Coverage:

        L.       Loss means Defense Expenses and amounts which an Insured is legally obligated to pay as a result of
                 a Claim, including settlements; judgments; back and front pay; compensatory damages; prejudgment and
                 postjudgment interest; and legal fees and expenses of a Claimant or Outside Claimant awarded
                 pursuant to a court order or judgment or agreed to pursuant to a settlement of a Claim; provided that with
                 respect to the multiple portion of any multiplied damage award or punitive or exemplary damages incurred
                 by the Insured, Loss only includes such damages to the extent they are insurable under the law of any
                 jurisdiction that is most favorable to the insurability of such damages and has a substantial relationship to
                 the Insured, the Claim, the Company or this Liability Coverage. "Loss" does not include:




EPL-10053 Ed. 09-11                                                                                                      Page 2 of 4
© 2011 The Travelers Indemnity Company. All rights reserved.
                                                                                             EXHIBIT B
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 114 of 122


                 1.      civil or criminal fines; sanctions; liquidated damages other than liquidated damages awarded
                         under the Age Discrimination in Employment Act, the Equal Pay Act or the Family Medical Leave
                         Act; payroll or other taxes; or damages, penalties or types of relief deemed uninsurable under
                         applicable law;

9.      The following replaces section II. DEFINTIONS, U. Third Party Claim, 3. and 4. of the Liability Coverage:

                 3.      an administrative or regulatory proceeding commenced by the receipt of a notice of filed charges,
                         investigative order, service of summons or similar document;

                 4.      an arbitration, mediation or similar alternative dispute resolution proceeding commenced by the
                         lnsured's receipt of a written demand for monetary damages or non-monetary relief, a complaint,
                         notice of charges, arbitration petition, or similar document; or

10.     The following replaces section Ill. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS, 4. and 9. of
        the Liability Coverage:

                 4.      The Company will not be liable for Loss for any Claim based upon, alleging, arising out of, or in
                         any way relating to, directly or indirectly, any fact, circumstance, situation, transaction, event or
                         Wrongful Act underlying or alleged in any prior or pending civil, criminal, administrative or
                         regulatory proceeding, including audits initiated by the Office of Federal Contract Compliance
                         Programs, against any Insured as of or prior to the applicable Prior and Pending Proceeding
                         Date set forth in ITEM 5 of the Declarations for this Liability Coverage; provided that this
                         exclusion will not apply to any unemployment compensation proceeding or any workers
                         compensation proceeding in which a Wrongful Act has not been alleged.

                 9.      The Company will not be liable for Loss for any Claim for any violation of responsibilities, duties
                         or obligations under the Employee Retirement Income Security Act of 1974 (ERISA), including
                         amendments thereto and regulations promulgated thereunder, or any similar or related federal,
                         state or local law or regulation; or for an lnsured's failure or refusal to establish, contribute to,
                         pay for, insure, maintain, provide benefits pursuant to, or enroll or maintain the enrollment of an
                         Employee, a natural person alleging status as an employee of the Insured Organization, or
                         Outside Employee or dependent in, any employee benefit plan, fund or program, including those
                         which are not subject to the provisions of ERISA; provided that this exclusion will not apply to
                         Claims for Retaliation or Claims for any actual or alleged violation of Section 510 of the
                         Employee Retirement Income Security Act of 1974.
11.     The following replaces section IV. CONDITIONS, A. SETTLEMENT of the Liability Coverage:

        A.       SETTLEMENT

                 1.      The Company may, with the written consent of the Insured, make such settlement or
                         compromise of any Claim as the Company deems expedient. In the event that:

                         a.       the Insured and the party bringing a Claim hereunder consent to the first settlement offer
                                  recommended by the Company (the "Settlement Offer") within thirty (30) days of being
                                  made aware of such offer by the Company; and

                          b.      the amount of such Settlement Offer:

                                  i.       is less than the remaining applicable limit of liability available at the time; and

                                  ii.      combined with Defense Expenses incurred with respect to such Claim, exceeds
                                           the Retention;

                                  the Retention will be retroactively reduced by ten percent (10%) with respect to such
                                  Claim.




EPL-10053 Ed. 09-11
© 2011 The Travelers Indemnity Company. All rights reserved.                                EXHIBIT                   l3  9 3 4
                                                                                                                           e of
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 115 of 122


                 2.      If the Insured does not consent to the Settlement Offer within thirty (30) days of being made
                         aware of such offer by the Company:

                         a.       the Retention will not be reduced as provided in paragraph 1. above even if consent is
                                  given to the same or subsequent Settlement Offer; and

                         b.       the Insured will be solely responsible for twenty percent (20%) of all Defense Expenses
                                  incurred or paid by the Insured after the date the Insured refused to consent to the
                                  Settlement Offer, and the Insured will also be responsible for twenty percent (20%) of all
                                  Loss, other than Defense Expenses , in excess of the Settlement Offer, provided that
                                  the Company's liability under this Liability Coverage for such Claim will not exceed the
                                  remaining applicable limit of liability.

                         The foregoing subparagraph 2. will not apply if the Settlement Offer is within the remaining
                         applicable Retention.

12.     The following replaces section IV. CONDITIONS, B. OTHER INSURANCE, 2. of the Liability Coverage:

        2.       Except as stated in paragraph 3. of section IV. CONDITIONS B., this Liability Coverage will apply only
                 as excess insurance over, and will not contribute with any insurance that applies to any Claim:

                 a.      against any Independent Contractor or leased or temporary worker: or

                 b.      for a Third Party Wrongful Act.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

EPL-10053 Ed. 09-11
© 2011 The Travelers Indemnity Company. All rights reserved.                             EXHIBIT                  l3 9 4 4
                                                                                                                      e of
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 116 of 122


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                          LEADERS PREFERRED ENDORSEMENT
                                               REIMBURSEMENT POLICY

This endorsement changes the following:

Employment Practices Liability


It is agreed that:

1.      The following replaces section Ill. CONDITIONS, E. CLAIM DEFENSE, 2.b. of the Liability Coverage Terms and
        Conditions:

        b.       upon written request, the Company will advance Defense Expenses with respect to such Claim with
                 payment being made for Defense Expenses exceeding the Retention within 90 days from the date the
                 Company receives copies of invoices for Defense Expenses. Such advanced payments by the Company
                 will be repaid to the Company by the Insureds severally according to their respective interests in the
                 event and to the extent that the Insureds are not entitled to payment of such Defense Expenses under
                 such Liability Coverage. As a condition of any payment of Defense Expenses under this subsection,
                 the Company may require a written undertaking on terms and conditions satisfactory to the Company
                 guaranteeing the repayment of any Defense Expenses paid to or on behalf of any Insured if it is finally
                 determined that any such Claim or portion of any Claim Is not covered under such Liability Coverage.


                 Unless otherwise agreed, Defense Expenses will be subject to an attorney hourly rate of up to $325 per
                 hour and a paralegal hourly rate of up to $150 per hour.

2.      The following is added to section II/. CONDITIONS, U. REPRESENTATIONS of the Liability Coverage Terms and
        Conditions:

        With respect to all of the statements and representations contained in the Application, no knowledge possessed
        by any one Insured Person will be imputed to any other Insured Person.

3.      The following replaces section //. DEFINITIONS, A. Claim of the Liability Coverage:

        A.       Claim means an Employment Claim or, if ITEM 5 of the Declarations indicates that Third Party Claim
                 Coverage is applicable, a Third Party Claim. A Claim is deemed to be made on the earliest date that
                 any Executive Officer first receives written notice of such Claim.

4.      The following replaces section //. DEFINITIONS, B. Claimant, 1. of the Liability Coverage:

                 1.      a past, present or future Employee of or applicant for employment with the Insured
                         Organization or a natural person alleging status as an employee of the Insured Organization
                         who is judicially determined to be an employee of the Insured Organization;

5.      The following replaces section //. DEFINITIONS, D. Employee, 1.of the Liability Coverage:

                 1.       who is or was on the payroll of the Insured Organization, including:

                          a.      any in-house general counsel of the Insured Organization; and

                          b.      any other full-time, part-time, and seasonal worker;


Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105549106
EPL-10053 Ed. 09-11                                                                                          Page 1 of 4
© 2011 The Travelers Indemnity Company. All rights reserved.
                                                                                         EXHIBIT B
              Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 117 of 122


6.      The following replaces section II. DEFINITIONS, F. Employment Claim of the Liability Coverage:

        F.       Employment Claim means:

                 1.      a written demand for monetary damages or non-monetary relief;

                 2.      a civil proceeding commenced by service of a complaint or similar pleading;

                 3.      a criminal proceeding commenced by the receipt of a notice of filed charges;

                 4.      an administrative or regulatory proceeding commenced by the receipt of a notice of filed charges,
                         investigative order, service of summons or similar document, including a proceeding before the
                         Equal Employment Opportunity Commission or any similar governmental agency; provided that in
                         the context of an audit conducted by the Office of Federal Contract Compliance Programs,
                         Employment Claim will be limited to a Notice of Violation or Order to Show Cause or written
                         demand for monetary damages or non-monetary relief;

                 5.      an arbitration, mediation or similar alternative dispute resolution proceeding commenced by the
                         lnsured's receipt of a written demand for monetary damages or non-monetary relief, a complaint,
                         notice of charges, arbitration petition, or similar document; or

                 6.      a written request to toll or waive a statute of limitations relating to a potential civil or administrative
                         proceeding,

                 against an Insured by or on behalf of or for the benefit of a Claimant, or against an Insured Person
                 serving in an Outside Position by or on behalf of or for the benefit of an Outside Claimant, for a
                 Wrongful Employment Practice; provided that Employment Claim does not include any labor or
                 grievance arbitration or other proceeding pursuant to a collective bargaining agreement.

7.      The following replaces section//. DEFINITIONS, K. Insured Person of the Liability Coverage:

        K.       Insured Person means any natural person who was, is or becomes an Employee, duly elected or
                 appointed member of the board of directors, officer, member of the board of trustees, member of the
                 board of regents, member of the board of governors, natural person partner, LLC Manager or a
                 functional equivalent thereof of the Insured Organization for Wrongful Acts committed in the discharge
                 of his or her duties as such, or while serving in an Outside Position.

                 Insured Person also means any Independent Contractor of the Insured Organization for Wrongful
                 Acts committed in the discharge of his or her duties as such, but only if and to the extent the Insured
                 Organization provides indemnification to such natural person in the same manner as that provided to
                 Employees.

                 In the event of the death, incapacity or bankruptcy of an Insured Person, any Claim against the estate,
                 heirs, legal representatives or assigns of such Insured Person for a Wrongful Act of such Insured
                 Person will be deemed to be a Claim against such Insured Person.

8.      The following replaces the lead-in paragraph and subsection 1. of section //. DEFINITIONS, L. Loss of the
        Liability Coverage:

        L.       Loss means Defense Expenses and amounts which an Insured is legally obligated to pay as a result of
                 a Claim, including settlements; judgments; back and front pay; compensatory damages; prejudgment and
                 postjudgment interest; and legal fees and expenses of a Claimant or Outside Claimant awarded
                 pursuant to a court order or judgment or agreed to pursuant to a settlement of a Claim; provided that with
                 respect to the multiple portion of any multiplied damage award or punitive or exemplary damages incurred
                 by the Insured, Loss only includes such damages to the extent they are insurable under the law of any
                 jurisdiction that is most favorable to the insurability of such damages and has a substantial relationship to
                 the Insured, the Claim, the Company or this Liability Coverage. "Loss" does not include:




EPL-10053 Ed. 09-11                                                                                                     Page 2 of4
© 2011 The Travelers Indemnity Company. All rights reserved.
                                                                                             EXHIBIT B
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 118 of 122


                 1.      civil or criminal fines; sanctions; liquidated damages other than liquidated damages awarded
                         under the Age Discrimination in Employment Act, the Equal Pay Act or the Family Medical Leave
                         Act; payroll or other taxes; or damages, penalties or types of relief deemed uninsurable under
                         applicable law;

9.      The following replaces section II. DEFINTIONS, U. Third Party Claim, 3. and 4. of the Liability Coverage:

                 3.      an administrative or regulatory proceeding commenced by the receipt of a notice of filed charges,
                         investigative order, service of summons or similar document;

                 4.      an arbitration, mediation or similar alternative dispute resolution proceeding commenced by the
                         lnsured's receipt of a written demand for monetary damages or non-monetary relief, a complaint,
                         notice of charges, arbitration petition, or similar document; or

10.     The following replaces section Ill. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS, 4. and 9. of
        the Liability Coverage:

                 4.      The Company will not be liable for Loss for any Claim based upon, alleging, arising out of, or in
                         any way relating to, directly or indirectly, any fact, circumstance, situation, transaction, event or
                         Wrongful Act underlying or alleged in any prior or pending civil, criminal, administrative or
                         regulatory proceeding, including audits initiated by the Office of Federal Contract Compliance
                         Programs, against any Insured as of or prior to the applicable Prior and Pending Proceeding
                         Date set forth in ITEM 5 of the Declarations for this Liability Coverage; provided that this
                         exclusion will not apply to any unemployment compensation proceeding or any workers
                         compensation proceeding in which a Wrongful Act has not been alleged.

                 9.      The Company will not be liable for Loss for any Claim for any violation of responsibilities, duties
                         or obligations under the Employee Retirement Income Security Act of 1974 (ERISA), including
                         amendments thereto and regulations promulgated thereunder, or any similar or related federal,
                         state or local law or regulation; or for an lnsured's failure or refusal to establish, contribute to,
                         pay for, insure, maintain, provide benefits pursuant to, or enroll or maintain the enrollment of an
                         Employee, a natural person alleging status as an employee of the Insured Organization, or
                         Outside Employee or dependent in, any employee benefit plan, fund or program, including those
                         which are not subject to the provisions of ERISA; provided that this exclusion will not apply to
                         Claims for Retaliation or Claims for any actual or alleged violation of Section 510 of the
                         Employee Retirement Income Security Act of 1974.
11.     The following replaces section IV. CONDITIONS, A. SETTLEMENT of the Liability Coverage:

        A.       SETTLEMENT

                 1.      The Company may, with the written consent of the Insured, make such settlement or
                         compromise of any Claim as the Company deems expedient. In the event that:

                         a.       the Insured and the party bringing a Claim hereunder consent to the first settlement offer
                                  recommended by the Company (the "Settlement Offer") within thirty (30) days of being
                                  made aware of such offer by the Company; and

                          b.      the amount of such Settlement Offer:

                                  i.       is less than the remaining applicable limit of liability available at the time; and

                                  ii.      combined with Defense Expenses incurred with respect to such Claim, exceeds
                                           the Retention;

                                  the Retention will be retroactively reduced by ten percent (10%) with respect to such
                                  Claim.




EPL-10053 Ed. 09-11                                                                                                       9 3         4
© 2011 The Travelers Indemnity Company. All rights reserved.                                EXHIBIT E3                     e     of
             Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 119 of 122


                 2.      If the Insured does not consent to the Settlement Offer within thirty (30) days of being made
                         aware of such offer by the Company:

                         a.       the Retention will not be reduced as provided in paragraph 1. above even if consent is
                                  given to the same or subsequent Settlement Offer; and

                         b.       the Insured will be solely responsible for twenty percent (20%) of all Defense Expenses
                                  incurred or paid by the Insured after the date the Insured refused to consent to the
                                  Settlement Offer, and the Insured will also be responsible for twenty percent (20%) of all
                                  Loss, other than Defense Expenses , in excess of the Settlement Offer, provided that
                                  the Company's liability under this Liability Coverage for such Claim will not exceed the
                                  remaining applicable limit of liability.

                         The foregoing subparagraph 2. will not apply if the Settlement Offer is within the remaining
                         applicable Retention.

12.     The following replaces section IV. CONDITIONS, B. OTHER INSURANCE, 2. of the Liability Coverage:

        2.       Except as stated in paragraph 3. of section IV. CONDITIONS B., this Liability Coverage will apply only
                 as excess insurance over, and will not contribute with any insurance that applies to any Claim:

                 a.      against any Independent Contractor or leased or temporary worker: or

                 b.      for a Third Party Wrongful Act.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

EPL-10053 Ed. 09-11
© 2011 The Travelers Indemnity Company. All rights reserved.                             EXHIBIT                  l3 9 4 4
                                                                                                                      e of
Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 120 of 122




           EXHIBIT C
           Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 121 of 122




 m.                                                               ACE North American Claims
                                                                  11575 Great Oaks Way
                                                                  Alpharetta, GA 30022
                                                                  USA
                                                                                              678-795-4283 tel
                                                                                              678-795-4070 fax

                                                                                              Unda.Warren@acegroup.com
                                                                                              www.ace-1na.com



                                                                  Linda Krajeck Warren
                                                                  Senior Claims Director
                                                                  Professional Lines Claims


 May 7, 2015                                                                                    RECEIVED
 Frank B. Sewall                                                                               MAY 1 4 2015
 USAble Mutual Insurance Company
 60 I South Gaines Street. 8S FRAT                                                              FRANK B. SEWAil
 Little Rock, AR 72201

 RE:         Insured:     USAble Mutual Insurance Company ("USAble")
             Policy Type: Excess Directors' and Officers' Liability
             Policy No.:  DOX G24568416 003
             Matter:      Blue Cross Blue Shield Anti-Trust Litigation
             Claim No.:   JY12J0514239

 Dear Mr. Sewall:

 On beha1f of ACE American Insurance Company ("ACE"), we are requesting information and
 updates on the status of the Blue Cross Blue Shield Anti-Trnst Litigation (the "Litigation"),
 including but not limited to the mediation. ACE previously issued its reservation of rights on
 October 23, 2014. ACE insures USAble under an Excess Liability Insurance Policy for the
 Policy Period January I, 2012 to January 1, 2013, which provides Directors' and Officers'
 Liability Coverage with an aggregate Limit of Liability of $15,000,000, in excess of the
 underlying limits of $30,000,000 and the retention (the "Excess Policy"), which follows
 form to the primary policy issued by Travelers Casualty and Surety Company of America
 Primary Policy No. 105549106 (the "Primary Policy"), and provides additional coverage in
 accordance with the terms of the Primary Policy subject to any additional terms in the Excess
 Policy.

 ACE has been informed that lJSAbJe intends to mediate the subscriber portion of the Litigation
 subject to an agreement in principle with the subscriber plaintiffs' counsel to retain Layn Phillips
 as the mediator. The provider plaintiffs have also been invited to participate. Further, lJSAble
 has been in discussions regarding mediation since January, but without notice to ACE.

  Based on the foregoing; ACE refers to the Primary Policy's obligation for USAble to cooperate
· with ACE, including providing updated information, the Insured's and defense counsel's
  resolution strategy, as well as information and materials necessary for ACE to review the Claim
  and assess coverage. According to Section IIl(E)(3) of the Primary Policy, USAble:

                          agrees to cooperate with the Company and. upon the Company's request,
                          assist in making settlements and in the defense of Claims and in enforcing
                          rights of contribution or indemnity against any person or entity which may
                          be liable to the Insured because of an act or omission insured under such
                          Liability Coverage, will attend hearings and trials and assist in securing
 One of the ACE Group of Insurance & Reinsurance Companies




                                                                                       EXHIBIT C
               Case 4:19-cv-00807-KGB Document 1 Filed 11/18/19 Page 122 of 122




       m.
                        and giving evidence and obtaining the attendance of witnesses.

        Agreeing to mediation and selecting a mediator without ACE's input may not comport with the
      , obligation under the policies at issue. While ACE does not object to the mediation, it wishes to
        be consulted with and informed of such decisions pursuant to the Policies' terms and conditions,
        and reserves the right to attend the mediation.

       Along the same vein, USAble has not provided ACE an evaluation and analysis of the Litigation,
       including but not limited to defense counsel's views and opinions of liability, damages, and class
       certification. This is particularly relevant to ACE's handling of the matter insofar as USAble has
       not advised ACE whether its potential liability pierces ACE's Excess Policy, a firm pre-requisite
       to any coverage for the Claim. Consequently, ACE requests this appropriate and necessary
       information to evaluate the mediation proposal and its impact on coverage.

       ACE respectfully seeks defense counsel's views and analysis of liability, damages, and
       resolution strategy, along with any additional information or documentation regarding the status,
       merits, and substance of the Claim.

       ACE accepts Mr. Phillips designation as mediator, but not for any consideration of any coverage
       from the applicable Policies. ACE continues to reserve all rights under the Excess Primary
       Policies, as well as those set forth in ACE's prior communications and correspondence to
       USAble. ACE additionally reserves all rights to supplement and/or amend this letter and/or any
       prior correspondence addressing coverage for the Litigation.

       Nothing stated herein and any action by ACE or on its behalf should be construed as a waiver or
      'estoppel of any of its rights under the Excess or Primary Policy. On the contrary, by providing
       this, or any prior correspondence to the Insured, engaging in any prior or future discussions with
       the Insured, or paying or agreeing to pay any amount to, or on behalf of the Insured, ACE does
       not waive any right that it has under the Policies.

       Should you have any questions or wish to discuss this matter further please call me at (678) 795-
       4283.      ,I _
,::--.._'~Your~~ ·~y,    C)
       LindaKr~en

       cc:

       Perry Kreidman
       London Fischer
       Via email only: PKreidman@londonfischer.com
       Page 2/2



                                                                                 EXHIBIT C
